 



EXHIBIT 10.1
FIFTH AMENDED AND RESTATED
UNSECURED REVOLVING CREDIT AGREEMENT
DATED AS OF SEPTEMBER 28, 2007
AMONG
FIRST INDUSTRIAL, L.P., AS BORROWER
FIRST INDUSTRIAL REALTY TRUST, INC.,
AS GENERAL PARTNER AND GUARANTOR
THE LENDERS
AND
JPMORGAN CHASE BANK, N.A.
AS ADMINISTRATIVE AGENT
AND
J. P. MORGAN SECURITIES INC., and
WACHOVIA CAPITAL MARKETS, LLC
AS CO-LEAD ARRANGERS AND JOINT BOOK RUNNERS
AND
WACHOVIA BANK, NATIONAL ASSOCIATION,
AS SYNDICATION AGENT
AND
REGIONS BANK and U. S. BANK, NATIONAL ASSOCIATION
AS DOCUMENTATION AGENTS
AND
COMERICA BANK, PNC BANK, NATIONAL ASSOCIATION and WELLS FARGO
BANK NATIONAL ASSOCIATION
AS CO-AGENTS





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Article I. DEFINITIONS AND ACCOUNTING TERMS     2  
1.1.
  Definitions     2  
1.2.
  Financial Standards     23  
1.3.
  Classification of Loans and Borrowings     23  
1.4.
  Exchange Rates     23  
1.5.
  Currency Conversion     24   Article II. THE FACILITY     24  
2.1.
  The Facility     24  
2.2.
  Principal Payments     25  
2.3.
  Requests for Borrowings; Responsibility for Borrowings     25  
2.4.
  Evidence of Credit Extensions     25  
2.5.
  Loans and Borrowings     26  
2.6.
  Requests for Borrowings     26  
2.7.
  Interest Elections     28  
2.8.
  Applicable Margins     29  
2.9.
  Other Fees     30  
2.10.
  Minimum Amount of Each Borrowing     30  
2.11.
  Interest     30  
2.12.
  Method of Payment     31  
2.13.
  Default     31  
2.14.
  Lending Installations     31  
2.15.
  Non-Receipt of Funds by Administrative Agent     32  
2.16.
  Swingline Loans     32  
2.17.
  Competitive Bid Loans     33  
2.18.
  Voluntary Reduction of Aggregate Commitment Amount     37  
2.19.
  Increase in Aggregate Commitment     38  
2.20.
  Application of Moneys Received     38  
2.21.
  Special Provisions Regarding Foreign Currency Loans     39   Article III. THE
LETTER OF CREDIT SUBFACILITY     41  
3.1.
  Obligation to Issue     41  
3.2.
  Types and Amounts     42  
3.3.
  Conditions     42  
3.4.
  Procedure for Issuance of Facility Letters of Credit     43  
3.5.
  Reimbursement Obligations; Duties of Issuing Bank     45  
3.6.
  Participation     47  
3.7.
  Payment of Reimbursement Obligations     48  
3.8.
  Compensation for Facility Letters of Credit     49  
3.9.
  Letter of Credit Collateral Account     50  
3.10.
  Conversion     50   Article IV. CHANGE IN CIRCUMSTANCES     50  
4.1.
  Yield Protection     50  
4.2.
  Changes in Capital Adequacy Regulations     51  
4.3.
  Availability of Eurocurrency Borrowings     52  

i



--------------------------------------------------------------------------------



 



             
4.4.
  Funding Indemnification     52  
4.5.
  Taxes     52  
4.6.
  Lender Statements; Survival of Indemnity     55  
4.7.
  Replacement of Lenders under Certain Circumstances     55  
4.8.
  Change in Law     56   Article V. CONDITIONS PRECEDENT     56  
5.1.
  Conditions Precedent to Closing     56  
5.2.
  Conditions Precedent to Subsequent Borrowings     59   Article VI.
REPRESENTATIONS AND WARRANTIES     59  
6.1.
  Existence     59  
6.2.
  Corporate/Partnership Powers     59  
6.3.
  Power of Officers     60  
6.4.
  Government and Other Approvals     60  
6.5.
  Solvency     60  
6.6.
  Compliance With Laws     60  
6.7.
  Enforceability of Agreement     60  
6.8.
  Title to Property     61  
6.9.
  Litigation     61  
6.10.
  Events of Default     61  
6.11.
  Investment Company Act of 1940     61  
6.12.
  Public Utility Holding Company Act     61  
6.13.
  Regulation U     61  
6.14.
  No Material Adverse Financial Change     61  
6.15.
  Financial Information     61  
6.16.
  Factual Information     62  
6.17.
  ERISA     62  
6.18.
  Taxes     62  
6.19.
  Environmental Matters     62  
6.20.
  Insurance     63  
6.21.
  No Brokers     63  
6.22.
  No Violation of Usury Laws     64  
6.23.
  Not a Foreign Person     64  
6.24.
  No Trade Name     64  
6.25.
  Subsidiaries     64  
6.26.
  Unencumbered Assets     64   Article VII. ADDITIONAL REPRESENTATIONS AND
WARRANTIES     66  
7.1.
  Existence     66  
7.2.
  Corporate Powers     66  
7.3.
  Power of Officers     66  
7.4.
  Government and Other Approvals     66  
7.5.
  Compliance With Laws     66  
7.6.
  Enforceability of Agreement     67  
7.7.
  Liens; Consents     67  
7.8.
  Litigation     67  
7.9.
  Events of Default     67  

ii



--------------------------------------------------------------------------------



 



             
7.10.
  Investment Company Act of 1940     67  
7.11.
  Public Utility Holding Company Act     67  
7.12.
  No Material Adverse Financial Change     67  
7.13.
  Financial Information     67  
7.14.
  Factual Information     68  
7.15.
  ERISA     68  
7.16.
  Taxes     68  
7.17.
  No Brokers     68  
7.18.
  Subsidiaries     68  
7.19.
  Status     68   Article VIII. AFFIRMATIVE COVENANTS     69  
8.1.
  Notices     69  
8.2.
  Financial Statements, Reports, Etc     70  
8.3.
  Existence and Conduct of Operations     72  
8.4.
  Maintenance of Properties     72  
8.5.
  Insurance     72  
8.6.
  Payment of Obligations     73  
8.7.
  Compliance with Laws     73  
8.8.
  Adequate Books     73  
8.9.
  ERISA     73  
8.10.
  Maintenance of Status     73  
8.11.
  Use of Proceeds     73  
8.12.
  Pre-Acquisition Environmental Investigations     73  
8.13.
  Distributions     73   Article IX. NEGATIVE COVENANTS     73  
9.1.
  Change in Business     74  
9.2.
  Change of Management of Properties     74  
9.3.
  Change of Borrower Ownership     74  
9.4.
  Use of Proceeds     74  
9.5.
  Liens     74  
9.6.
  Regulation U     75  
9.7.
  Indebtedness and Cash Flow Covenants     75  
9.8.
  Mergers and Dispositions     76  
9.9.
  Negative Pledge     76   Article X. DEFAULTS     76  
10.1.
  Nonpayment of Principal     76  
10.2.
  Certain Covenants     76  
10.3.
  Nonpayment of Interest and Other Obligations     76  
10.4.
  Cross Default     77  
10.5.
  Loan Documents     77  
10.6.
  Representation or Warranty     77  
10.7.
  Covenants, Agreements and Other Conditions     77  
10.8.
  No Longer General Partner     77  
10.9.
  Material Adverse Financial Change     77  
10.10.
  Bankruptcy     77  

iii



--------------------------------------------------------------------------------



 



             
10.11.
  Legal Proceedings     78  
10.12.
  ERISA     78  
10.13.
  [Intentionally Omitted.]     78  
10.14.
  Failure to Satisfy Judgments     78  
10.15.
  Environmental Remediation     79   Article XI. ACCELERATION, WAIVERS,
AMENDMENTS AND REMEDIES     79  
11.1.
  Acceleration     79  
11.2.
  Preservation of Rights; Amendments     80   Article XII. THE ADMINISTRATIVE
AGENT     80  
12.1.
  Appointment     80  
12.2.
  Powers     81  
12.3.
  General Immunity     81  
12.4.
  No Responsibility for Loans, Recitals, etc     81  
12.5.
  Action on Instructions of Lenders     81  
12.6.
  Employment of Administrative Agents and Counsel     82  
12.7.
  Reliance on Documents; Counsel     82  
12.8.
  Administrative Agent’s Reimbursement and Indemnification     82  
12.9.
  Rights as a Lender     82  
12.10.
  [Intentionally Omitted.]     82  
12.11.
  Lender Credit Decision     82  
12.12.
  Successor Administrative Agent     83  
12.13.
  Notice of Defaults     83  
12.14.
  Requests for Approval     84  
12.15.
  Copies of Documents     84  
12.16.
  Defaulting Lenders     84  
12.17.
  Delegation to Affiliates     85  
12.18.
  Co-Agents, Managing Agents, Documentation Agent, Syndication Agent, etc     85
  Article XIII. BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS     85  
13.1.
  Successors and Assigns     85  
13.2.
  Participations.     86  
13.3.
  Assignments     87  
13.4.
  Dissemination of Information     88  
13.5.
  Tax Treatment     88   Article XIV. GENERAL PROVISIONS     89  
14.1.
  Survival of Representations     89  
14.2.
  Governmental Regulation     89  
14.3.
  Taxes     89  
14.4.
  Headings     89  
14.5.
  No Third Party Beneficiaries     89  
14.6.
  Expenses; Indemnification     89  
14.7.
  Severability of Provisions     90  
14.8.
  Nonliability of the Lenders     90  
14.9.
  Choice of Law     90  
14.10.
  Consent to Jurisdiction     90  
14.11.
  Waiver of Jury Trial     90  

iv



--------------------------------------------------------------------------------



 



             
14.12.
  Successors and Assigns     91  
14.13.
  Entire Agreement; Modification of Agreement     91  
14.14.
  Dealings with the Borrower     92  
14.15.
  Set-Off     92  
14.16.
  Counterparts     92  
14.17.
  Patriot Act CIP Notice     92  
14.18.
  Judgment Currency     92   Article XV. NOTICES     93  
15.1.
  Giving Notice     93  
15.2.
  Change of Address     95  

EXHIBITS

         
A
  —   Commitment Amounts
B-1
  —   Form of Note
B-2
  —   Form of Competitive Bid Note
C-1
  —   Form of Competitive Bid Quote Request
C-2
  —   Invitation for Competitive Bid Quotes
C-3
  —   Competitive Bid Quote
D
  —   Form of Guaranty
G
  —   Wiring Instructions
H
  —   Form of Compliance Certificate
I
  —   Form of Assignment Agreement
J
  —   Form of Designation Agreement
K
  —   Form of Amendment

v



--------------------------------------------------------------------------------



 



FIFTH AMENDED AND RESTATED UNSECURED REVOLVING CREDIT
AGREEMENT
     THIS FIFTH AMENDED AND RESTATED UNSECURED REVOLVING CREDIT AGREEMENT is
entered into as of September 28, 2007 by and among the following:
     FIRST INDUSTRIAL, L.P., a Delaware limited partnership having its principal
place of business at 311 South Wacker Drive, Suite 4000, Chicago, Illinois 60606
(“Borrower”), the sole general partner of which is First Industrial Realty
Trust, Inc., a Maryland corporation;
     FIRST INDUSTRIAL REALTY TRUST, INC., a Maryland corporation that is
qualified as a real estate investment trust whose principal place of business is
311 South Wacker Drive, Suite 4000, Chicago, Illinois 60606 (“General Partner”);
     JPMORGAN CHASE BANK, N.A. (“JPMCB”), a national bank organized under the
laws of the United States of America having an office at 277 Park Avenue, 2nd
Floor, New York, New York 10172 as Administrative Agent (“Administrative Agent”)
for the Lenders (as defined below);
     WACHOVIA BANK, NATIONAL ASSOCIATION as Syndication Agent (“Syndication
Agent”);
     REGIONS BANK and U.S. BANK, NATIONAL ASSOCIATION as Documentation Agents
(“Documentation Agents”); and
     COMERICA BANK, PNC BANK, NATIONAL ASSOCIATION and WELLS FARGO BANK NATIONAL
ASSOCIATION as Co-Agents (“Co-Agents”).
     Those Lenders identified on the signature pages hereto.
RECITALS
     A. Borrower is primarily engaged in the business of acquiring, developing,
owning and operating bulk warehouse and light industrial properties.
     B. Borrower, the General Partner, the Administrative Agent and certain of
the Lenders are parties to the “Existing Credit Agreement” (as defined below).
     C. The Borrower has requested that the Existing Credit Agreement (the
“Facility”) be amended and restated, to extend the maturity date of the Facility
and to amend certain other provisions of the Existing Credit Agreement further
as hereinafter set forth. The Administrative Agent and the Lenders have agreed
to do so.
     D. General Partner is fully liable for the obligations of Borrower
hereunder by virtue of its status as the sole general partner of Borrower and as
guarantor under the Guaranty.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.1. Definitions. As used in this Agreement, the following terms have the
meanings set forth below:
     “Absolute Interest Period” means, with respect to a Competitive Bid Loan
made at an Absolute Rate, a period of up to 180 days as requested by Borrower in
a Competitive Bid Quote Request and confirmed by a Lender in a Competitive Bid
Quote but in no event extending beyond the Maturity Date. If an Absolute
Interest Period would end on a day which is not a Business Day, such Absolute
Interest Period shall end on the next succeeding Business Day.
     “Absolute Rate” means a fixed rate of interest (rounded to the nearest
1/100 of 1%) for an Absolute Interest Period with respect to a Competitive Bid
Loan offered by a Lender and accepted by the Borrower at such rate under
Section 2.17.
     “Adjusted EBITDA” means for any Person the sum of EBITDA for such Person
and such Person’s reported corporate overhead for itself and its Subsidiaries;
provided that “Adjusted EBITDA” shall have deducted overhead related to specific
properties.
     “Adjusted LIBOR Rate” means, with respect to (x) a Eurocurrency Borrowing
in Dollars for the relevant LIBOR Interest Period, the sum of (i) the quotient
of (a) the Base LIBOR Rate applicable to such LIBOR Interest Period, divided by
(b) one minus the Reserve Requirement (expressed as a decimal) applicable to
such LIBOR Interest Period, plus, (ii) in the case of ratable Eurocurrency
Borrowings, the LIBOR Applicable Margin in effect from time to time during such
LIBOR Interest Period, or in the case of Eurocurrency Borrowings made as
Competitive Bid Loans, the Competitive LIBOR Margin established in the
Competitive Bid Quote applicable to such Competitive Bid Loan or (y) a
Eurocurrency Borrowing in Qualified Foreign Global Currencies, the sum of the
Base LIBOR Rate applicable to such LIBOR Interest Period, the LIBOR Applicable
Margin and the Mandatory Costs.
     “Adjusted Prime Rate” means a floating interest rate equal to the Prime
Rate plus Prime Applicable Margin changing when and as the Prime Rate and Prime
Applicable Margin changes.
     “Adjusted Prime Rate Borrowing” means a Borrowing that bears interest at
the Adjusted Prime Rate.
     “Administrative Agent” means JPMCB, in its capacity as contractual
representative of the Lenders pursuant to Article XII, and not in its individual
capacity as a Lender, and any successor Agent appointed pursuant to Article XII,
it being understood that matters concerning Qualified Foreign Global Currency
Loans will be administered by J.P. Morgan Europe Limited.
     “Administrative Office” means the New York Administrative Office or the
London Administrative Office, as applicable.

2



--------------------------------------------------------------------------------



 



     “Affiliate” means any Person directly or indirectly controlling, controlled
by or under direct or indirect common control with any other Person. A Person
shall be deemed to control another Person if the controlling Person owns ten
percent (10%) or more of any class of voting securities of the controlled Person
or possesses, directly or indirectly, the power to direct or cause the direction
of the management or policies of the controlled Person, whether through
ownership of stock, by contract or otherwise.
     “Aggregate Commitment” means, as of any date, the total of all Domestic
Revolving Commitments and Global Revolving Commitments, which as of the
Agreement Execution Date is $500,000,000, subject to Borrower’s right to reduce
the Aggregate Commitment pursuant to Section 2.18 and to increase the Aggregate
Commitment pursuant to Section 2.19.
     “Agreement” means this Fifth Amended and Restated Unsecured Revolving
Credit Agreement and all amendments, modifications and supplements hereto.
     “Agreement Execution Date” shall mean September 28, 2007, the date on which
all of the parties hereto have executed this Agreement.
     “Alternative Currency” means any currency that is freely available, freely
transferable and freely convertible into Dollars and in which dealings in
deposits are carried on in the London interbank market, provided that such
currency is acceptable to the Administrative Agent and the applicable Issuing
Bank.
     “Alternative Currency LC Exposure” means at any time, the sum of (a) the
Dollar Equivalent of the aggregate undrawn and unexpired amount of all
outstanding Alternative Currency Letters of Credit at such time plus (b) the
Dollar Equivalent of the aggregate principal amount of all LC Disbursements in
respect of Alternative Currency Letters of Credit that have not yet been
reimbursed at such time.
     “Alternative Currency Letter of Credit” means a Facility Letter of Credit
denominated in an Alternative Currency.
     “Applicable Cap Rate” means 7.75%.
     “Applicable Margin” means the applicable margins set forth in the table in
Section 2.8 used in calculating the interest rate applicable to the various
types of Borrowings, which shall vary from time to time in accordance with the
long term, senior unsecured debt ratings of Borrower and General Partner in the
manner set forth in Section 2.8.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arranger” means J.P. Morgan Securities Inc. and Wachovia Capital Markets,
LLC and their successors in their capacity as Co-Lead Arrangers.

3



--------------------------------------------------------------------------------



 



     “Assets Under Development” means, as of any date of determination, any
Project which is under construction and then treated as an asset under
development under GAAP.
     “Base LIBOR Rate” means, with respect to any Eurocurrency Borrowing, for
any Interest Period, the rate appearing on the relevant page of the Telerate
screen (or any successor to or substitute for such screen, providing rate
quotations comparable to those currently provided on such page of such screen,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in Dollars or the
relevant Qualified Global Currency, as the case may be, in the relevant
interbank market) at approximately 11:00 a.m., London time, two Business Days
prior (or for Loans in Sterling, on the value date) to the commencement of such
Interest Period, as the rate for deposits in such currency with a maturity
comparable to such Interest Period. If such rate is not available at such time
for any reason, the “Base LIBOR Rate” with respect to such Eurocurrency
Borrowing for such Interest Period shall be the rate at which deposits in the
lowest multiple of 1,000,000 units of the relevant currency, the Dollar
Equivalent of which is at least $5,000,000 and for a maturity comparable to such
Interest Period are offered by the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
     “Borrower” means First Industrial, L.P., along with its permitted
successors and assigns.
     “Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, (b) a Swingline Loan, or (c) a Competitive
Bid Loan.
     “Borrowing Date” means a Business Day on which a Borrowing is made to the
Borrower.
     “Borrowing Notice” is defined in Section 2.6 hereof.
     “Business Day” means a day, other than a Saturday, Sunday or holiday, on
which banks are open for business in New York City (with respect to Loans
denominated in Dollars) or London, England (with respect to Loans denominated in
a Qualified Foreign Global Currency and with respect to Adjusted LIBOR Rate);
provided that (a) with respect to any borrowings, disbursements and payments in
respect of and calculations, interest rates and Interest Periods pertaining to
Eurocurrency Loans, such day is also a day on which banks are open for general
business in the principal financial center of the country of the relevant
currency and (b) with respect to notices and determinations in connection with,
and payments of principal and interest on, Loans denominated in Euros, such day
is also a day on which the Trans-European Automated Real-Time Gross Settlement
Express Transfer System (TARGET) (or, if such clearing system ceases to be
operative, such other clearing system (if any) determined by the Administrative
Agent to be a suitable replacement) is open for settlement of payment in Euros.
     “Capital Stock” means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests

4



--------------------------------------------------------------------------------



 



in a Person which is not a corporation and any and all warrants or options to
purchase any of the foregoing.
     “Cash Equivalents” shall mean (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by Standard and Poor’s Corporation or P-1 or better by Moody’s Investors
Service, Inc., or (iii) certificates of deposit issued by and time deposits with
commercial banks (whether domestic or foreign) having capital and surplus in
excess of $100,000,000; provided in each case that the same provides for payment
of both principal and interest (and not principal alone or interest alone) and
is not subject to any contingency regarding the payment of principal or
interest, provided that all such Cash Equivalents would qualify as cash
equivalents in accordance with GAAP.
     “Change in Law” has the meaning set forth in Section 4.1.
     “Change in Control” means the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the General
Partner.
     “Class” means when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Domestic
Revolving Loans, Global Revolving Loans, Swingline Loans or Competitive Bid
Loans, and, when used in reference to any Commitment, refers to whether such
Commitment is a Domestic Revolving Commitment or Global Revolving Commitment.
     “Code” means the Internal Revenue Code of 1986 as amended from time to
time, or any replacement or successor statute, and the regulations promulgated
thereunder from time to time.
     “Collateral Letter of Credit” means any irrevocable unconditional Letter of
Credit issued in the name of the Administrative Agent for the benefit of the
Lenders in form and substance satisfactory to the Administrative Agent and drawn
on a bank having a rating of at least AA by S&P and otherwise satisfactory to
the Administrative Agent.
     “Commitment” means, for each Lender, a Domestic Revolving Commitment, a
Global Revolving Commitment, or any combination thereof.
     “Competitive Bid Borrowing Notice” is defined in Section 2.17(f).
     “Competitive Bid Lender” means a Lender which has a Competitive Bid Loan
outstanding.
     “Competitive Bid Loan” is a Loan made pursuant to Section 2.17 hereof.
     “Competitive Bid Note” means the promissory note payable to the order of
each Lender in the form attached hereto as Exhibit B-2 to be used to evidence
any Competitive Bid Loans which such Lender elects to make (collectively, the
“Competitive Bid Notes”).

5



--------------------------------------------------------------------------------



 



     “Competitive Bid Quote” means a response submitted by a Lender to the
Administrative Agent with respect to a Competitive Bid Quote Request in the form
attached as Exhibit C-3.
     “Competitive Bid Quote Request” means a written request from Borrower to
Administrative Agent in the form attached as Exhibit C-1.
     “Competitive LIBOR Margin” means, with respect to any Competitive Bid Loan
for a LIBOR Interest Period, the percentage established in the applicable
Competitive Bid Quote which is to be used to determine the interest rate
applicable to such Competitive Bid Loan.
     “Consolidated Operating Partnership” means the Borrower, the General
Partner and any other subsidiary partnerships or entities of either of them
which are required under GAAP to be consolidated with the Borrower and the
General Partner for financial reporting purposes.
     “Consolidated Secured Debt” means as of any date of determination, the sum
of (a) the aggregate principal amount of all Indebtedness of the Consolidated
Operating Partnership outstanding at such date which is secured by a Lien on any
asset or Capital Stock of Consolidated Operating Partnership, including without
limitation loans secured by mortgages, stock, or partnership interests, but
excluding Defeased Debt and (b) the amount by which the aggregate principal
amount of all Indebtedness of the Subsidiaries of the Borrower or General
Partner outstanding at such date exceeds $5,000,000, without duplication of any
Indebtedness included under clause (a).
     “Consolidated Senior Unsecured Debt” means as of any date of determination,
the aggregate principal amount of all Indebtedness of the Consolidated Operating
Partnership outstanding at such date other than (a) Indebtedness which is
contractually subordinated to the Indebtedness of the Consolidated Operating
Partnership under the Loan Documents on terms acceptable to the Administrative
Agent and (b) that portion of Consolidated Secured Debt described in clause
(a) of that definition.
     “Consolidated Total Indebtedness” means as of any date of determination,
all Indebtedness of the Consolidated Operating Partnership outstanding at such
date, determined on a consolidated basis in accordance with GAAP, after
eliminating intercompany items; provided that for purposes of defining
“Consolidated Total Indebtedness” the term “Indebtedness” shall not include the
short term debt (e.g. accounts payable, short term expenses) of Borrower or
General Partner or Defeased Debt.
     “Controlled Group” means all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with all or any of the entities in the Consolidated Operating
Partnership, are treated as a single employer under Sections 414(b) or 414(c) of
the Code.
     “Currencies” means the then lawful currency of a particular nation at such
time whether or not the name of such currency is the same as it was on the date
of this Agreement.

6



--------------------------------------------------------------------------------



 



     “Debt Service” means for any period, (a) Interest Expense for such period
plus (b) the aggregate amount of regularly scheduled principal payments of
Indebtedness (excluding optional prepayments and balloon principal payments due
on maturity in respect of any Indebtedness) required to be made during such
period by the Borrower, or any of its consolidated Subsidiaries plus (c) a
percentage of all such regularly scheduled principal payments required to be
made during such period by any Investment Affiliate on Indebtedness (excluding
optional prepayments and balloon principal payments due on maturity in respect
of any Indebtedness) taken into account in calculating Interest Expense, equal
to the greater of (x) the percentage of the principal amount of such
Indebtedness for which the Borrower or any consolidated Subsidiary is liable and
(y) the percentage ownership interest in such Investment Affiliate held by the
Borrower and any consolidated Subsidiaries, in the aggregate, without
duplication.
     “Default” means an event which, with notice or lapse of time or both, would
become an Event of Default.
     “Default Rate” means with respect to any Borrowing, a rate equal to the
interest rate applicable to such Borrowing plus three percent (3%) per annum.
     “Defaulting Lender” means any Lender which fails or refuses to perform its
obligations under this Agreement within the time period specified for
performance of such obligation, or, if no time frame is specified, if such
failure or refusal continues for a period of five Business Days after written
notice from the Administrative Agent; provided that if such Lender cures such
failure or refusal, such Lender shall cease to be a Defaulting Lender.
     “Defeased Debt” means that portion of debt which has already been defeased
by depositing collateral in the form of obligations supported by the credit of
the United States government in such amounts as are required and permitted under
the terms of the applicable loan documents.
     “Designated Lender” means any Person who has been designated by a Lender to
fund Competitive Bid Loans pursuant to a Designation Agreement in the form
attached hereto as Exhibit J.
     “Dollars” and “$” mean United States Dollars.
     “Dollar Equivalent” means, on any date of determination, (a) for the
purposes of determining compliance with Article VIII or Article IX or the
existence of a Default under Article X (other than as set forth in clause
(b) below) with respect to any amount denominated in a currency other than
Dollars, the equivalent in Dollars of such amount, determined in good faith by
the Borrower in a manner consistent with the way such amount is or would be
reflected on the Borrower’s audited consolidated financial statements for the
fiscal year in which such determination is made and (b) solely with respect to
determining the outstanding amount hereunder denominated in an Alternative
Currency or a Qualified Foreign Global Currency, the amount of Dollars that may
be purchased with such amount of such currency at the Exchange Rate (determined
as of the most recent Exchange Rate Date) with respect to such currency on such
date.

7



--------------------------------------------------------------------------------



 



     “Domestic Percentage” means, with respect to any Domestic Revolving Lender,
the percentage of the total Domestic Revolving Commitments represented by such
Lender’s Domestic Revolving Commitment. If the Domestic Revolving Commitments
have terminated or expired, the Domestic Percentages shall be determined based
upon the Domestic Revolving Commitments most recently in effect, giving effect
to any assignments.
     “Domestic Revolving Commitment” means with respect to each Lender, the
commitment, if any, of such Lender to make Domestic Revolving Loans and to
acquire participations in Facility Letters of Credit and Swingline Loans
hereunder, as such commitment may be changed from time to time pursuant to this
Agreement. The amount of each Lender’s Domestic Revolving Commitment as of the
date hereof is set forth on Exhibit A or in the Assignment and Acceptance
pursuant to which such Lender shall have assumed its Domestic Revolving
Commitment, as applicable. The aggregate amount of the Domestic Revolving
Commitments is $400,000,000 as of the Agreement Execution Date.
     “Domestic Revolving Exposure” means with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Domestic Revolving
Loans and its LC Exposure and Swingline Exposure at such time.
     “Domestic Revolving Facility” is defined in the definition of Facility.
     “Domestic Revolving Lender” means a Lender with a Domestic Revolving
Commitment or with Domestic Revolving Exposure.
     “Domestic Revolving Loan” means a Loan made pursuant to Section 2.1(a) (i)
     “EBITDA” means, with respect to any Person, income before extraordinary
items, without deduction of any losses related to initial offering costs of
preferred stock which are written off due to the redemption of such preferred
stock, and excluding any gains or losses from pay-off or retirement of debt but
including all Net Economic Gains resulting from all Borrower sales, so long as
the amount of such Net Economic Gains included in EBITDA does not exceed 20% of
the amount of EBITDA), as reported by such Person and its Subsidiaries on a
consolidated basis in accordance with GAAP (reduced to eliminate any income from
Investment Affiliates of such Person, any interest income and, with respect to
the Consolidated Operating Partnership, any income from the assets used for
Defeased Debt), plus Interest Expense, depreciation, amortization and income tax
(if any) expense plus a percentage of such income (adjusted as described above)
of any such Investment Affiliate equal to the allocable economic interest in
such Investment Affiliate held by such Person and any Subsidiaries, in the
aggregate (provided that no item of income or expense shall be included more
than once in such calculation even if it falls within more than one of the
foregoing categories). Net Economic Gains measures the value created in the
Borrower’s capital recycling activities. Net Economic Gains are calculated by
subtracting from gain on sale of real estate (calculated in accordance with
GAAP, including gains on sale of real estate classified as discontinued
operations), the recapture of accumulated depreciation and amortization on real
estate sold (excluding the recapture of accumulated amortization related to
above/below market leases and lease inducements as this amortization is included
in revenues and Borrower’s EBITDA).

8



--------------------------------------------------------------------------------



 



     “Effective Date” means each Borrowing Date and, if no Borrowing Date has
occurred in the preceding calendar month, the first Business Day of each
calendar month.
     “EMU” means Economic and Monetary Union as contemplated in the Treaty.
     “Environmental Laws” means any and all Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority having jurisdiction over the
Borrower, its Subsidiaries or Investment Affiliates, or their respective assets,
and regulating or imposing liability or standards of conduct concerning
protection of human health or the environment, as now or may at any time
hereafter be in effect, in each case to the extent the foregoing are applicable
to the operations of the Borrower, any Investment Affiliate, or any Subsidiary
or any of their respective assets or Properties.
     “Equity Interests” means shares of common stock or other equity ownership
interests in a Person, if such equity ownership interests have ordinary voting
rights.
     “Equity Value” is defined in Section 10.10 hereof.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and regulations promulgated thereunder from time to time.
     “Euro” means the single currency of participating member states introduced
in accordance with the provisions of Article 109(1)4 of the Treaty and, in
respect of all payments to be made under this Agreement in Euros, means
immediately available, freely transferable funds.
     “Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBOR Rate.
     “Exchange Rate” means, on any day, for purposes of determining the Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into Dollars at the time of determination on such day on the Reuters
WRLD Page for such currency. In the event that such rate does not appear on any
Reuters WRLD Page, the Exchange Rate shall be determined by reference to such
other publicly available service for displaying exchange rates as may be agreed
upon by the Administrative Agent and the Borrower, or, in the absence of such an
agreement, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about such time as the Administrative Agent shall elect after
determining that such rates shall be the basis for determining the Exchange
Rate, on such date for the purchase of Dollars for delivery two (2) Business
Days later; provided that if at the time of any such determination, for any
reason, no such spot rate is being quoted, the Administrative Agent may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

9



--------------------------------------------------------------------------------



 



     “Exchange Rate Date” means, if on such date any outstanding Revolving
Exposure is (or any Revolving Exposure that has been requested at such time
would be) denominated in a currency other than Dollars, each of:
     (a) the first Business Day of each calendar month,
     (b) if a Default has occurred and is continuing, the date a Sharing Event
occurs and any other Business Day designated as an Exchange Rate Date by the
Administrative Agent in its sole discretion, and
     (c) each date (with such date to be reasonably determined by the
Administrative Agent) that is on or about the effective date of (i) a Borrowing
Notice or a Conversion/Continuation Notice with respect to any Borrowing or
(ii) each request for the issuance, amendment, renewal or extension of any
Facility Letter of Credit denominated in a currency other than Dollars.
     “Event of Default” means any event set forth in Article X hereof.
     “Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, taxes imposed on its overall net income, and
franchise taxes imposed on it, by (i) the jurisdiction under the laws of which
such Lender or the Administrative Agent is incorporated or organized or (ii) the
jurisdiction in which the Administrative Agent’s or such Lender’s principal
executive office of such Lender’s applicable Lending Installation is located.
     “Existing Credit Agreement” means that certain Fourth Amended and Restated
Unsecured Revolving Credit Agreement dated as of August 23, 2005, as amended.
     “Facility” means each of (a) the Domestic Revolving Commitments and the
extensions of credit made thereunder (the “Domestic Revolving Facility”) and
(b) the Global Revolving Commitments and the Global Revolving Loans made
hereunder (the “Global Revolving Facility” and, together with the Domestic
Revolving Facility, the “Revolving Facility” or “Facility”).
     “Facility Fee” and “Facility Fee Rate” are defined in Section 2.9(b).
     “Facility Letter of Credit” means a Financial Letter of Credit or
Performance Letter of Credit issued under the Domestic Revolving Facility.
     “Facility Letter of Credit Fee” is defined in Section 3.8.
     “Federal Funds Effective Rate” means, for any day, an interest rate per
annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 11 a.m. (New York
time) on such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.

10



--------------------------------------------------------------------------------



 



     “FIMC” means First Industrial Mortgage Corporation, a Delaware corporation,
and the sole general partner of the Mortgage Partnership. FIMC is a wholly-owned
subsidiary of the General Partner.
     “Financial Letter of Credit” means any standby Letter of Credit which
represents an irrevocable obligation to the beneficiary on the part of the
Issuing Bank (i) to repay money borrowed by or advanced to or for the account of
the account party or (ii) to make any payment on account of any indebtedness
undertaken by the account party, in the event the account party fails to fulfill
its obligation to the beneficiary.
     “Financing Partnership” means First Industrial Financing Partnership, L.P.,
a Delaware limited partnership. Borrower and General Partner, either directly or
indirectly, collectively own 100% of the partnership interests of the Financing
Partnership.
     “Fitch” means Fitch, Inc.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “Funded Percentage” means, with respect to any Lender at any time, a
percentage equal to a fraction the numerator of which is the amount of the
Aggregate Commitment actually disbursed and outstanding to Borrower by such
Lender at such time, and the denominator of which is the total amount of the
Aggregate Commitment disbursed and outstanding to Borrower by all of the Lenders
at such time.
     “GAAP” means generally accepted accounting principles in the United States
of America consistent with those utilized in preparing the audited financial
statements of the Borrower required hereunder.
     “General Partner” means First Industrial Realty Trust, Inc., a Maryland
corporation that is listed on the New York Stock Exchange and is qualified as a
real estate investment trust. General Partner is the sole general partner of
Borrower.
     “Global Revolving Facility” is defined in the definition of Facility.
     “Global Revolving Commitment” means with respect to each Lender, the
commitment, if any, of such Lender to make Global Revolving Loans hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Global Revolving Exposure hereunder, as such commitment may be changed
from time to time pursuant to this Agreement. The amount of each Lender’s Global
Revolving Commitment as of the date hereof is set forth on Exhibit A, or in the
Assignment and Acceptance pursuant to which such Lender shall have assumed its
Global Revolving Commitment, as applicable. The aggregate amount of the Global
Revolving Commitments is $100,000,000 as of the date hereof.

11



--------------------------------------------------------------------------------



 



     “Global Revolving Exposure” means with respect to any Lender at any time,
the sum of (a) the aggregate outstanding principal amount of such Lender’s
Global Revolving Loans at such time that are denominated in Dollars plus (b) the
Dollar Equivalent of the aggregate outstanding principal amount of such Lender’s
Global Revolving Loans at such time that are denominated in Qualified Foreign
Global Currencies.
     “Global Revolving Lender” means a Lender with a Global Revolving Commitment
or with Global Revolving Exposure.
     “Global Revolving Loan” means a Loan made pursuant to Section 2.1 (a)(ii).
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
     “Gross Revenues” means total revenues, calculated in accordance with GAAP.
     “Guarantee Obligation” means as to any Person (the “guaranteeing person”),
any obligation (determined without duplication) of (a) the guaranteeing person
or (b) another Person (including, without limitation, any bank under any letter
of credit) to induce the creation of which the guaranteeing person has issued a
reimbursement, counter indemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the maximum stated amount of the primary obligation
relating to such Guarantee Obligation (or, if less, the maximum stated liability
set forth in the instrument embodying such Guarantee Obligation), provided, that
in the absence of any such stated amount or stated liability, the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.
     “Guaranty” means the Guaranty executed by the General Partner in the form
attached hereto as Exhibit D.
     “Implied Capitalization Value” means for any Person as of any date, the sum
of (i) the quotient of (x) the Adjusted EBITDA for such Person during the most
recent four fiscal quarters

12



--------------------------------------------------------------------------------



 



(which Adjusted EBITDA shall exclude any Adjusted EBITDA attributable to all
Assets Under Development or Rollover Projects, and which Adjusted EBITDA
attributable to each Project which was formerly a Rollover Project shall not be
less than zero), and (y) the Applicable Cap Rate, plus (ii) an amount equal to
the then current book value of each Asset Under Development, plus (iii) the then
current book value of Unimproved Land, plus (iv) with respect to each Rollover
Project, an amount equal to 50% of the then-current book value, determined in
accordance with GAAP, of such Rollover Project (provided that the Rollover
Projects shall at no time comprise more than 10% of Implied Capitalization
Value), plus (v) an amount equal to 100% of unrestricted cash and unrestricted
cash equivalents, including any cash on deposit with a qualified intermediary
with respect to a deferred tax-free exchange (and specifically excluding any
cash or cash equivalents being used to support Defeased Debt), plus (vi) an
amount equal to 100% of the then-current book value, determined in accordance
with GAAP, of all first mortgage receivables on income producing commercial
properties. For purposes of computing the Implied Capitalization Value,
(A) Adjusted EBITDA may be increased from quarter to quarter by the amount of
net cash flow from new leases of space at the Properties (where such net cash
flow has not then been included in EBITDA) which have a minimum term of one year
and (B) Properties which either (i) were acquired during the most recent four
fiscal quarters and/or (ii) were previously Assets Under Development but which
have been completed during such four quarter period and have at least some
tenants in possession of the respective leased spaces and conducting business
operations therein each will be included in the calculation of Implied
Capitalization Value using pro forma EBITDA for such four quarter period, so
long as a “new acquisition/opening summary” form is submitted to, and approved
by, Administrative Agent for each new acquisition or newly-opened Property
during such four quarter period.
     “Indebtedness” of any Person at any date means without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities and other accounts payable, and accrued expenses
incurred in the ordinary course of business and payable in accordance with
customary practices), to the extent such obligations constitute indebtedness for
the purposes of GAAP, (c) any other indebtedness of such Person which is
evidenced by a note, bond, debenture or similar instrument, (d) all obligations
of such Person under financing leases and capital leases, (e) all obligations of
such Person in respect of acceptances issued or created for the account of such
Person, (f) all Guarantee Obligations of such Person (excluding in any
calculation of consolidated Indebtedness of the Consolidated Operating
Partnership, Guarantee Obligations of any member of the Consolidated Operating
Partnership in respect of primary obligations of any other member of the
Consolidated Operating Partnership), (g) all reimbursement obligations of such
Person for letters of credit and other contingent liabilities, (h) Net
Mark-to-Market Exposure under Rate Management Transactions, (i) Rate Management
Obligations, (j) all liabilities secured by any lien (other than liens for taxes
not yet due and payable) on any property owned by such Person even though such
Person has not assumed or otherwise become liable for the payment thereof,
(k) any repurchase obligation or liability of such Person or any of its
Subsidiaries with respect to accounts or notes receivable sold by such Person or
any of its Subsidiaries, and (l) such Person’s pro rata share of debt in
Investment Affiliates and any loans where such Person is liable as a general
partner.

13



--------------------------------------------------------------------------------



 



     “Insolvency” means insolvency as defined in the United States Bankruptcy
Code, as amended. “Insolvent” when used with respect to a Person, shall refer to
a Person who satisfies the definition of Insolvency.
     “Interest Expense” means all interest expense of the Consolidated Operating
Partnership determined in accordance with GAAP plus (i) capitalized interest not
covered by an interest reserve from a loan facility, plus (ii) the allocable
portion (based on liability) of any accrued or paid interest incurred on any
obligation for which the Consolidated Operating Partnership is wholly or
partially liable under repayment, interest carry, or performance guarantees, or
other relevant liabilities, plus (iii) the allocable percentage of any accrued
or paid interest incurred on any Indebtedness of any Investment Affiliate,
whether recourse or non-recourse, equal to the applicable economic interest in
such Investment Affiliate held by the Consolidated Operating Partnership, in the
aggregate, provided that no expense shall be included more than once in such
calculation even if it falls within more than one of the foregoing categories;
provided, however, that “Interest Expense” shall not include interest on loans
after they become Defeased Debt.
     “Interest Period” means either an Absolute Interest Period or a LIBOR
Interest Period.
     “Investment Affiliate” means any Person in which the Consolidated Operating
Partnership, directly or indirectly, has an ownership interest, whose financial
results are not consolidated under GAAP with the financial results of the
Consolidated Operating Partnership on the consolidated financial statements of
the Consolidated Operating Partnership.
     “Invitation for Competitive Bid Quotes” means a written notice to the
Lenders from the Administrative Agent with respect to a Competitive Bid Quote
Request in the form attached as Exhibit C-2 hereto.
     “Issuance Date” is defined in Section 3.4(a)(3).
     “Issuance Notice” is defined in Section 3.4(c).
     “Issuing Bank” means, with respect to each Facility Letter of Credit, the
Lender which issues such Facility Letter of Credit. JPMCB shall be the sole
Issuing Bank.
     “JPMCB” means JPMorgan Chase Bank, N.A.
     “Judgment Currency” is defined in Section 14.18(a).
     “Judgment Currency Conversion Date” is defined in Section 14.18(a).
     “LC Disbursement” means a payment made by the applicable Issuing Bank
pursuant to a Facility Letter of Credit.
     “LC Exposure” means at any time, the Dollar Equivalent of the sum of
(a) the aggregate undrawn amount of all outstanding Facility Letters of Credit,
plus (b) the aggregate amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Borrower at such

14



--------------------------------------------------------------------------------



 



time. The LC Exposure of any Domestic Revolving Lender at any time shall be its
Domestic Percentage of the total LC Exposure at such time.
     “Lenders” means, collectively, JPMCB, and the other Persons executing this
Agreement in such capacity, or any Person which subsequently executes and
delivers any amendment hereto in such capacity and each of their respective
permitted successors and assigns. Where reference is made to “the Lenders” in
any Loan Document it shall be read to mean “all of the Lenders”.
     “Lending Installation” means any U.S. office of any Lender authorized to
make loans similar to the Borrowings described herein.
     “Letter of Credit” of a Person means a letter of credit or similar
instrument which is issued upon the application of such Person or upon which
such Person is an account party or for which such Person is in any way liable.
     “Letter of Credit Collateral Account” is defined in Section 3.9.
     “Letter of Credit Request” is defined in Section 3.4(a).
     “LIBOR Applicable Margin” means, as of any date with respect to any
Eurocurrency Borrowing, the Applicable Margin in effect for such Eurocurrency
Borrowing as determined in accordance with Section 2.8 hereof.
     “LIBOR Interest Period” means, with respect to a Eurocurrency Borrowing, a
period of one, two, three, six or twelve months (to the extent that periods of
six or twelve months are generally available from the Lenders), as selected in
advance by the Borrower, or a period of less than one month, as selected in
advance by the Borrower with the consent of the Administrative Agent and the
Lenders.
     “Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including, without limitation, any conditional sale or other
title retention agreement or lease in the nature thereof, any filing or
agreement to file a financing statement as debtor under the Uniform Commercial
Code on any property leased to any Person under a lease which is not in the
nature of a conditional sale or title retention agreement, or any subordination
agreement in favor of another Person).
     “Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
Article II (or any conversion or continuation thereof).
     “Loan Documents” means this Agreement, the Notes, the Competitive Bid
Notes, the Guaranty and any and all other agreements or instruments required
and/or provided to Lenders hereunder or thereunder, as any of the foregoing may
be amended from time to time.
     “London Administrative Office” means the Administrative Agent’s office
located at 125 London Wall, London EC2Y 5AJ, Attention of Agency Department, or
such other office in London as may be designated by the Administrative Agent by
written notice to the Borrower and the Lenders.

15



--------------------------------------------------------------------------------



 



     “Mandatory Costs” means the cost imputed to the Lenders of compliance with
the requirements of (a) the Bank of England or the Financial Services Authority
(or, in either case, any other authority which replaces all or any of its
functions) or (b) European Central Bank, expressed as a rate per annum and
determined in accordance with Schedule 1.1.
     “Market Value Net Worth” means at any time, the Implied Capitalization
Value of a Person at such time minus the Indebtedness of such Person at such
time.
     “Material Adverse Effect” means, with respect to any matter, that such
matter in the Required Lenders’ good faith judgment may (x) materially and
adversely affect the business, properties, condition or results of operations of
the Consolidated Operating Partnership taken as a whole, or (y) constitute a
non-frivolous challenge to the validity or enforceability of any material
provision of any Loan Document against any obligor party thereto.
     “Material Adverse Financial Change” shall be deemed to have occurred if the
Required Lenders, in their good faith judgment, determine that a material
adverse financial change has occurred which could prevent timely repayment of
any Borrowing hereunder or materially impair Borrower’s ability to perform its
obligations under any of the Loan Documents.
     “Materials of Environmental Concern” means any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including, without limitation, asbestos,
radon, polychlorinated biphenyls and urea-formaldehyde insulation.
     “Maturity Date” means September 28, 2012, or such earlier date on which the
principal balance of the Facility and all other sums due in connection with the
Facility shall be due as a result of the acceleration of the Facility.
     “Monetary Default” means any Default involving Borrower’s failure to pay
any of the Obligations when due.
     “Moody’s” means Moody’s Investors Service, Inc. and its successors.
     “Mortgage Partnership” means First Industrial Mortgage L.P., a Delaware
limited partnership. FIMC is the sole general partner of the Mortgage
Partnership and Borrower is the sole limited partner.
     “Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of unwinding such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of unwinding
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).

16



--------------------------------------------------------------------------------



 



     “New York Administrative Office” means the Administrative Agent’s office
designated on its signature page to this Agreement or such other office in New
York City as may be designated by the Administrative Agent by written notice to
the Borrower and the Lenders.
     “Note” means the promissory note payable to the order of each Lender in the
amount of such Lender’s maximum Commitment in the form attached hereto as
Exhibit B-1 (collectively, the “Notes”).
     “Obligations” means the Borrowings, the LC Exposure and all accrued and
unpaid fees and all other obligations of Borrower to the Administrative Agent or
any or all of the Lenders arising under this Agreement or any of the other Loan
Documents.
     “Obligation Currency” is defined in Section 14.18(a).
     “Other Taxes” has the meaning set forth in Section 4.5(ii).
     “Payment Date” means the last Business Day of each calendar quarter.
     “Participants” is defined in Section 13.2.1 hereof.
     “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
     “Performance Letter of Credit” means any standby Letter of Credit which
represents an irrevocable obligation to the beneficiary on the part of the
Issuing Bank to make payment on account of any default by the account party in
the performance of a nonfinancial or commercial obligation.
     “Permitted Liens” are defined in Section 9.6 hereof.
     “Person” means an individual, a corporation, a limited or general
partnership, an association, a joint venture or any other entity or
organization, including a governmental or political subdivision or an agent or
instrumentality thereof.
     “Plan” means an employee benefit plan as defined in Section 3(3) of ERISA,
whether or not terminated, as to which the Borrower or any member of the
Controlled Group may have any liability.
     “Prime Applicable Margin” means the Applicable Margin in effect for an
Adjusted Prime Rate Borrowing as determined in accordance with Section 2.8
hereof.
     “Prime Rate” means a rate per annum equal to the prime rate of interest
announced by the Administrative Agent or its parent from time to time (which is
not necessarily the lowest rate charged to any customer) changing when and as
such prime rate changes.
     “Project” means any real estate asset which is 100% owned by the Borrower
or by any Wholly-Owned Subsidiary and which is operated as an industrial
property.

17



--------------------------------------------------------------------------------



 



     “Property” means each parcel of real property owned or operated by the
Borrower, any Subsidiary or Investment Affiliate.
     “Property Operating Income” means, with respect to any Property, for any
period, earnings from rental operations (computed in accordance with GAAP but
without deduction for reserves) attributable to such Property plus depreciation,
amortization and interest expense with respect to such Property for such period,
and, if such period is less than a year, adjusted by straight lining various
ordinary operating expenses which are payable less frequently than once during
every such period (e.g. real estate taxes and insurance). The earnings from
rental operations reported for the immediately preceding fiscal quarter shall be
adjusted to include pro forma earnings (as substantiated to the satisfaction of
the Administrative Agent) for an entire quarter for any Property acquired or
placed in service during such fiscal quarter and to exclude earnings during such
quarter from any property not owned as of the end of the quarter.
     “Purchasers” is defined in Section 13.3.1 hereof.
     “Purpose Credit” has the meaning ascribed to it in Regulation U of the
Board of Governors of the Federal Reserve System.
     “Qualified Foreign Global Currency” means any Qualified Global Currency
other than Dollars.
     “Qualified Global Currency” means (a) Dollars (borrowed in New York City),
and Sterling, Euros, Canadian Dollars and Yen (all of which shall be borrowed in
London), and (b) any other eurocurrency designated by the Borrower with the
consent of the Administrative Agent and each Global Revolving Lender.
     “Qualified Global Currency Borrowing” means any Borrowing comprised of
Qualified Global Currency Loans.
     “Qualified Global Currency Loan” means any Loan denominated in a Qualified
Global Currency.
     “Qualified Officer” means, with respect to any entity, the chief financial
officer, chief accounting officer or controller of such entity if it is a
corporation or of such entity’s general partner if it is a partnership.
     “Rate Management Obligations” of a Person means any and all obligations of
such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.
     “Rate Management Transaction” means any transaction (including an agreement
with respect thereto) now existing or hereafter entered by the Borrower which is
a rate swap, basis

18



--------------------------------------------------------------------------------



 



swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap, equity or equity index option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.
     “Rate Option” means the Adjusted Prime Rate, the Adjusted LIBOR Rate or the
Absolute Rate (only as applicable to Competitive Bid Loans). The Rate Option in
effect on any date shall always be the Adjusted Prime Rate unless the Borrower
has properly selected the Adjusted LIBOR Rate pursuant to Section 2.6 hereof or
a Competitive Bid Loan pursuant to Section 2.17 hereof.
     “Rating Period” means any period during the term of the Facility during
which the Borrower’s or General Partner’s long-term, senior unsecured debt has
been rated by at least two of S&P, Moody’s, and Fitch and the lower of the
highest two ratings is at least BBB- (S&P) or Baa3 (Moody’s) or an equivalent
rating from Fitch.
     “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
     “Reimbursement Obligations” means at any time, the aggregate of the
Obligations of the Borrower to the Lenders, the Issuing Bank and the
Administrative Agent in respect of all unreimbursed payments or disbursements
made by the Lenders, the Issuing Bank and the Administrative Agent under or in
respect of the Facility Letters of Credit.
     “Reportable Event” means a reportable event as defined in Section 4043 of
ERISA and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided that a failure to meet the minimum
funding standard of Section 412 of the Code and of Section 302 of ERISA shall be
a Reportable Event regardless of the issuance of any such waivers in accordance
with either Section 4043(a) of ERISA or Section 412(d) of the Code.
     “Required Facility Lenders” means with respect to any Facility, the holders
of more than 51% of the Revolving Commitments for the applicable Facility (or,
in the case of the termination of the Revolving Commitments, the holders of more
than 51% of the aggregate unpaid principal amount of Revolving Exposure
outstanding under such Facility, except that for purposes of determining
Required Facility Lenders for the Domestic Revolving Facility after the
termination of the Commitments, the outstanding Competitive Bid Loans of the
Lenders shall be included in their Revolving Exposures.

19



--------------------------------------------------------------------------------



 



     “Required Lenders” means Lenders in the aggregate having at least 51% of
the Revolving Commitment or, if the applicable Revolving Commitment has been
terminated, Lenders in the aggregate holding at least 51% of the aggregate
unpaid principal amount of the outstanding Borrowings.
     “Reserve Requirement” means, with respect to a LIBOR Interest Period, the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal and other reserves) which is imposed under Regulation D on Eurocurrency
liabilities.
     “Revolving Commitments” means the aggregate of the Domestic Revolving
Commitments and the Global Revolving Commitments.
     “Revolving Exposure” means with respect to any Lender at any time, the sum
of such Lender’s Domestic Revolving Exposure and Global Revolving Exposure.
     “Revolving Facility” is defined in the definition of Facility.
     “Revolving Lenders” means Domestic Revolving Lenders and Global Revolving
Lenders.
     “Revolving Loans” means Domestic Revolving Loans and Global Revolving
Loans.
     “Rollover Projects” means those Projects which, due to no or low occupancy
at such Project, have a value, determined by dividing the Property Operating
Income for such a Project for the most recent four fiscal quarters by the
Applicable Cap Rate, of less than 50% of book value, provided that a Project
shall no longer be treated as a Rollover Project after: (i) a period of six
consecutive full fiscal quarters has elapsed since such Project was first
included as a Rollover Project, or (ii) such Project has a value, determined by
dividing the Property Operating Income for such Project for the most recent four
fiscal quarters by the Applicable Cap Rate, of greater than 50% of book value.
     “S&P” means Standard & Poor’s Ratings Group and its successors.
     “Sharing Event” means (i) the occurrence of a Default under Section 10.10,
(ii) the termination of the Commitments pursuant to Section 11.1, or (iii) the
acceleration of the maturity date of the Loans by the Administrative Agent upon
the occurrence of a Default.
     “Subsidiary” means as to any Person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person, and provided such corporation, partnership or other entity is
consolidated with such Person for financial reporting purposes under GAAP.

20



--------------------------------------------------------------------------------



 



     “Swingline Borrowings” means, as of any date, collectively, all Swingline
Loans then outstanding under this Facility.
     “Swingline Commitment” means the obligation of the Swingline Lenders to
make Swingline Loans not exceeding the aggregate amount of their Domestic
Revolving Commitment.
     “Swingline Exposure” means the outstanding principal balance of all
Swingline Borrowings.
     “Swingline Lenders” shall mean JPMCB and Wachovia Bank, National
Association, each in their capacity as a Lender.
     “Swingline Loan” means a Loan made by the Swingline Lenders under the
special availability provisions described in Section 2.16 hereof.
     “Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.
     “Total Domestic Exposure” means at any time, the sum of the aggregate
Domestic Revolving Exposures for each of the Domestic Revolving Lenders.
     “Total Global Exposure” means at any time, the sum of the aggregate Global
Revolving Exposures for each of the Global Revolving Lenders.
     “Total Liabilities” means all Indebtedness plus all other GAAP liabilities
of the Borrower and its Subsidiaries.
     “Transferee” is defined in Section 13.4 hereof.
     “Treaty” means the Treaty establishing the European Economic Community,
being the Treaty of Rome of March 25, 1957 as amended by the Single European Act
1986 and the Maastricht Treaty (which was signed on February 7, 1992 and came
into force on November 1, 1993) and as may from time to time be further amended,
supplemented or otherwise modified.
     “Type” when used in reference to any Loan or Borrowing, refers to the rate
by reference to which interest on such Loan, or on the Loans comprising such
Borrowing, is determined and the currency in which such Loan, or the Loans
comprising such Borrowing, are denominated. For purposes hereof, “rate” shall
include the Adjusted LIBOR Rate and Adjusted Prime Rate, and “currency” shall
include Dollars and any Qualified Global Currency permitted hereunder.
     “Unencumbered Asset” means any Project which as of any date of
determination, (a) is not subject to any Liens other than Permitted Liens set
forth in Sections 9.6(i) through 9.6(v), (b) is not subject to any agreement
(including any agreement governing Indebtedness incurred in order to finance or
refinance the acquisition of such asset) which prohibits or limits the ability
of the Borrower, or its Wholly-Owned Subsidiaries, as the case may be, to
create, incur, assume or suffer to exist any Lien upon any assets or Capital
Stock of the Borrower, or any of its Wholly-

21



--------------------------------------------------------------------------------



 



Owned Subsidiaries, (c) is not subject to any agreement (including any agreement
governing Indebtedness incurred in order to finance or refinance the acquisition
of such asset) which entitles any Person to the benefit of any Lien (but not
subject to any Liens other than Permitted Liens set forth in Sections 9.6(i)
through 9.6(v)) on any assets or Capital Stock of the Borrower or any of its
Wholly-Owned Subsidiaries or would entitle any Person to the benefit of any Lien
(but excluding the Permitted Liens set forth in Sections 9.6(i) through 9.6(v))
on such assets or Capital Stock upon the occurrence of any contingency
(including, without limitation, pursuant to an “equal and ratable” clause),
(d) is not the subject of any material architectural/engineering issue, as
evidenced by a certification of Borrower, and (e) is materially compliant with
the representations and warranties in Article VI below. Notwithstanding the
foregoing, if any Project is a “Superfund” site under federal law or a site
identified in writing by the jurisdiction in which such Project is located as
having significant environmental contamination under applicable state law,
Borrower shall so advise the Lenders in writing and the Required Lenders shall
have the right to request from Borrower a current detailed environmental
assessment (or one which is not more than two years old for Unencumbered Assets
owned as of the Agreement Execution Date), and, if applicable, a written
estimate of any remediation costs from a recognized environmental contractor and
to exclude any such Project from Unencumbered Assets at their election. No
Project of a Wholly-Owned Subsidiary shall be deemed to be unencumbered unless
such Project and all Capital Stock of such Wholly-Owned Subsidiary or any other
intervening Wholly-Owned Subsidiary between the Borrower and such Wholly-Owned
Subsidiary is unencumbered and neither such Wholly-Owned Subsidiary nor any
other intervening Wholly-Owned Subsidiary between the Borrower and such
Wholly-Owned Subsidiary has any Indebtedness for borrowed money (other than
Indebtedness due to the Borrower).
     “Unimproved Land” means land which constitutes a single tax parcel or
separately platted lot and on which construction of an industrial building has
not commenced.
     “Value of Unencumbered Assets” means, as of any date, the sum of (a) the
value of all Unencumbered Assets that are not Assets Under Development
(determined in the manner set forth below), plus (b) any unrestricted cash,
including any cash on deposit with a qualified intermediary with respect to a
deferred tax-free exchange, plus (c) an amount equal to 100% of the then-current
book value, determined in accordance with GAAP, of each first mortgage
receivable secured by an income producing commercial property, provided that
such first mortgage receivable is not subject to any Lien, plus (d) 100% of the
then current book value of each Asset Under Development that constitutes an
Unencumbered Asset (provided that in no event shall the aggregate amount added
to Value of Unencumbered Assets from the items forth in clauses (b), (c), and
(d) exceed 20% of the total Value of Unencumbered Assets), plus (e) with respect
to each Rollover Project, an amount equal to 50% of the then-current book value,
determined in accordance with GAAP, of each Rollover Project (provided that the
Rollover Projects shall at no time comprise more than 10% of the Value of
Unencumbered Assets). Unencumbered Assets that are not Assets Under Development
shall be valued by dividing the Property Operating Income for such Project for
the most recent four fiscal quarters by the Applicable Cap Rate (provided that
for the purpose of such calculation, the Property Operating Income of each
Unencumbered Asset that was formerly a Rollover Project shall in no event be

22



--------------------------------------------------------------------------------



 



less than zero). If a Project has been acquired during such calculation period
then Borrower shall be entitled to include pro forma Property Operating Income
from such property for the entire calculation period in the foregoing
calculation, except for purposes of the financial covenant comparing the
Property Operating Income from Unencumbered Assets during a quarter to Debt
Service for such quarter. If a Project is no longer owned as of the date of
calculation, then no value shall be included based on capitalizing Property
Operating Income from such Project, except for purposes of such financial
covenant comparing the Property Operating Income from Unencumbered Assets during
a quarter to Debt Service for such quarter.
     “Wholly-Owned Subsidiary” means a member of the Consolidated Operating
Partnership 100% of the ownership interests in which are owned, directly or
indirectly, by the Borrower and the General Partner in the aggregate.
     The foregoing definitions shall be equally applicable to both the singular
and the plural forms of the defined terms.
     1.2. Financial Standards. All financial computations required of a Person
under this Agreement shall be made, and all financial information required under
this Agreement shall be prepared, in accordance with GAAP, except that if any
Person’s financial statements are not audited, such Person’s financial
statements shall be prepared in accordance with the same sound accounting
principles utilized in connection with the financial information submitted to
Lenders with respect to the Borrower or the General Partner or the Properties in
connection with this Agreement and shall be certified by an authorized
representative of such Person.
     1.3. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).
     1.4. Exchange Rates.
     (a) Not later than 1:00 p.m., New York City time, on each Exchange Rate
Date on which there are any Loans denominated in a Qualified Foreign Global
Currency or any Alternative Currency Letters of Credit, the Administrative Agent
shall (i) determine the Exchange Rate as of such Exchange Rate Date to be used
for calculating the Dollar Equivalent amounts of each currency in which a Global
Revolving Loan, Alternative Currency Letter of Credit or unreimbursed LC
Disbursement is denominated and (ii) give notice thereof to the Borrower and the
Lenders. The Exchange Rates so determined shall remain effective until the next
succeeding Exchange Rate Date and shall (other than for the purpose of
converting into Dollars, under Sections 3.5, 3.6, 3.8, 3.9 and the obligations
of the Borrowers and the Domestic Revolving Lenders in respect of LC
Disbursements that have not been reimbursed when due) be the Exchange Rates
employed in converting any amounts between the applicable currencies pursuant to
this Agreement.

23



--------------------------------------------------------------------------------



 



     (b) Not later than 5:00 p.m., New York City time, on each Exchange Rate
Date, the Administrative Agent shall (i) determine the Global Revolving Exposure
or the Alternative Currency LC Exposure, as the case may be, on such date (after
giving effect to any Global Revolving Loans to be made or any Alternative
Currency Letters of Credit to be issued, renewed, extended or terminated in
connection with such determination) and (ii) notify the Borrower and, if
applicable, each Issuing Bank of the results of such determination.
     1.5. Currency Conversion.
     (a) If more than one currency or currency unit are at the same time
recognized by the central bank of any country as the lawful currency of that
country, then (i) any reference in the Loan Documents to, and any obligations
arising under the Loan Documents in, the currency of that country shall be
translated into or paid in the currency or currency unit of that country
designated by the Administrative Agent in consultation with Borrower and
(ii) any translation from one currency or currency unit to another shall be at
the official rate of exchange recognized by the central bank for conversion of
that currency or currency unit into the other, rounded up or down by the
Administrative Agent as it deems appropriate.
     (b) If a change in any currency of a country occurs, this Agreement shall
be amended (and each party hereto agrees to enter into any supplemental
agreement necessary to effect any such amendment) to the extent that the
Administrative Agent specifies to be necessary to reflect the change in currency
and to put the Lenders in the same position, so far as possible, that they would
have been in if no change in currency had occurred.
ARTICLE II.
THE FACILITY
     2.1. The Facility.
     (a) Subject to the terms and conditions of this Agreement and in reliance
upon the representations and warranties of Borrower and General Partner
contained herein, each Lender in the applicable Facility agrees, severally and
not jointly, (i) to make Domestic Revolving Loans in Dollars to the Borrower
from time to time prior to the Maturity Date in an aggregate principal amount
that will not result in such Lender’s Domestic Revolving Exposure exceeding such
Lender’s Domestic Revolving Commitment, or the Total Domestic Exposure plus the
amount of all outstanding Competitive Bid Loans to exceed the aggregate amount
of the Domestic Revolving Commitment, and (ii) to make Global Revolving Loans in
Dollars or in one or more other Qualified Global Currencies (as specified in the
Borrowing Notices with respect thereto) from time to time prior to the Maturity
Date in an aggregate principal amount that will not result in such Lender’s
Global Revolving Exposure exceeding such Lender’s Global Revolving Commitment.
The Borrowings may be ratable Adjusted Prime Rate

24



--------------------------------------------------------------------------------



 



Borrowings (but only Loans in Dollars can be Adjusted Prime Rate Borrowings),
ratable Eurocurrency Borrowings, non-pro rata Swingline Loans or non-pro rata
Competitive Bid Loans. This Facility is a revolving credit facility and, subject
to the provisions of this Agreement, Borrower may request Borrowings hereunder,
repay such Borrowings and reborrow Borrowings at any time prior to the Maturity
Date.
     (b) The Facility created by this Agreement, and that Commitment of each
Lender to lend hereunder, shall terminate on the Maturity Date, unless sooner
terminated in accordance with the terms of this Agreement.
     (c) In no event shall the Aggregate Commitment exceed Seven Hundred Million
Dollars ($700,000,000).
     2.2. Principal Payments.
     (a) Any outstanding Borrowings (other than Competitive Bid Loans) and all
other unpaid Obligations shall be paid in full by the Borrower on the Maturity
Date. Each Competitive Bid Loan shall be paid in full on the last day of the
applicable Interest Period as described in Section 2.17 below.
     (b) If on any Exchange Rate Date relating to the Global Revolving Facility,
the Total Global Exposure exceeds 105% of the total Global Revolving
Commitments, the Borrower shall, without notice or demand, within three
(3) Business Days after such Exchange Rate Date, prepay (or cause the Borrower
to prepay) Global Revolving Loans in an aggregate amount such that, after giving
effect thereto, the Total Global Exposure does not exceed the total Global
Revolving Commitments. If on any Exchange Rate Date relating to the Domestic
Revolving Facility, the Total Domestic Exposure plus the amount of all
outstanding Competitive Bid Loans exceeds 105% of the aggregate Domestic
Revolving Commitments, the Borrower shall, without notice or demand, within
three (3) Business Days after such Exchange Rate Date, prepay Borrowings or, if
no such Borrowings are outstanding, deposit cash collateral in an account with
the Administrative Agent pursuant to Section 3.9 in an aggregate amount such
that, after giving effect thereto, the Total Domestic Exposure plus the amount
of all outstanding Competitive Bid Loans does not exceed the aggregate Domestic
Revolving Commitments.
     2.3. Requests for Borrowings; Responsibility for Borrowings. Ratable
Borrowings shall be made available to Borrower by Administrative Agent in
accordance with Section 2.1(a) and Section 2.6 hereof. The obligation of each
Lender to fund its Domestic Percentage of each ratable Borrowing shall be
several and not joint.
     2.4. Evidence of Credit Extensions. The Borrowings of each Lender
outstanding at any time (other than Competitive Bid Loans) shall be evidenced by
the Notes. Each Note executed by the Borrower shall be in a maximum principal
amount equal to, with respect to each Lender, its applicable percentage of the
then current Aggregate Commitment. Each Lender shall record Borrowings and
principal payments thereof on the schedule attached to its Note or, at its
option, in its records, and each Lender’s record thereof shall be conclusive
absent Borrower

25



--------------------------------------------------------------------------------



 



furnishing to such Lender conclusive and irrefutable evidence of an error made
by such Lender with respect to that Lender’s records. Notwithstanding the
foregoing, the failure to make, or an error in making, a notation with respect
to any Borrowing shall not limit or otherwise affect the obligations of Borrower
hereunder or under the Notes to pay the amount actually owed by Borrower to
Lenders.
     2.5. Loans and Borrowings.
     (a) Each Loan (other than a Swingline Loan or Competitive Bid Loan) shall
be made as part of a Borrowing consisting of Loans of the same Class and Type
made by the Lenders ratably in accordance with their respective Commitments of
the applicable Class. The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder.
     (b) Subject to Section 4.3, (i) each Borrowing denominated in Dollars shall
be comprised entirely of Adjusted Prime Rate Loans or Eurocurrency Loans as the
Borrower may request in accordance herewith and (ii) each Borrowing denominated
in a Qualified Foreign Global Currency shall be comprised entirely of
Eurocurrency Loans. Each Swingline Loan shall be a Adjusted Prime Rate Loan
under the Domestic Revolving Facility. Each Competitive Bid Loan shall be deemed
outstanding under the Domestic Revolving Facility. Each Lender at its option may
make any Eurocurrency Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.
     (c) No more than ten (10) Eurocurrency Borrowings may be outstanding at any
one time under the Facilities.
     (d) Notwithstanding any other provision of this Agreement, a Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
     2.6. Requests for Borrowings.
     (a) To request a Revolving Borrowing, the Borrower shall notify the
Administrative Agent of such request by telephone (a “Borrowing Notice”) (A) in
the case of a Eurocurrency Borrowing, not later than 11:00 a.m., New York City
time (or if the request is delivered in London, 11:00 a.m., London time), three
Business Days before the date of the proposed Borrowing (or if the request is
delivered in London, four Business Days before the date of the proposed
Borrowing) or (B) in the case of a Adjusted Prime Rate Borrowing, not later than
11:00 a.m., New York City time, one (1) Business Day before the date of the
proposed Borrowing; provided that any such notice of a Adjusted Prime Rate
Borrowing to finance the reimbursement of an LC Disbursement as contemplated by
Section 3.5 may be given not later than 9:00 a.m., New York City time, on the
date of the proposed Borrowing. Each such telephonic Borrowing Notice shall be
irrevocable and shall be confirmed promptly by delivery to the

26



--------------------------------------------------------------------------------



 



Administrative Agent of a written Borrowing Notice in a form reasonably approved
by the Administrative Agent. Each such telephonic and written Borrowing Notice
shall specify the following information in compliance with Section 2.6; (i) the
Borrower requesting such Borrowing; (ii) the Class and Type of the requested
Borrowing; (iii) the aggregate amount of such Borrowing; (iv) the date of such
Borrowing, which shall be a Business Day; (v) in the case of a Eurocurrency
Borrowing, the initial Interest Period to be applicable thereto; (vi) the
location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.6; and
(vii) the currency of such Borrowing (which shall be in Dollars in the case of
Domestic Revolving Loans and Swingline Loans, and Competitive Bid Loans, and
otherwise shall be in a Qualified Global Currency). If no election as to the
currency of a Global Revolving Borrowing is specified in any such notice, then
the requested Borrowing shall be denominated in Dollars. If no election as to
the Type of Borrowing is specified, then the requested Borrowing shall be a
Adjusted Prime Rate Borrowing if denominated in Dollars or a Eurocurrency
Borrowing if denominated in a Qualified Foreign Global Currency. If no Interest
Period is specified with respect to any requested Eurocurrency Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Notice in accordance with
this Section, the Administrative Agent shall advise each relevant Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.
The Borrower shall also deliver together with each Borrowing Notice the
compliance certificate required in Section 5.2 and otherwise comply with the
conditions set forth in Section 5.2 for Borrowings.
Not later than 1:00 p.m. (New York City time) on each Borrowing Date, each
Lender shall make available its Loan or Loans, in funds immediately available in
New York City to the Administrative Agent. Administrative Agent will promptly
make the funds so received from the Lenders available to the Borrower.
Not later than 1:00 p.m. (London time) on each Borrowing Date for Loans in
Qualified Foreign Global Currency, each Lender shall make available its Loan or
Loans, in funds immediately available to the Administrative Agent.
Administrative Agent will promptly make the funds so received from the Lenders
available to the Borrower.
     (b) Administrative Agent shall, as soon as practicable after receipt of a
Borrowing Notice, determine the Adjusted LIBOR Rate applicable to the requested
ratable Eurocurrency Borrowing and inform Borrower and Lenders of the same. Each
determination of the Adjusted LIBOR Rate by Administrative Agent shall be
conclusive and binding upon Borrower in the absence of manifest error.
     (c) If Borrower shall prepay a Eurocurrency Borrowing other than on the
last day of the LIBOR Interest Period applicable thereto, Borrower shall be
responsible to pay all amounts due to Lenders as required by Section 4.4 hereof.
The Lenders shall not be obligated to match fund their Eurocurrency Borrowings.

27



--------------------------------------------------------------------------------



 



     (d) As of the end of each LIBOR Interest Period selected for a ratable
Eurocurrency Borrowing (other than Borrowings in a Qualified Foreign Global
Currency), the interest rate on the Eurocurrency Borrowing will become the
Adjusted Prime Rate, unless Borrower has once again selected a LIBOR Interest
Period in accordance with the timing and procedures set forth in Section 2.7.
     (e) The right of Borrower to select the Adjusted LIBOR Rate for a Borrowing
pursuant to this Agreement is subject to the availability to Lenders of a
similar option. If Administrative Agent determines that (i) deposits of Dollars
in an amount approximately equal to the Eurocurrency Borrowing for which the
Borrower wishes to select the Adjusted LIBOR Rate are not generally available at
such time in the London interbank eurodollar market, or (ii) the rate at which
the deposits described in subsection (i) herein are being offered will not
adequately and fairly reflect the costs to Lenders of maintaining an Adjusted
LIBOR Rate on a Borrowing or of funding the same in such market for such LIBOR
Interest Period, or (iii) reasonable means do not exist for determining an
Adjusted LIBOR Rate, or (iv) the Adjusted LIBOR Rate would be in excess of the
maximum interest rate which Borrower may by law pay, then in any of such events,
Administrative Agent shall so notify Borrower and Lenders and such Borrowing
shall bear interest at the Adjusted Prime Rate.
     2.7. Interest Elections.
     (a) Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurocurrency Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request (or as
set forth in Section 2.6 if no Interest Period is specified). Thereafter, a
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section. A Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. Notwithstanding the foregoing,
a Borrower may not (i) elect to convert the currency in which any Loans are
denominated, (ii) elect to convert Qualified Foreign Global Currency Loans from
Eurocurrency Loans to Adjusted Prime Rate Loans, (iii) elect an Interest Period
for Eurocurrency Loans that does not comply with Section 2.5(d), (iv) elect to
convert any Adjusted Prime Rate Loans to Eurocurrency Loans that would result in
the number of Eurocurrency Borrowings exceeding the maximum number of
Eurocurrency Borrowings permitted under Section 2.5, (v) elect an Interest
Period for Eurocurrency Loans unless the aggregate outstanding principal amount
of Eurocurrency Loans (including any Eurocurrency Loans made to such Borrower in
the same currency on the date that such Interest Period is to begin) to which
such Interest Period will apply complies with the requirements as to minimum
principal amount set forth in Section 2.10 or (vi) elect to convert or continue
any Swingline Loans.

28



--------------------------------------------------------------------------------



 



     (b) To make an election pursuant to this Section (an “Interest Election
Request”), a Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.6 if such Borrower were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by delivery to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent (hereinafter
referred to as a “Conversion/Continuation Notice”).
     (c) Each telephonic and written Conversion/Continuation Notice shall
specify the following information in compliance with Section 2.5 and paragraph
(a) of this Section: (i) the Borrowing to which such Conversion/Continuation
Notice applies; (ii) the effective date of the election made pursuant to such
Conversion/Continuation Notice, which shall be a Business Day; (iii) whether the
resulting Borrowing is to be a Adjusted Prime Rate Borrowing or a Eurocurrency
Borrowing; and (iv) if the resulting Borrowing is a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election.
If any such Conversion/Continuation Notice requests a Eurocurrency Borrowing but
does not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
     (d) Promptly following receipt of a Conversion/Continuation Notice, the
Administrative Agent shall advise each relevant Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
     (e) If the Borrower fails to deliver a timely Conversion/Continuation
Notice with respect to a Eurocurrency Borrowing denominated in Dollars prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to a Adjusted Prime Rate Borrowing. If the Borrower fails to
deliver a timely Conversion/Continuation Notice with respect to a Eurocurrency
Borrowing denominated in a Qualified Foreign Global Currency prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall
automatically continue as a Eurocurrency Loan having an Interest Period of one
month.
     (f) Notwithstanding anything to the contrary contained in Sections 2.7, no
Borrowing may be converted into a Eurocurrency Borrowing or continued as a
Eurocurrency Borrowing (except with the consent of the Required Lenders) when
any Monetary Default or Event of Default has occurred and is continuing.
     2.8. Applicable Margins. The Prime Applicable Margin and the LIBOR
Applicable Margin to be used in calculating the interest rate applicable to
different types of Borrowings shall vary from time to time in accordance with
the ratings for Borrower’s or General Partner’s long-term, senior unsecured debt
as follows:

29



--------------------------------------------------------------------------------



 



     Rating Period:

                          Rating Level of Lower                   Prime of Two
Highest   LIBOR           Applicable Ratings*   Applicable Margin   Facility Fee
  Margin
A-/A3
    0.325 %     0.10 %     0 %
BBB+/Baa1
    0.375 %     0.125 %     0 %
BBB/Baa2
    0.475 %     0.15 %     0 %
BBB-/Baa3
    0.75 %     0.175 %     0 %
Below BBB- or Baa3
    1.00 %     0.20 %     0.15 %

 

  *   The letter categories used above are established by reference to S&P and
Moody’s categories, respectively. At least one of S&P or Moody’s ratings must
always be included in the two ratings used

     All margins and fees change as and when the applicable rating level
changes. In the event an agency issues different ratings for the Borrower and
the General Partner, then the higher rating of the two entities shall be deemed
to be the rating from such agency.
     2.9. Other Fees.
     (a) The Borrower shall pay the fee due to the Administrative Agent in
connection with Competitive Bid Loans as described in Section 2.17. The Borrower
agrees to pay all other fees payable to the Administrative Agent and J.P. Morgan
Securities Inc. pursuant to the Borrower’s prior letter agreements with them.
     (b) The Borrower shall pay a fee (“Facility Fee”) to the Administrative
Agent for the account of the Lenders equal to the applicable Facility Fee Rate
in effect from time to time, as shown in Section 2.8 hereof, times the then
aggregate amount of the Domestic Revolving Commitments and the Global Revolving
Commitments, to be shared among the Lenders based on each Lender’s applicable
percentage of the Aggregate Commitment. The Facility Fee shall be paid quarterly
in arrears on the Payment Date.
     2.10. Minimum Amount of Each Borrowing. Each Eurocurrency Borrowing shall
be in the minimum amount of $2,000,000 (and in multiples of $100,000 if in
excess thereof), and each Adjusted Prime Rate Borrowing shall be in the minimum
amount of $1,000,000 (and in multiples of $100,000 if in excess thereof),
provided, however, that any Adjusted Prime Rate Borrowing may be in the amount
of the unused Aggregate Commitment.
     2.11. Interest.
     (a) The outstanding principal balance under the Notes shall bear interest
from time to time at a rate per annum equal to:

30



--------------------------------------------------------------------------------



 



     (i) the Adjusted Prime Rate; or
     (ii) at the election of Borrower in accordance with Section 2.7 with
respect to all or portions of the Obligations, the Adjusted LIBOR Rate.
     (b) All interest shall be calculated for actual days elapsed on the basis
of a 360-day year except that interest on loans denominated in Sterling shall be
calculated on the basis of a 365-day year. Interest accrued on each Borrowing
(other than Competitive Bid Loans) shall be payable on the first day of each
calendar month in arrears from time to time while such Borrowing is outstanding.
Interest shall not be payable for the day of any payment on the amount paid if
payment is received by Administrative Agent prior to 1:00 p.m. (New York City
time). If any payment of principal or interest under the Notes shall become due
on a day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and, in the case of a payment of principal, such
extension of time shall be included in computing interest due in connection with
such payment; provided that for purposes of Section 10.1 hereof, any payments of
principal described in this sentence shall be considered to be “due” on such
next succeeding Business Day.
     2.12. Method of Payment. All payments of the Obligations hereunder shall be
made, without set-off, deduction, or counterclaim, in immediately available
funds to Administrative Agent at the New York Administrative office for payments
in Dollars, and at the London Administrative Office for payments in currencies
other than Dollars, or at any other Lending Installation of Administrative Agent
specified in writing by Administrative Agent to Borrower, by 1:00 p.m. New York
time (or if the payment is made to the London Administrative Office, 2:00 p.m.
London time) on the date when due and shall be applied ratably by Administrative
Agent among Lenders in the Domestic Revolving Facility or Global Revolving
Facility, as the case may be. Except as otherwise specified in this Agreement,
each such payment shall be made in Dollars. Each payment delivered to
Administrative Agent for the account of any Lender shall be delivered promptly
by Administrative Agent to such Lender in the same type of funds that
Administrative Agent received at its address specified herein or at any Lending
Installation specified in a notice received by Administrative Agent from such
Lender. Payments not made by Administrative Agent within one Business Day after
receipt shall accrue interest at Federal Funds Effective Rate. Administrative
Agent is hereby authorized to charge the account of Borrower maintained with
JPMCB for each payment of principal, interest and fees as it becomes due
hereunder.
     2.13. Default. Notwithstanding the foregoing, during the continuance of a
Monetary Default or an Event of Default, Borrower shall not have the right to
request a Eurocurrency Borrowing, request a Competitive Bid Loan, select a new
LIBOR Interest Period for an existing ratable Eurocurrency Borrowing or convert
any Adjusted Prime Rate Borrowing to a ratable Eurocurrency Borrowing. During
the continuance of a Monetary Default or an Event of Default, at the election of
the Required Lenders, by notice to Borrower, outstanding Borrowings shall bear
interest at the applicable Default Rates until such Monetary Default or Event of
Default ceases to exist or the Obligations are paid in full.

31



--------------------------------------------------------------------------------



 



     2.14. Lending Installations. Each Lender may book its Borrowings at any
Lending Installation selected by such Lender and may change its Lending
Installation from time to time. All terms of this Agreement shall apply to any
such Lending Installation and the Notes shall be deemed held by each Lender for
the benefit of such Lending Installation. Each Lender may, by written or telex
notice to the Administrative Agent and Borrower, designate a Lending
Installation through which Borrowings will be made by it and for whose account
payments are to be made.
     2.15. Non-Receipt of Funds by Administrative Agent. Unless Borrower or a
Lender, as the case may be, notifies Administrative Agent prior to the date on
which it is scheduled to make payment to Administrative Agent of (i) in the case
of a Lender, a Borrowing, or (ii) in the case of Borrower, a payment of
principal, interest or fees to the Administrative Agent for the account of the
Lenders, that it does not intend to make such payment in the applicable
currency, Administrative Agent may assume that such payment has been made.
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or Borrower, as the case may be, has not in fact made such payment
to Administrative Agent, the recipient of such payment shall, promptly after
demand by Administrative Agent, repay to Administrative Agent the amount so made
available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by
Administrative Agent until the date Administrative Agent recovers such amount at
a rate per annum equal to (i) in the case of payment by a Lender, the Federal
Funds Effective Rate (as determined by Administrative Agent) or the
Administrative Agent’s overdraft for Qualified Foreign Global Currencies for
such day or (ii) in the case of payment by Borrower, the interest rate
applicable to the relevant Borrowing.
     2.16. Swingline Loans. In addition to the other options available to
Borrower hereunder, the Swingline Lenders’ Domestic Revolving Commitment shall
be available for Swingline Loans subject to the following terms and conditions.
Swingline Loans shall be made available for same day borrowings provided that
notice is given in accordance with Section 2.6 hereof. All Swingline Loans shall
bear interest at the Adjusted Prime Rate and shall be deemed to be Adjusted
Prime Rate Borrowings. Swingline Loans shall be funded, first, by JPMCB in an
amount not to exceed the maximum amount it is required to disburse pursuant to
the next sentence, and second, by Wachovia Bank, National Association, in an
amount not to exceed the maximum amount it is required to disburse pursuant to
the next sentence. In no event shall a Swingline Lender be required to fund a
Swingline Loan if it would increase the total aggregate outstanding Loans by
such Swingline Lender hereunder plus its LC Exposure to an amount in excess of
its aggregate Domestic Revolving Commitment. Upon request of the Swingline
Lenders made to all the Domestic Revolving Lenders, each Domestic Revolving
Lender irrevocably agrees to purchase its Domestic Percentage of any Swingline
Loan made by the Swingline Lenders regardless of whether the conditions for
disbursement are satisfied at the time of such purchase, including the existence
of an Event of Default hereunder provided that such Event of Default did not
exist at the time the Swingline Loan was made and provided further that no
Lender shall be required to have its Domestic Revolving Exposure to be greater
than its Domestic Revolving Commitment. Such purchase shall take place on the
date of the request by Swingline Lenders so long as such request is made by 1:00
p.m. (New York time), otherwise on

32



--------------------------------------------------------------------------------



 



the Business Day following such request. All requests for purchase shall be in
writing. From and after the date it is so purchased, each such Swingline Loan
shall, to the extent purchased, (i) be treated as a Loan made by the purchasing
Lenders and not by the selling Lender for all purposes under this Agreement and
the payment of the purchase price by a Lender shall be deemed to be the making
of a Loan by such Lender and shall constitute outstanding principal under such
Lender’s Note, and (ii) shall no longer be considered a Swingline Loan except
that all interest accruing on or attributable to such Swingline Loan for the
period prior to the date of such purchase shall be paid when due by the Borrower
to the Administrative Agent for the benefit of the Swingline Lenders and all
such amounts accruing on or attributable to such Loans for the period from and
after the date of such purchase shall be paid when due by the Borrower to the
Administrative Agent for the benefit of the purchasing Lenders. If prior to
purchasing its Domestic Percentage of a Swingline Loan one of the events
described in Section 10.10 shall have occurred and such event prevents the
consummation of the purchase contemplated by preceding provisions, each Domestic
Revolving Lender will purchase an undivided participating interest in the
outstanding Swingline Loan in an amount equal to its Domestic Percentage of such
Swingline Loan. From and after the date of each Lender’s purchase of its
participating interest in a Swingline Loan, if the Swingline Lenders receive any
payment on account thereof, the Swingline Lenders will distribute to such Lender
its participating interest in such amount (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded); provided, however, that in
the event that such payment was received by the Swingline Lenders and is
required to be returned to the Borrower, each Lender will return to the
Swingline Lenders any portion thereof previously distributed by the Swingline
Lender to it. If any Domestic Revolving Lender fails to so purchase its Domestic
Percentage of any Swingline Loan, such Lender shall be deemed to be a Defaulting
Lender hereunder. No Swingline Loan shall be outstanding for more than five
(5) days at a time and Swingline Loans shall not be outstanding for more than a
total of ten (10) days during any month.
     2.17. Competitive Bid Loans.
     (a) Competitive Bid Option. In addition to ratable Borrowings pursuant to
Section 2.6, but subject to the terms and conditions of this Agreement
(including, without limitation the limitation set forth in Section 2.1(a) as to
the maximum Total Domestic Exposure), the Borrower may, as set forth in this
Section 2.17, but only during a Rating Period, request the Lenders, prior to the
Maturity Date, to make offers to make Competitive Bid Loans to the Borrower.
Each Lender may, but shall have no obligation to, make such offers and the
Borrower may, but shall have no obligation to, accept any such offers in the
manner set forth in this Section 2.17. Competitive Bid Loans shall be evidenced
by the Competitive Bid Notes.
     (b) Competitive Bid Quote Request. When the Borrower wishes to request
offers to make Competitive Bid Loans under this Section 2.17, it shall transmit
to the Administrative Agent by telecopy a Competitive Bid Quote Request
substantially in the form of Exhibit C-1 hereto so as to be received no later
than (i) 11:00 a.m. (New York time) at least five Business Days prior to the
Borrowing Date proposed therein, in the

33



--------------------------------------------------------------------------------



 



case of a request for a Competitive LIBOR Margin or (ii) 10:00 a.m. (New York
time) at least one Business Day prior to the Borrowing Date proposed therein, in
the case of a request for an Absolute Rate specifying:
     (i) the proposed Borrowing Date for the proposed Competitive Bid Loan,
     (ii) the requested aggregate principal amount of such Competitive Bid Loan,
     (iii) whether the Competitive Bid Quotes requested are to set forth a
Competitive LIBOR Margin or an Absolute Rate, or both, and
     (iv) the LIBOR Interest Period, if a Competitive LIBOR Margin is requested,
or the Absolute Interest Period, if an Absolute Rate is requested.
The Borrower may request offers to make Competitive Bid Loans for more than one
Interest Period (but not more than five Interest Periods) in a single
Competitive Bid Quote Request. No Competitive Bid Quote Request shall be given
within five Business Days (or such other number of days as the Borrower and the
Administrative Agent may agree) of any other Competitive Bid Quote Request. A
Competitive Bid Quote Request that does not conform substantially to the form of
Exhibit C-1 hereto shall be rejected, and the Administrative Agent shall
promptly notify the Borrower of such rejection by telecopy.
     (c) Invitation for Competitive Bid Quotes. Promptly and in any event before
the close of business on the same Business Day of receipt of a Competitive Bid
Quote Request that is not rejected pursuant to Section 2.17(b), the
Administrative Agent shall send to each of the Lenders by telecopy an Invitation
for Competitive Bid Quotes substantially in the form of Exhibit C-2 hereto,
which shall constitute an invitation by the Borrower to each Lender to submit
Competitive Bid Quotes offering to make the Competitive Bid Loans to which such
Competitive Bid Quote Request relates in accordance with this Section 2.17.
     (d) Submission and Contents of Competitive Bid Quotes.
     (i) Each Lender may, in its sole discretion, submit a Competitive Bid Quote
containing an offer or offers to make Competitive Bid Loans in response to any
Invitation for Competitive Bid Quotes. Each Competitive Bid Quote must comply
with the requirements of this Section 2.17(d) and must be submitted to the
Administrative Agent by telex or telecopy at its offices not later than (a) 3:00
p.m. (New York time) at least four Business Days prior to the proposed Borrowing
Date, in the case of a request for a Competitive LIBOR Margin or (b) 10:00 a.m.
(New York time) on the proposed Borrowing Date, in the case of a request for an
Absolute Rate (or, in either case upon reasonable prior notice to the Lenders,
such other time and rate as the Borrower and the Administrative Agent may
agree); provided that Competitive Bid Quotes submitted by JPMCB may only be

34



--------------------------------------------------------------------------------



 



submitted if the Administrative Agent or JPMCB notifies the Borrower of the
terms of the Offer or Offers contained therein no later than 30 minutes prior to
the latest time at which the relevant Competitive Bid Quotes must be submitted
by the other Lenders. Subject to the Borrower’s compliance with all other
conditions to disbursement herein, any Competitive Bid Quote so made shall be
irrevocable except with the written consent of the Administrative Agent given on
the instructions of the Borrower.
     (ii) Each Competitive Bid Quote shall be in substantially the form of
Exhibit C-3 hereto and shall in any case specify:
     (1) the proposed Borrowing Date, which shall be the same as that set forth
in the applicable Invitation for Competitive Bid Quotes,
     (2) the principal amount of the Competitive Bid Loan for which each such
offer is being made, which principal amount (1) may be greater than, less than
or equal to the Commitment of the quoting Lender, (2) must be at least
$10,000,000 and an integral multiple of $1,000,000, and (3) may not exceed the
principal amount of Competitive Bid Loans for which offers are requested,
     (3) as applicable, the Competitive LIBOR Margin and Absolute Rate offered
for each such Competitive Bid Loan,
     (4) the minimum amount, if any, of the Competitive Bid Loan which may be
accepted by the Borrower, and
     (5) the identity of the quoting Lender, provided that such Competitive Bid
Loan may be funded by such Lender’s Designated Lender as provided in
Section 2.17(j), regardless of whether that is specified in the Competitive Bid
Quote.
     (iii) The Administrative Agent shall reject any Competitive Bid Quote that:
     (1) is not substantially in the form of Exhibit C-3 hereto or does not
specify all of the information required by Section 2.17(d)(ii),
     (2) contains qualifying, conditional or similar language, other than any
such language contained in Exhibit C-3 hereto,
     (3) proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bid Quotes, or
     (4) arrives after the time set forth in Section 2.17(d)(i).

35



--------------------------------------------------------------------------------



 



If any Competitive Bid Quote shall be rejected pursuant to this Section
2.17(d)(iii), then the Administrative Agent shall notify the relevant Lender of
such rejection as soon as practical.
     (e) Notice to Borrower. The Administrative Agent shall promptly notify the
Borrower of the terms (i) of any Competitive Bid Quote submitted by a Lender
that is in accordance with Section 2.17(d) and (ii) of any Competitive Bid Quote
that amends, modifies or is otherwise inconsistent with a previous Competitive
Bid Quote submitted by such Lender with respect to the same Competitive Bid
Quote Request. Any such subsequent Competitive Bid Quote shall be disregarded by
the Administrative Agent unless such subsequent Competitive Bid Quote
specifically states that it is submitted solely to correct a manifest error in
such former Competitive Bid Quote. The Administrative Agent’s notice to the
Borrower shall specify the aggregate principal amount of Competitive Bid Loans
for which offers have been received for each Interest Period specified in the
related Competitive Bid Quote Request and the respective principal amounts and
Competitive LIBOR Margins or Absolute Rate, as the case may be, so offered.
     (f) Acceptance and Notice by Borrower. Not later than (i) 7:00 p.m. (New
York time) at least four Business Days prior to the proposed Borrowing Date in
the case of a request for a Competitive LIBOR Margin or (ii) 11:00 a.m. (New
York time) on the proposed Borrowing Date, in the case of a request for an
Absolute Rate (or, in either case upon reasonable prior notice to the Lenders,
such other time and date as the Borrower and the Administrative Agent may
agree), the Borrower shall notify the Administrative Agent of its acceptance or
rejection of the offers so notified to it pursuant to Section 2.17(e); provided,
however, that the failure by the Borrower to give such notice to the
Administrative Agent shall be deemed to be a rejection of all such offers. In
the case of acceptance, such notice (a “Competitive Bid Borrowing Notice”) shall
specify the aggregate principal amount of offers for each Interest Period that
are accepted. The Borrower may accept any Competitive Bid Quote in whole or in
part (subject to the terms of Section 2.17(d)(iii)); provided that:
     (i) the aggregate principal amount of all Competitive Bid Loans to be
disbursed on a given Borrowing Date may not exceed the applicable amount set
forth in the related Competitive Bid Quote Request,
     (ii) acceptance of offers may only be made on the basis of ascending
Competitive LIBOR Margins or Absolute Rates, as the case may be, and
     (iii) the Borrower may not accept any offer that is described in Section
2.17(d)(iii) or that otherwise fails to comply with the requirements of this
Agreement.
     (g) Allocation by Administrative Agent. If offers are made by two or more
Lenders with the same Competitive LIBOR Margins or Absolute Rates, as the case
may be, for a greater aggregate principal amount than the amount in respect of
which offers

36



--------------------------------------------------------------------------------



 



are accepted for the related Interest Period, the principal amount of
Competitive Bid Loans in respect of which such offers are accepted shall be
allocated by the Administrative Agent among such Lenders as nearly as possible
(in such multiples, not greater than $1,000,000, as the Administrative Agent may
deem appropriate) in proportion to the aggregate principal amount of such offers
provided, however, that no Lender shall be allocated any Competitive Bid Loan
which is less than the minimum amount which such Lender has indicated that it is
willing to accept. Allocations by the Administrative Agent of the amounts of
Competitive Bid Loans shall be conclusive in the absence of manifest error. The
Administrative Agent shall promptly, but in any event on the same Business Day,
notify each Lender of its receipt of a Competitive Bid Borrowing Notice and the
principal amounts of the Competitive Bid Loans allocated to each participating
Lender.
     (h) Administration Fee. The Borrower hereby agrees to pay to the
Administrative Agent an administration fee of $2,500 per each Competitive Bid
Quote Request transmitted by the Borrower to the Administrative Agent pursuant
to Section 2.17(b). Such administration fee shall be payable monthly in arrears
on the first Business Day of each month and on the Maturity Date (or such
earlier date on which the Aggregate Commitment shall terminate or be cancelled)
for any period then ending for which such fee, if any, shall not have been
theretofore paid.
     (i) Other Terms. Any Competitive Bid Loan shall not reduce the Commitment
of the Bid Lender making such Competitive Bid Loan (except as the availability
of other Borrowings is reduced by the increase in the Total Domestic Exposure
due to such Competitive Bid Loan) and each such Bid Lender shall continue to be
obligated to fund its full percentage of all pro rata Borrowings under the
Domestic Revolving Facility or Global Revolving Facility as the case may be. In
no event can the aggregate amount of all Competitive Bid Loans at any time
exceed 50% of the then Aggregate Commitment. Competitive Bid Loans may not be
continued and, if not repaid at the end of the Interest Period applicable
thereto, shall (subject to the conditions set forth in this Agreement) be
replaced by new Competitive Bid Loans made in accordance with this Section 2.17
or by ratable Borrowings in accordance with Section 2.6.
     (j) Designated Lenders. A Lender may designate its Designated Lender to
fund a Competitive Bid Loan on its behalf as described in
Section 2.17(d)(ii)(e). Any Designated Lender which funds a Competitive Bid Loan
shall on and after the time of such funding become the obligee under such
Competitive Bid Loan and be entitled to receive payment thereof when due. No
Lender shall be relieved of its obligation to fund a Competitive Bid Loan, and
no Designated Lender shall assume such obligation, prior to the time such
Competitive Bid Loan is funded.
     2.18. Voluntary Reduction of Aggregate Commitment Amount. Upon at least
five (5) days prior irrevocable written notice (or telephonic notice promptly
confirmed in writing) to the Administrative Agent, Borrower shall have the right
to terminate the Commitments of any Class in their entirety or, from time to
time, to reduce the amount of the Commitments of any Class provided that no such
termination or reduction shall be permitted if, after giving effect thereto

37



--------------------------------------------------------------------------------



 



and to any payments of Borrowings made on the effective date thereof, the Total
Domestic Exposure plus Competitive Bid Loans then outstanding would exceed the
remaining aggregate Domestic Revolving Commitments or the Total Global Exposure
to exceed the remaining aggregate Global Revolving Commitments, subject to the
provisions of the following grammatical paragraph. Any such reduction shall be
in an amount equal to $5,000,000 or a whole multiple thereof and shall reduce
permanently the Domestic Revolving Commitments or Global Revolving Commitments.
Any such reduction shall reduce the Commitments of all of the Lenders ratably in
proportion to their respective Commitments for that Class. Unless otherwise
agreed by the Swingline Lender, any reduction in the Domestic Revolving
Commitments shall reduce the maximum amount of Swingline Borrowings permitted
hereunder by the same proportion. The Administrative Agent shall promptly
forward to the Lenders any notice of termination or reduction of the Commitments
for any Class.
     2.19. Increase in Aggregate Commitment. The Borrower shall also have the
right from time to time to increase the Aggregate Commitments up to a maximum of
$700,000,000 (comprised of Domestic Revolving Commitments of up to $600,000,000
and Global Revolving Commitments of up to $300,000,000, provided that the
Aggregate Commitment cannot exceed $700,000,000) by either adding new banks as
Lenders (subject to the Administrative Agent’s prior written approval of the
identity of such new banks) or obtaining the agreement, which shall be at such
Lender’s or Lenders’ sole discretion, of one or more of the then current Lenders
to increase its or their Commitments. Such increases shall be evidenced by the
execution and delivery of an Amendment Regarding Increase in the form of
Exhibit K attached hereto by the Borrower, the Administrative Agent and the new
bank or existing Lender providing such additional Commitment, a copy of which
shall be forwarded to each Lender by the Administrative Agent promptly after
execution thereof. Each new Lender shall be entitled to require Borrower to
deliver a Note to such Lender. On the effective date of each such increase in
the Domestic Revolving Commitments and/or the Global Revolving Commitments as
applicable, the Borrower and the Administrative Agent shall cause the new or
existing Lenders providing such increase, by either funding more than its or
their Domestic Percentage of new ratable Borrowings made on such date or
purchasing shares of outstanding ratable Loans held by the other Lenders or a
combination thereof, to hold its or their Domestic Percentage of all ratable
Borrowings outstanding at the close of business on such day for such Class. The
Lenders agree to cooperate in any required sale and purchase of outstanding
ratable Borrowings to achieve such result. If such new or existing Lenders
providing the increase purchase shares of outstanding ratable Domestic Revolving
Loans held by the other Lenders on a date which is not the last day of the
applicable Interest Period, Borrower will indemnify each Lender for any loss or
cost incurred by such Lender resulting from the payment of any breakage fees
relating to a ratable Eurocurrency Borrowing funded or maintained in connection
with such a purchase. In no event will such new or existing Lenders providing
the increase be required to fund or purchase a portion of any Competitive Bid
Loan or Swingline Loan to comply with this Section on such date. In no event
shall the Aggregate Commitment exceed $700,000,000 without the approval of all
of the Lenders.

38



--------------------------------------------------------------------------------



 



     2.20. Application of Moneys Received. All moneys collected or received by
the Administrative Agent on account of the Facility directly or indirectly,
shall be applied in the following order of priority:
     (i) to the payment of all reasonable costs incurred in the collection of
such moneys of which the Administrative Agent shall have given notice to the
Borrower;
     (ii) to the reimbursement of any yield protection due to any of the Lenders
in accordance with Section 4.1;
     (iii) first to the payment of any fee due pursuant to Section 3.8(b) in
connection with the issuance of a Facility Letter of Credit to the Issuing Bank
until such fee is paid in full, then next to the payment of the Facility Fee and
Facility Letter of Credit Fee to the Lenders, if then due, in that order on a
pro rata basis in accordance with the respective amounts of such fees due to the
Lenders and then finally to the payment of all fees then due to the
Administrative Agent;
     (iv) to payment of the full amount of interest and principal on the
Swingline Loans;
     (v) first to interest until paid in full and then to principal for all
Lenders (other than Defaulting Lenders) (i) as allocated by the Borrower (unless
an Event of Default exists) among the Facilities and between Competitive Bid
Loans and ratable Borrowings (the amount allocated to ratable Borrowings under
either of the Facilities to be distributed in accordance with the applicable pro
rata shares of the outstanding amounts of the Lenders for the applicable
Facility) or (ii) if an Event of Default exists, in accordance with the
respective Funded Percentages of the Lenders until principal is paid in full,
each Lender’s share of such payment to be allocated pro rata among the
outstanding Classes and Types of Loans owed to such Lender and then to the
Letter of Credit Collateral Account until the full amount of LC Exposures is on
deposit therein;
     (vi) any other sums due to the Administrative Agent or any Lender under any
of the Loan Documents; and
     (vii) to the payment of any sums due to each Defaulting Lender as their
respective Domestic Percentages appear (provided that Administrative Agent shall
have the right to set-off against such sums any amounts due from such Defaulting
Lender).
     2.21. Special Provisions Regarding Foreign Currency Loans.
     (a) Upon the occurrence of a Sharing Event, automatically (and without the
taking of any action) (i) all then outstanding Eurocurrency Borrowings
denominated in a currency other than Dollars shall be automatically

39



--------------------------------------------------------------------------------



 



converted into Adjusted Prime Rate Borrowings denominated in Dollars (in an
amount equal to the Dollar Equivalent of the aggregate principal amount of the
applicable Eurocurrency Borrowings on the date such Sharing Event first
occurred, which Loans denominated in Dollars (1) shall thereafter continue to be
deemed to be Adjusted Prime Rate Borrowings and (2) unless the Sharing Event
resulted solely from a termination of the Commitments, shall be immediately due
and payable on the date such Sharing Event has occurred) and (ii) unless the
Sharing Event resulted solely from a termination of the Commitments, all accrued
and unpaid interest and other amounts owing with respect to such Loans shall be
immediately due and payable in Dollars, using the Dollar Equivalent of such
accrued and unpaid interest and other amounts.
     (b) Upon the occurrence of a Sharing Event, and after giving effect to any
automatic conversion pursuant to Section 2.21(a), each Lender shall (and hereby
unconditionally and irrevocably agrees to) purchase and sell (in each case in
Dollars) undivided participating interests in all such Loans outstanding so that
each Lender shall have a share of such outstanding Loans equal to its pro rata
share of the aggregate Domestic Revolving Commitments, and aggregate Global
Revolving Commitments (provided that if such purchase of a participating
interest would increase the Lender’s Revolving Exposure to an amount greater
than its Revolving Commitment then the amount of the participation it would be
required to purchase would be reduced by such excess amount). Upon any such
occurrence, the Administrative Agent shall notify each Lender and shall specify
the amount of Dollars required from such Lender in order to effect the purchases
and sales by the various Lenders of participating interests in the amounts
required above (together with accrued interest with respect to the period for
the last interest payment date through the date of the Sharing Event plus any
additional amounts payable by the Borrower pursuant to this Section in respect
of such accrued but unpaid interest); provided, in the event that a Sharing
Event shall have occurred, each Lender shall be deemed to have purchased,
automatically and without request, such participating interests. Promptly upon
receipt of such request, each Lender shall deliver to the Administrative Agent
(in immediately available funds in Dollars) the net amounts as specified by the
Administrative Agent. The Administrative Agent shall promptly deliver the
amounts so received to the various Lenders in such amounts as are needed to
effect the purchases and sales of participations as provided above. Promptly
following receipt thereof, each Lender which has sold participations in any of
its Loans (through the Administrative Agent) will deliver to each Lender
(through the Administrative Agent) which has so purchased a participating
interest a participation certificate dated the date of receipt of such funds and
in such amount. It is understood that the amount of funds delivered by each
Lender shall be calculated on a net basis, giving effect to both the sales and
purchases of participations by the various Lenders as required above.

40



--------------------------------------------------------------------------------



 



     (c) Upon the occurrence of a Sharing Event all amounts from time to time
accruing with respect to, and all amounts from time to time payable on account
of, any outstanding Eurocurrency Borrowings initially denominated in a Qualified
Foreign Global Currency (including, without limitation, any interest and other
amounts which were accrued but unpaid on the date of such purchase) shall be
payable in Dollars as if such Eurocurrency Borrowing had originally been made in
Dollars.
     (d) If any amount required to be paid by any Lender pursuant to Section
2.21(b) is not paid to the Administrative Agent within one (1) Business Day
following the date upon which such Lender receives notice from the
Administrative Agent of the amount of its participations required to be
purchased pursuant to Section 2.21(b), such Lender shall also pay to the
Administrative Agent on demand an amount equal to the product of (i) the amount
so required to be paid by such Lender for the purchase of its participations
multiplied by (ii) the daily average Federal Funds Effective Rate during the
period from and including the date of request for payment to the date on which
such payment is immediately available to the Administrative Agent multiplied by
(iii) a fraction the numerator of which is the number of days that elapsed
during such period and the denominator of which is 360. If any such amount
required to be paid by any Lender pursuant to Section 2.21(b) is not in fact
made available to the Administrative Agent within three (3) Business Days
following the date upon which such Lender receives notice from the
Administrative Agent as to the amount of participations required to be purchased
by it, the Administrative Agent shall be entitled to recover from such Lender on
demand, such amount with interest thereon calculated from such request date at
the rate per annum applicable to Adjusted Prime Rate Borrowings. A certificate
of the Administrative Agent submitted to any Lender with respect to any amounts
payable by any Lender pursuant to this Section shall be conclusive and binding.
     (e) Each Lender’s obligation to purchase participating interests pursuant
to this Section shall be absolute and unconditional and shall not be affected by
any circumstance including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against any other
Lender, the Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of a Default, (iii) any adverse change in the
condition (financial or otherwise) of any Party or any other Person, (iv) any
breach of this Agreement by any Party, any Lender or any other Person, or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.
     (f) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, upon any purchase of participations as required above, each Lender
which has purchased such participations shall be entitled to receive from the
Borrower any increased costs and indemnities directly from the Borrower to

41



--------------------------------------------------------------------------------



 



the same extent as if it were the direct Lender as opposed to a participant
therein. The Borrower acknowledges and agrees that, upon the occurrence of a
Sharing Event and after giving effect to the requirements of this Section,
increased Taxes may be owing by the Borrower pursuant to Section 4.5, which
Taxes shall be paid (to the extent provided in Section 4.5) by the Borrower,
without any claim that the increased Taxes are not payable because same resulted
from the participations effected as otherwise required by this Section.
ARTICLE III.
THE LETTER OF CREDIT SUBFACILITY
     3.1. Obligation to Issue. Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of the
Borrower and the General Partner herein set forth, the Issuing Bank hereby
agrees to issue for the account of Borrower, one or more Facility Letters of
Credit in accordance with this Article III, from time to time during the period
commencing on the Agreement Execution Date and ending on a date one Business Day
prior to the Maturity Date. The parties acknowledge that there are certain
Facility Letters of Credit that were issued under the Existing Credit Agreement
which Borrower has requested remain outstanding under this Agreement.
Accordingly, from and after the date of the first Borrowing hereunder, the
Facility Letters of Credit identified in Schedule 3.1 shall be deemed issued
pursuant to the terms of this Agreement and shall be subject to all of the terms
and conditions contained herein as if such Facility Letters of Credit were
issued hereunder.
     3.2. Types and Amounts. The Issuing Bank shall not have any obligation to:
     (i) issue any Facility Letter of Credit if the aggregate maximum amount
then available for drawing under Letters of Credit issued by such Issuing Bank,
after giving effect to the Facility Letter of Credit requested hereunder, shall
exceed any limit imposed by law or regulation upon such Issuing Bank;
     (ii) issue any Facility Letter of Credit if, after giving effect thereto,
either (1) the Total Domestic Exposure plus the amount of all outstanding
Competitive Bid Loans would exceed the aggregate Domestic Revolving Commitments,
or (2) the LC Exposure would exceed $50,000,000;
     (iii) issue any Alternative Currency Letter of Credit if it has determined
that it is unlawful to fund obligations in the Alternative Currency in which it
is denominated;
     (iv) issue any Facility Letter of Credit having an expiration date, or
containing automatic extension provision to extend such date, to a date which is
after the Business Day immediately preceding the Maturity Date; or

42



--------------------------------------------------------------------------------



 



     (v) issue any Facility Letter of Credit having an expiration date, or
containing automatic extension provisions to extend such date, to a date which
is more than twelve (12) months after the date of its issuance.
     3.3. Conditions. In addition to being subject to the satisfaction of the
conditions contained in Article V hereof, the obligation of the Issuing Bank to
issue any Facility Letter of Credit is subject to the satisfaction in full of
the following conditions:
     (i) the Borrower shall have delivered to the Issuing Bank at such times and
in such manner as the Issuing Bank may reasonably prescribe such documents and
materials as may be reasonably required pursuant to the terms of the proposed
Facility Letter of Credit (it being understood that if any inconsistency exists
between such documents and the Loan Documents, the terms of the Loan Documents
shall control) and the proposed Facility Letter of Credit shall be reasonably
satisfactory to the Issuing Bank as to form and content;
     (ii) as of the date of issuance, no order, judgment or decree of any court,
arbitrator or governmental authority shall purport by its terms to enjoin or
restrain the Issuing Bank from issuing the requested Facility Letter of Credit
and no law, rule or regulation applicable to the Issuing Bank and no request or
directive (whether or not having the force of law) from any governmental
authority with jurisdiction over the Issuing Bank shall prohibit or request that
the Issuing Bank refrain from the issuance of Letters of Credit generally or the
issuance of the requested Facility Letter of Credit in particular; and
     (iii) there shall not exist any Default or Event of Default.
     3.4. Procedure for Issuance of Facility Letters of Credit.
     (a) Borrower shall give the Issuing Bank and the Administrative Agent at
least two (2) Business Days’ prior written notice of any requested issuance of a
Facility Letter of Credit under this Agreement (a “Letter of Credit Request”), a
copy of which shall be sent immediately to all Lenders (except that, in lieu of
such written notice, the Borrower may give the Issuing Bank and the
Administrative Agent telephonic notice of such request if confirmed in writing
by delivery to the Issuing Bank and the Administrative Agent (i) immediately
(A) of a telecopy of the written notice required hereunder which has been signed
by an authorized officer, or (B) of a telex containing all information required
to be contained in such written notice and (ii) promptly (but in no event later
than the requested date of issuance) of the written notice required hereunder
containing the original signature of an authorized officer, the substance of
which notice shall be promptly forwarded to all Lenders); such notice shall be
irrevocable and shall specify:
     (1) whether the requested Facility Letter of Credit is, in Borrower’s
belief, a Financial Letter of Credit or a Performance Letter of Credit;

43



--------------------------------------------------------------------------------



 



     (2) the stated amount of the Facility Letter of Credit requested (which
stated amount shall not be less than $50,000);
     (3) the effective date (which day shall be a Business Day) of issuance of
such requested Facility Letter of Credit (the “Issuance Date”);
     (4) the date on which such requested Facility Letter of Credit is to
expire;
     (5) the purpose for which such Facility Letter of Credit is to be issued;
     (6) the Person for whose benefit the requested Facility Letter of Credit is
to be issued;
     (7) any special language required to be included in the Facility Letter of
Credit;
     (8) whether an Alternative Currency Letter of Credit is being requested
and, if so, in which Alternative Currency, provided that if no Alternative
Currency is requested, the Facility Letter of Credit shall be issued in Dollars.
At the time such request is made, the Borrower shall also provide the
Administrative Agent and the Issuing Bank with a copy of the form of the
Facility Letter of Credit that the Borrower is requesting be issued. Such
notice, to be effective, must be received by such Issuing Bank and the
Administrative Agent not later than 3:00 p.m. (New York time) on the last
Business Day on which notice can be given under this Section 3.4(a). Following
receipt of such notice and prior to the issuance of the requested Facility
Letter of Credit, the Administrative Agent shall notify the Borrower, and the
applicable Issuing Bank of the amount of the Total Domestic Exposure after
giving effect to (i) the issuance of such Facility Letter of Credit, (ii) the
issuance or expiration of any other Facility Letter of Credit that is to be
issued or will expire prior to the requested date of issuance of such Facility
Letter of Credit and (iii) the borrowing or repayment of any Domestic Revolving
Loans or Swingline Loans that (based upon notices delivered to the
Administrative Agent by the Borrower) are to be borrowed or repaid prior to the
requested date of issuance of such Facility Letter of Credit. A Facility Letter
of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Facility Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed $50,000,000, and (ii) the Total Domestic Exposure plus the amount of all
outstanding Competitive Bid Loans shall not exceed the aggregate Domestic
Revolving Commitments. A Facility Letter of Credit shall not be issued, extended
or renewed if the Issuing Bank has received written notice from the
Administrative Agent at least one (1) Business Day prior to the date of such
requested issuance, extension or renewal, that one or more applicable conditions
contained in

44



--------------------------------------------------------------------------------



 



Section 5.2 shall not be satisfied. Administrative Agent shall promptly give a
copy of the Letter of Credit Request to the other Lenders.
     (b) Subject to the terms and conditions of this Article III and provided
that the applicable conditions set forth in Article V hereof have been
satisfied, the Issuing Bank shall, on the Issuance Date, issue a Facility Letter
of Credit on behalf of the Borrower in accordance with the Letter of Credit
Request and the Issuing Bank’s usual and customary business practices unless the
Issuing Bank has actually received (i) written notice from the Borrower
specifically revoking the Letter of Credit Request with respect to such Facility
Letter of Credit, (ii) written notice from a Lender, which complies with the
provisions of Section 3.6(a), or (iii) written or telephonic notice from the
Administrative Agent stating that the issuance of such Facility Letter of Credit
would violate Section 3.2.
     (c) The Issuing Bank shall give the Administrative Agent (who shall
promptly notify Lenders) and the Borrower written or telex notice, or telephonic
notice confirmed promptly thereafter in writing, of the issuance of a Facility
Letter of Credit (the “Issuance Notice”), which shall indicate the Issuing
Bank’s reasonable determination as to whether such Facility Letter of Credit is
a Financial Letter of Credit or a Performance Letter of Credit, which
determination shall be conclusive absent manifest error.
     (d) The Issuing Bank shall not extend or amend any Facility Letter of
Credit unless the requirements of this Section 3.4 are met as though a new
Facility Letter of Credit was being requested and issued.
     3.5. Reimbursement Obligations; Duties of Issuing Bank.
     (a) If the applicable Issuing Bank shall make any LC Disbursement in
respect of a Facility Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement in Dollars, or (subject to the two immediately succeeding
sentences) the applicable Alternative Currency, not later than 12:00 noon, New
York City time, as applicable, on the date that such LC Disbursement is made, if
such Borrower shall have received notice of such LC Disbursement prior to
10:00 a.m., New York City time, as applicable, on such date, or, if such notice
has not been received by such Borrower prior to such time on such date, then not
later than 12:00 noon, New York time, as applicable, on the Business Day
immediately following the day that such Borrower receives such notice; provided
that, in the case of any LC Disbursement made in Dollars, the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.3 or 2.6 that such payment be financed in Dollars with a Adjusted
Prime Rate Borrowing under the Domestic Revolving Facility or Swingline Loan in
an equivalent amount and, to the extent so financed, such Borrower’s obligation
to make such payment shall be discharged and replaced by the resulting Adjusted
Prime Rate Borrowing or Swingline Loan. If the Borrower’s reimbursement of, or
obligation to reimburse, any amounts in any Alternative Currency would subject
the Administrative Agent, the applicable Issuing Bank or any Lender to

45



--------------------------------------------------------------------------------



 



any stamp duty, ad valorem charge or similar tax that would not be payable if
such reimbursement were made or required to be made in Dollars, such Borrower
shall, at its option, either (x) pay the amount of any such tax requested by the
Administrative Agent, the relevant Issuing Bank or Lender or (y) reimburse each
LC Disbursement made in such Alternative Currency in Dollars, in an amount equal
to the Dollar Equivalent, calculated using the applicable Exchange Rate on the
date such LC Disbursement is made, of such LC Disbursement. If the Borrower
fails to make such payment when due, then (i) if such payment relates to an
Alternative Currency Letter of Credit, automatically and with no further action
required, such Borrower’s obligation to reimburse the applicable LC Disbursement
shall be permanently converted into an obligation to reimburse the Dollar
Equivalent, calculated using the Exchange Rates on the date when such payment
was due, of such LC Disbursement and (ii) the Administrative Agent shall
promptly notify the applicable Issuing Bank and each other Domestic Revolving
Lender of the applicable LC Disbursement, the Dollar Equivalent thereof (if such
LC Disbursement relates to an Alternative Currency Letter of Credit), the
payment then due from such Borrower in respect thereof and such Lender’s
Domestic Percentage thereof. Promptly following receipt of such notice, each
Domestic Revolving Lender shall pay to the Administrative Agent in Dollars its
Domestic Percentage of the payment then due from the Borrower (determined as
provided in clause (i) above, if such payment relates to an Alternative Currency
Letter of Credit), in the same manner as provided in Section 2.7 with respect to
Loans made by such Lender (and Section 2.10 shall apply, mutatis mutandis, to
the payment obligations of the Domestic Revolving Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank in
Dollars the amounts so received by it from the Domestic Revolving Lenders.
Promptly following receipt by the Administrative Agent of any payment from any
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the applicable Issuing Bank or, to the extent that Domestic
Revolving Lenders have made payments pursuant to this paragraph to reimburse
such Issuing Bank, then to such Lenders and such Issuing Bank as their interests
may appear. Any payment made by a Domestic Revolving Lender pursuant to this
paragraph to reimburse any Issuing Bank for any LC Disbursement (other than the
funding of Adjusted Prime Rate Domestic Revolving Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve any
Borrower of its obligation to reimburse such LC Disbursement.
     (b) If an Issuing Bank shall make any LC Disbursement, then, unless the
Borrower shall reimburse such LC Disbursement in full on the date such LC
Disbursement is made (in the local time where the LC Disbursement is made
regardless of when such reimbursement is due under Section 3.5(a)), the unpaid
amount thereof shall bear interest, for each day from and including the date
such LC Disbursement is made to, but excluding, the date that such Borrower
reimburses such LC Disbursement, at the rate per annum then applicable to

46



--------------------------------------------------------------------------------



 



Adjusted Prime Rate Borrowings; provided that, if such Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (a) of this
Section, then Section 2.6 shall apply; provided further that, in the case of an
LC Disbursement made under an Alternative Currency Letter of Credit, the amount
of interest due with respect thereto shall (i) in the case of any LC
Disbursement that is reimbursed on or before the Business Day immediately
succeeding such LC Disbursement, (A) be payable in the applicable Alternative
Currency and (B) if not reimbursed on the date of such LC Disbursement, bear
interest at a rate equal to the rate reasonably determined by the applicable
Issuing Bank to be the cost to such Issuing Bank of funding such LC Disbursement
plus the Applicable Margin applicable to Eurocurrency Revolving Loans at such
time and (ii) in the case of any LC Disbursement that is reimbursed after the
Business Day immediately succeeding such LC Disbursement (A) be payable in
Dollars, (B) accrue on the Dollar Equivalent, calculated using the Exchange
Rates on the date such LC Disbursement was made, of such LC Disbursement and
(C) bear interest at the rate per annum then applicable to Adjusted Prime Rate
Revolving Loans, subject to Section 2.6. Interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Domestic Revolving
Lender pursuant to Section 3.5 to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment
     3.6. Participation.
     (a) Immediately upon issuance by the Issuing Bank of any Facility Letter of
Credit in accordance with the procedures set forth in Section 3.4, each Domestic
Revolving Lender shall be deemed to have irrevocably and unconditionally
purchased and received from the Issuing Bank, without recourse, representation
or warranty, an undivided interest and participation equal to such Lender’s
Domestic Percentage in such Facility Letter of Credit (including, without
limitation, all obligations of the Borrower with respect thereto) and all
related rights hereunder and under the Guaranty and other Loan Documents (using
the Dollar Equivalent thereof in the case of any Alternative Currency Letters of
Credit); provided that a Facility Letter of Credit issued by the Issuing Bank
shall not be deemed to be a Facility Letter of Credit for purposes of this
Section 3.6 if the Issuing Bank shall have received written notice from any
Lender on or before the Business Day prior to the date of its issuance of such
Facility Letter of Credit that one or more of the conditions contained in
Section 5.2 is not then satisfied, and in the event the Issuing Bank receives
such a notice it shall have no further obligation to issue any Facility Letter
of Credit until such notice is withdrawn by that Lender or the Issuing Bank
receives a notice from the Administrative Agent that such condition has been
effectively waived in accordance with the provisions of this Agreement. Each
Domestic Revolving Lender’s obligation to make further Domestic Revolving Loans
to Borrower (other than any payments such Lender is required to make under
subparagraph (b) below) or to purchase an interest from the Issuing Bank in any
subsequent letters of credit issued by

47



--------------------------------------------------------------------------------



 



the Issuing Bank on behalf of Borrower shall be reduced by such Lender’s
Domestic Percentage of the undrawn portion of each Facility Letter of Credit
outstanding.
     (b) In the event that the Issuing Bank makes any payment under any Facility
Letter of Credit and the Borrower shall not have repaid such amount to the
Issuing Bank pursuant to Section 3.7 hereof, the Issuing Bank shall promptly
notify the Administrative Agent, which shall promptly notify each Domestic
Revolving Lender of such failure, and each Domestic Revolving Lender shall
promptly and unconditionally pay to the Administrative Agent for the account of
the Issuing Bank the amount of such Lender’s Domestic Percentage of (i) each LC
Disbursement made by such Issuing Bank in Dollars and (ii) the Dollar
Equivalent, using the Exchange Rates on the date such payment is required, of
each LC Disbursement made by such Issuing Bank in an Alternative Currency and,
in each case, not reimbursed by the Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to such Borrower for any reason (or, if such reimbursement payment was
refunded in an Alternative Currency, the Dollar Equivalent thereof using the
Exchange Rates on the date of such refund). The failure of any Domestic
Revolving Lender to make available to the Administrative Agent for the account
of the Issuing Bank its Domestic Percentage of the unreimbursed amount of any
such payment shall not relieve any other Lender of its obligation hereunder to
make available to the Administrative Agent for the account of such Issuing Bank
its Domestic Percentage of the unreimbursed amount of any payment on the date
such payment is to be made, but no Lender shall be responsible for the failure
of any other Lender to make available to the Administrative Agent its Domestic
Percentage of the unreimbursed amount of any payment on the date such payment is
to be made. Any Lender which fails to make any payment required pursuant to this
Section 3.6(b) shall be deemed to be a Defaulting Lender hereunder.
     (c) Whenever the Issuing Bank receives a payment on account of a
Reimbursement Obligation, including any interest thereon, the Issuing Bank shall
promptly pay to the Administrative Agent and the Administrative Agent shall
promptly pay to each Lender which has funded its participating interest therein,
in immediately available funds, an amount equal to such Lender’s Domestic
Percentage thereof.
     (d) Upon the request of the Administrative Agent or any Lender, the Issuing
Bank shall furnish to such Administrative Agent or Lender copies of any Facility
Letter of Credit to which the Issuing Bank is party and such other documentation
as may reasonably be requested by the Administrative Agent or Lender.
     (e) The obligations of a Lender to make payments to the Administrative
Agent for the account of the Issuing Bank with respect to a Facility Letter of
Credit shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, set-off, qualification or exception whatsoever other than a
failure of any such Issuing Bank to comply with the terms of this Agreement
relating to the issuance of such Facility Letter of Credit, and such payments
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances.

48



--------------------------------------------------------------------------------



 



     3.7. Payment of Reimbursement Obligations.
     (a) The Borrower agrees to pay to the Administrative Agent for the account
of the Issuing Bank the amount of all Borrowings for Reimbursement Obligations,
interest and other amounts payable to the Issuing Bank under or in connection
with any Facility Letter of Credit when due, irrespective of any claim, set-off,
defense or other right which the Borrower may have at any time against any
Issuing Bank or any other Person, under all circumstances, including without
limitation any of the following circumstances:
     (i) any lack of validity or enforceability of this Agreement or any of the
other Loan Documents;
     (ii) the existence of any claim, setoff, defense or other right which the
Borrower may have at any time against a beneficiary named in a Facility Letter
of Credit or any transferee of any Facility Letter of Credit (or any Person for
whom any such transferee may be acting), the Administrative Agent, the Issuing
Bank, any Lender, or any other Person, whether in connection with this
Agreement, any Facility Letter of Credit, the transactions contemplated herein
or any unrelated transactions (including any underlying transactions between the
Borrower and the beneficiary named in any Facility Letter of Credit);
     (iii) any draft, certificate or any other document presented under the
Facility Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect of any statement therein being untrue or inaccurate
in any respect;
     (iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or
     (v) the occurrence of any Default or Event of Default.
     (b) In the event any payment by the Borrower received by the Issuing Bank
or the Administrative Agent with respect to a Facility Letter of Credit and
distributed by the Administrative Agent to the Lenders on account of their
participations is thereafter set aside, avoided or recovered from the
Administrative Agent or Issuing Bank in connection with any receivership,
liquidation, reorganization or bankruptcy proceeding, each Lender which received
such distribution shall, upon demand by the Administrative Agent, contribute
such Lender’s Domestic Percentage of the amount set aside, avoided or recovered
together with interest at the rate required to be paid by the Issuing Bank or
the Administrative Agent upon the amount required to be repaid by the Issuing
Bank or the Administrative Agent.
     3.8. Compensation for Facility Letters of Credit.
     (a) The Borrower shall pay to the Administrative Agent, for the ratable
account of the Domestic Revolving Lenders, based upon such Lenders’ respective
Domestic Percentages, a per annum fee (the “Facility Letter of Credit Fee”) with
respect

49



--------------------------------------------------------------------------------



 



to each Facility Letter of Credit that is equal to (i) the LIBOR Applicable
Margin in effect from time to time in the case of Financial Letters of Credit,
and (ii) the LIBOR Applicable Margin from time to time minus 0.25% in the case
of Performance Letters of Credit. The Facility Letter of Credit Fee relating to
any Facility Letter of Credit shall be due and payable in arrears in equal
installments on the first Business Day of each month following the issuance of
any Facility Letter of Credit and, to the extent any such fees are then due and
unpaid, on the Maturity Date. The Administrative Agent shall promptly remit such
Facility Letter of Credit Fees, when paid, to the other Domestic Revolving
Lenders in accordance with their Domestic Percentages thereof. The Borrower
shall not have any liability to any Lender for the failure of the Administrative
Agent to promptly deliver funds to any such Lender and shall be deemed to have
made all such payments on the date the respective payment is made by the
Borrower to the Administrative Agent, provided such payment is received by the
time specified in Section 2.12 hereof. The Facility Letter of Credit Fee due in
connection with a Facility Letter of Credit issued in an Alternative Currency
shall be at the same per annum rate as specified above for Facility Letters of
Credit issued in Dollars but shall be based on a Facility Letter of Credit
amount calculated by multiplying (x) the average daily balance of each
Alternative Currency Letter of Credit (expressed in the currency in which such
Alternative Currency Letter of Credit is denominated) by (y) the Exchange Rate
for each such Alternative Currency in effect on the last Business Day of such
period or by such other reasonable method that the Administrative Agent deems
appropriate.
     (b) The Issuing Bank also shall have the right to receive solely for its
own account an issuance fee of 0.15% of the face amount of each Facility Letter
of Credit, payable by the Borrower on the Issuance Date for each such Facility
Letter of Credit. The Issuing Bank shall also be entitled to receive its
reasonable out-of-pocket costs and the Issuing Bank’s standard charges of
issuing, amending and servicing Facility Letters of Credit and processing draws
thereunder.
     3.9. Letter of Credit Collateral Account. The Borrower hereby agrees that
it will, until the Maturity Date, maintain a special collateral account (the
“Letter of Credit Collateral Account”) at the Administrative Agent’s office at
the address specified pursuant to Article XV, in the name of the Borrower but
under the sole dominion and control of the Administrative Agent, for the benefit
of the Lenders, and in which the Borrower shall have no interest other than as
set forth in Section 11.1. In addition to the foregoing, the Borrower hereby
grants to the Administrative Agent, for the benefit of the Domestic Revolving
Lenders, a security interest in and to the Letter of Credit Collateral Account
and any funds that may hereafter be on deposit in such account, including income
earned thereon. The Lenders acknowledge and agree that the Borrower has no
obligation to fund the Letter of Credit Collateral Account unless and until so
required under Section 11.1 or Section 2.2 (b) hereof.
     3.10. Conversion. In the event that the Loans become immediately due and
payable on any date pursuant to Article XI, all amounts (i) that a Borrower is
at the time or thereafter becomes required to reimburse or otherwise pay to the
Administrative Agent in respect of LC Disbursements made under any Alternative
Currency Letter of Credit (other than amounts in

50



--------------------------------------------------------------------------------



 



respect of which such Borrower has deposited cash collateral pursuant to this
Agreement, if such cash collateral was deposited in the applicable Alternative
Currency to the extent so deposited or applied), (ii) that the Domestic
Revolving Lenders are at the time or thereafter become required to pay to the
Administrative Agent and the Administrative Agent is at the time or thereafter
becomes required to distribute to the applicable Issuing Bank pursuant to
Section 3.5 in respect of unreimbursed LC Disbursements made under any
Alternative Currency Letter of Credit and (iii) of each Domestic Revolving
Lender’s participation in any Alternative Currency Letter of Credit under which
an LC Disbursement has been made shall, automatically and with no further action
required, be converted into the Dollar Equivalent, calculated using the Exchange
Rates on such date (or in the case of any LC Disbursement made after such date,
on the date such LC Disbursement is made), of such amounts. On and after such
conversion, all amounts accruing and owed to the Administrative Agent, the
applicable Issuing Bank or any Lender in respect of the Obligations described in
this paragraph shall accrue and be payable in Dollars at the rates otherwise
applicable hereunder.
ARTICLE IV.
CHANGE IN CIRCUMSTANCES
     4.1. Yield Protection. If the adoption of or change in any law or any
governmental or quasi-governmental rule, regulation, policy, guideline or
directive (whether or not having the force of law), or any interpretation
thereof, or the compliance of any Lender therewith (collectively, “Change in
Law”):
     (i) subjects any Lender or any applicable Lending Installation to any tax,
duty, charge or withholding on or from payments due from Borrower (excluding
federal and state taxation of the overall net income of any Lender or applicable
Lending Installation), or changes the basis of such taxation of payments to any
Lender in respect of its Borrowings, its interest in the Facility Letters of
Credit or other amounts due it hereunder, or
     (ii) imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurocurrency Borrowings),
or
     (iii) imposes any other condition, and the result is to increase the cost
of any Lender or any applicable Lending Installation of making, funding or
maintaining loans or reduces any amount receivable by any Lender or any
applicable Lending Installation in connection with loans, or requires any Lender
or any applicable Lending Installation to make any payment calculated by
reference to the amount of loans held, Letters of Credit issued or participated
in or interest received by it, by an amount deemed material by such Lender,

51



--------------------------------------------------------------------------------



 



then, within fifteen (15) days of demand by such Lender, Borrower shall pay such
Lender that portion of such increased expense incurred or reduction in an amount
received which such Lender determines is attributable to making, funding and
maintaining its Borrowings and its Commitment.
     4.2. Changes in Capital Adequacy Regulations. If a Lender determines the
amount of capital required or expected to be maintained by such Lender, any
Lending Installation of such Lender or any corporate entity controlling such
Lender is increased as a result of a Change (as defined below), then, within
fifteen (15) days of demand by such Lender, Borrower shall pay such Lender the
amount necessary to compensate for any shortfall in the rate of return on the
portion of such increased capital which such Lender determines is attributable
to this Agreement, its Borrowings, its interest in the Facility Letters of
Credit, or its obligation to make Borrowings hereunder or participate in or
issue Facility Letters of Credit hereunder (after taking into account such
Lender’s policies as to capital adequacy). “Change” means (i) any change after
the date of this Agreement in the Risk-Based Capital Guidelines (as defined
below) or (ii) any adoption of or change in any other law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the date of this
Agreement which affects the amount of capital required or expected to be
maintained by any Lender or any Lending Installation or any corporation
controlling any Lender. “Risk-Based Capital Guidelines” means (i) the risk-based
capital guidelines in effect in the United States on the date of this Agreement,
including transition rules, and (ii) the corresponding capital regulations
promulgated by regulatory authorities outside the United States implementing the
July 1988 report of the Basle Committee on Banking Regulation and Supervisory
Practices Entitled “International Convergence of Capital Measurements and
Capital Standards”, including transition rules, and any amendments to such
regulations adopted prior to the date of this Agreement. Without in any way
affecting the Borrower’s obligation to pay compensation actually claimed by a
Lender under this Section 4.2, the Borrower shall have the right to replace any
Lender which has demanded such compensation provided that Borrower notifies such
Lender that it has elected to replace such Lender and notifies such Lender and
the Administrative Agent of the identity of the proposed replacement Lender not
more than six (6) months after the date of such Lender’s most recent demand for
compensation under this Section 4.2, and further provided that such replacement
is otherwise in accordance with Section 4.7. The Lender being replaced shall
assign its Commitment and its rights and obligations under this Facility to the
replacement Lender in accordance with the requirements of Section 13.3 hereof
and the replacement Lender shall assume such Domestic Percentage of the
Aggregate Commitment and the related obligations under this Facility prior to
the Maturity Date to be extended, all pursuant to an assignment agreement
substantially in the form of Exhibit I hereto. The purchase by the replacement
Lender shall be at par (plus all accrued and unpaid interest and any other sums
owed to such Lender being replaced hereunder) which shall be paid to the Lender
being replaced upon the execution and delivery of the assignment. The Lender
being replaced shall continue to be entitled to the benefits of Sections 4.1,
4.2, 4.4, 4.5 and 14.6 for events recurring prior to assignment to the
replacement Lender.
     4.3. Availability of Eurocurrency Borrowings. If any Lender determines that
maintenance of any of its Eurocurrency Borrowings at a suitable Lending
Installation would

52



--------------------------------------------------------------------------------



 



violate any applicable law, rule, regulation or directive of any Governmental
Authority having jurisdiction, the Administrative Agent shall suspend by written
notice to Borrower (with a copy thereof being delivered contemporaneously to
Lenders) the availability of Eurocurrency Borrowings and require any
Eurocurrency Borrowings to be repaid; or if the Required Lenders determine that
(i) deposits of a type or maturity appropriate to match fund Eurocurrency
Borrowings are not available, the Administrative Agent shall suspend by written
notice to Borrower (with a copy thereof being delivered contemporaneously to
Lenders) the availability of Eurocurrency Borrowings with respect to any
Eurocurrency Borrowings made after the date of any such determination, or
(ii) an interest rate applicable to a Eurocurrency Borrowing does not accurately
reflect the cost of making a Eurocurrency Borrowing, and, if for any reason
whatsoever the provisions of Section 4.1 are inapplicable, the Administrative
Agent shall suspend by written notice to Borrower (with a copy thereof being
delivered contemporaneously to Lenders) the availability of Eurocurrency
Borrowings with respect to any Eurocurrency Borrowings made after the date of
any such determination.
     4.4. Funding Indemnification. If any payment of a ratable Eurocurrency
Borrowing or a Competitive Bid Loan occurs on a date which is not the last day
of the applicable Interest Period, whether because of acceleration, prepayment
or otherwise, or a ratable Eurocurrency Borrowing or a Competitive Bid Loan is
not made on the date specified by Borrower for any reason other than default by
one or more of the Lenders, Borrower will indemnify each Lender for any loss or
cost incurred by such Lender resulting therefrom, including, without limitation,
any loss or cost in liquidating or employing deposits acquired to fund or
maintain the ratable Eurocurrency Borrowing or Competitive Bid Loan, as the case
may be.
     4.5. Taxes.
     (i) All payments by the Borrower to or for the account of any Lender or the
Agent hereunder or under any Note shall be made free and clear of and without
deduction for any and all Taxes. If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder to any Lender
or the Administrative Agent, (a) the sum payable shall be increased as necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section 4.5) such Lender or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (b) the Borrower shall
make such deductions, (c) the Borrower shall pay the full amount deducted to the
relevant authority in accordance with applicable law, and (d) the Borrower shall
furnish to the Administrative Agent the original copy of a receipt evidencing
payment thereof within 30 days after such payment is made.
     (ii) In addition, the Borrower hereby agrees to pay any present or future
stamp or documentary taxes and any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or under any Note or
from the execution or delivery of, or otherwise with respect to, this Agreement
or any Note (“Other Taxes”).

53



--------------------------------------------------------------------------------



 



     (iii) The Borrower hereby agrees to indemnify the Administrative Agent and
each Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 4.5) paid by the Administrative Agent or such Lender as a result of its
Commitment, any Loans made by it hereunder, or otherwise in connection with its
participation in this Agreement and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto. Payments due under this
indemnification shall be made within 30 days of the date the Administrative
Agent or such Lender makes demand therefor pursuant to Section 4.6.
     (iv) Each Lender that is not incorporated under the laws of the United
States of America or a state thereof (each a “Non-U.S. Lender”) agrees that it
will, not more than ten Business Days after the date of this Agreement,
(i) deliver to the Administrative Agent two duly completed copies of United
States Internal Revenue Service Form W-8BEN or W-8ECI, certifying in either case
that such Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes, and
(ii) deliver to the Administrative Agent a United States Internal Revenue Form
W-8 or W-9, as the case may be, and certify that it is entitled to an exemption
from United States backup withholding tax. Each Non-U.S. Lender further
undertakes to deliver to each of the Borrower and the Administrative Agent
(x) renewals or additional copies of such form (or any successor form) on or
before the date that such form expires or becomes obsolete, and (y) after the
occurrence of any event requiring a change in the most recent forms so delivered
by it, such additional forms or amendments thereto as may be reasonably
requested by the Borrower or the Administrative Agent. All forms or amendments
described in the preceding sentence shall certify that such Lender is entitled
to receive payments under this Agreement without deduction or withholding of any
United States federal income taxes, unless an event (including without
limitation any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders all
such forms inapplicable or which would prevent such Lender from duly completing
and delivering any such form or amendment with respect to it and such Lender
advises the Borrower and the Administrative Agent that it is not capable of
receiving payments without any deduction or withholding of United States federal
income tax.
     (v) For any period during which a Non-U.S. Lender has failed to provide the
Borrower with an appropriate form pursuant to clause (iv), above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 4.5 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to

54



--------------------------------------------------------------------------------



 



deliver a form required under clause (iv), above, the Borrower shall take such
steps as such Non-U.S. Lender shall reasonably request to assist such Non-U.S.
Lender to recover such Taxes.
     (vi) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate.
     (vii) If the U.S. Internal Revenue Service or any other governmental
authority of the United States or any other country or any political subdivision
thereof asserts a claim that the Administrative Agent did not properly withhold
tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered or properly completed, because such Lender
failed to notify the Administrative Agent of a change in circumstances which
rendered its exemption from withholding ineffective, or for any other reason),
such Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax, withholding
therefor, or otherwise, including penalties and interest, and including taxes
imposed by any jurisdiction on amounts payable to the Administrative Agent under
this subsection, together with all costs and expenses related thereto (including
attorneys fees and time charges of attorneys for the Administrative Agent, which
attorneys may be employees of the Administrative Agent). The obligations of the
Lenders under this Section 4.5(vii) shall survive the payment of the Obligations
and termination of this Agreement.
     (viii) Each of the Lenders represents that as of the Agreement Execution
Date it is not aware of any facts that would give rise to a claim for additional
payments under this Section 4.5.
     4.6. Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurocurrency Borrowings to reduce any liability of Borrower to
such Lender under Sections 4.1, 4.2 and 4.5 or to avoid the unavailability of a
Eurocurrency Borrowing, so long as such designation is not disadvantageous to
such Lender. Each Lender shall deliver a written statement of such Lender as to
the amount due, if any, under Sections 4.1, 4.2, 4.4 and 4.5 hereof. Such
written statement shall set forth in reasonable detail the calculations upon
which such Lender determined such amount and shall be final, conclusive and
binding on Borrower in the absence of manifest error. The amount due in such
statement shall not include amounts due under Section 4.5 that are either
attributable to facts known to the Lender as of the Agreement Execution Date or
that relate to a time period more than ninety (90) days prior to the giving of
such written statement. Determination of amounts payable under such Sections in
connection with a Eurocurrency Borrowing shall be calculated as though each
Lender funded its Eurocurrency Borrowing

55



--------------------------------------------------------------------------------



 



through the purchase of a deposit of the type and maturity corresponding to the
deposit used as a reference in determining the Adjusted LIBOR Rate applicable to
such Borrowing, whether in fact that is the case or not. Unless otherwise
provided herein, the amount specified in the written statement shall be payable
on demand after receipt by Borrower of the written statement. The obligations of
Borrower under Sections 4.1, 4.2, 4.4 and 4.5 hereof shall survive payment of
the Obligations and termination of this Agreement.
     4.7. Replacement of Lenders under Certain Circumstances. The Borrower shall
be permitted to replace any Lender which (a) is not capable of receiving
payments without any deduction or withholding of United States federal income
tax pursuant to Section 4.5, or (b) cannot maintain its Eurocurrency Borrowings
at a suitable Lending Installation pursuant to Section 4.6, with a replacement
bank or other financial institution; provided that (i) such replacement does not
conflict with any applicable legal or regulatory requirements affecting the
remaining Lenders, (ii) no Event of Default or (after notice thereof to
Borrower) no Default shall have occurred and be continuing at the time of such
replacement, (iii) the Borrower shall repay (or the replacement bank or
institution shall purchase, at par) all Loans and other amounts owing to such
replaced Lender prior to the date of replacement, (iv) the Borrower shall be
liable to such replaced Lender under Sections 4.4 and 4.6 if any Eurocurrency
Borrowing owing to such replaced Lender shall be prepaid (or purchased) other
than on the last day of the Interest Period relating thereto, (v) the
replacement bank or institution, if not already a Lender, and the terms and
conditions of such replacement, shall be reasonably satisfactory to the
Administrative Agent, (vi) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 13.3 (provided that the
Borrower shall be obligated to pay the processing fee referred to therein),
(vii) until such time as such replacement shall be consummated, the Borrower
shall continue to pay all amounts payable hereunder without setoff, deduction,
counterclaim or withholding and (viii) any such replacement shall not be deemed
to be a waiver of any rights which the Borrower, the Administrative Agent or any
other Lender shall have against the replaced Lender.
     4.8. Change in Law. Notwithstanding any other provision of this Agreement,
if, after the date hereof, (a) any Change in Law shall make it unlawful for any
Issuing Bank to issue Facility Letters of Credit denominated in an Alternative
Currency, or any Global Revolving Lender to make Global Revolving Loans
denominated in a Qualified Foreign Global Currency, or (b) there shall have
occurred any change in national or international financial, political or
economic conditions (including the imposition of or any change in exchange
controls) or currency exchange rates that would cause material restrictions on
any Issuing Bank’s ability to issue Facility Letters of Credit denominated in
such Alternative Currency for the account of a Borrower, or any Global Revolving
Lender to make Global Revolving Loans denominated in a Qualified Foreign Global
Currency, then by prompt written notice thereof to the Borrower and to the
Administrative Agent (which notice shall be withdrawn whenever such
circumstances no longer exist), (i) such Issuing Bank may declare that Facility
Letters of Credit will not thereafter be issued by it in the affected
Alternative Currency or Alternative Currencies, whereupon the affected
Alternative Currency or Alternative Currencies shall be deemed (for the duration
of such declaration) not to constitute an Alternative Currency for purposes of
the issuance of Facility Letters of Credit by such Issuing Bank, (ii) such
Global Revolving Lender may declare

56



--------------------------------------------------------------------------------



 



that Global Revolving Loans will not thereafter be made by it in the affected
Qualified Foreign Global Currency or Qualified Foreign Global Currencies,
whereupon the affected Qualified Global Currency or Qualified Foreign Global
Currencies shall be deemed (for the duration of such declaration) not to
constitute a Qualified Foreign Global Currency for purposes of the making of
Global Revolving Loans by such Global Revolving Lender.
ARTICLE V.
CONDITIONS PRECEDENT
     5.1. Conditions Precedent to Closing. The Lenders shall not be required to
make the initial Borrowing hereunder, nor shall the Issuing Bank be required to
issue the initial Facility Letter of Credit hereunder, unless (i) the Borrower
shall have paid all fees then due and payable to the Lenders, J.P. Morgan
Securities, Inc., Wachovia Capital Markets, LLC and the Administrative Agent
hereunder, (ii) all of the conditions set forth in Section 5.2 are satisfied,
and (iii) the Borrower shall have furnished to the Administrative Agent, in form
and substance satisfactory to the Lenders and their counsel and with sufficient
copies for the Lenders, the following:
     (a) Certificates of Limited Partnership/Incorporation. A copy of the
Certificate of Limited Partnership for the Borrower and a copy of the articles
of incorporation of General Partner, each certified by the appropriate Secretary
of State or equivalent state official.
     (b) Agreements of Limited Partnership/Bylaws. A copy of the Agreement of
Limited Partnership for the Borrower and a copy of the bylaws of the General
Partner, including all amendments thereto, each certified by the Secretary or an
Assistant Secretary of the General Partner as being in full force and effect on
the Agreement Execution Date.
     (c) Good Standing Certificates. A certified copy of a certificate from the
Secretary of State or equivalent state official of the states where the Borrower
and General Partner are organized, dated as of the most recent practicable date,
showing the good standing or partnership qualification (if issued) of
(i) Borrower, and (ii) General Partner.
     (d) Foreign Qualification Certificates. A certified copy of a certificate
from the Secretary of State or equivalent state official of the state where the
Borrower and General Partner maintain their principal place of business, dated
as of the most recent practicable date, showing the qualification to transact
business in such state as a foreign limited partnership or foreign corporation,
as the case may be, for (i) Borrower, and (ii) General Partner.
     (e) Resolutions. A copy of a resolution or resolutions adopted by the Board
of Directors of the General Partner, certified by the Secretary or an Assistant
Secretary of the General Partner as being in full force and effect on the
Agreement Execution Date,

57



--------------------------------------------------------------------------------



 



authorizing the Borrowings provided for herein and the execution, delivery and
performance of the Loan Documents by the General Partner to be executed and
delivered by it hereunder on behalf of itself and Borrower.
     (f) Incumbency Certificate. A certificate, signed by the Secretary or an
Assistant Secretary of the General Partner and dated the Agreement Execution
Date, as to the incumbency, and containing the specimen signature or signatures,
of the Persons authorized to execute and deliver the Loan Documents to be
executed and delivered by it and Borrower hereunder.
     (g) Loan Documents. Originals of the Loan Documents (in such quantities as
the Lenders may reasonably request), duly executed by authorized officers of the
appropriate entity.
     (h) Opinion of Borrower’s Counsel. A written opinion, dated the Agreement
Execution Date, from outside counsel for the Borrower which counsel is
reasonably satisfactory to Administrative Agent, substantially in the form
attached hereto as Exhibit E.
     (i) Opinion of General Partner’s Counsel. A written opinion, dated the
Agreement Execution Date, from outside counsel for the General Partner which
counsel is reasonably satisfactory to Administrative Agent, substantially in the
form attached hereto as Exhibit F.
     (j) Prior Facility. The Lenders acknowledge that the Borrower has properly
terminated the Existing Credit Agreement effective as of the Agreement Execution
Date and shall immediately pay all outstanding obligations thereunder with the
proceeds of the initial Borrowing hereunder. The Borrower has received letters
from those Lenders under the Existing Credit Agreement that are not parties to
this Agreement confirming their withdrawal from the Facility.
     (k) Financial and Related Information. The following information:
     (i) A certificate, signed by an officer of the Borrower, stating that on
the Agreement Execution Date no Default or Event of Default has occurred and is
continuing and that all representations and warranties of the Borrower contained
herein are true and correct as of the Agreement Execution Date as and to the
extent set forth herein, provided that such certificate shall not need to
contain the detail required for the compliance certificate contemplated by
Section 8.2 (iv) hereof so long as Borrower provides such a compliance
certificate within thirty days after the date hereof;
     (ii) The most recent financial statements of the Borrower and General
Partner and a certificate from a Qualified Officer of the Borrower that no
change in the Borrower’s financial condition that would have a Material Adverse
Effect has occurred since June 30, 2007;

58



--------------------------------------------------------------------------------



 



     (iii) Written money transfer instructions, in substantially the form of
Exhibit G hereto, addressed to the Administrative Agent and signed by a
Qualified Officer, together with such other related money transfer
authorizations as the Administrative Agent may have reasonably requested; and
     (iv) Operating statements for the Unencumbered Assets and other evidence of
income and expenses to assist the Administrative Agent in determining Borrower’s
compliance with the covenants set forth in Article IX herein.
     (l) Change in Markets. The Administrative Agent shall have determined that
(i) since August 20, 2007, there is an absence of any material adverse change or
disruption in primary or secondary loan syndication markets, financial markets
or in capital markets generally that would likely impair syndication of the
Loans hereunder and (ii) the Borrower has fully cooperated with the
Administrative Agent’s syndication efforts including, without limitation, by
providing the Administrative Agent with information regarding the Borrower’s
operations and prospects and such other information as the Administrative
Agreement deems necessary to successfully syndicate the Loans hereunder.
     (m) Other Evidence as any Lender May Require. Such other evidence as any
Lender may reasonably request to establish the consummation of the transactions
contemplated hereby, the taking of all necessary actions in any proceedings in
connection herewith and compliance with the conditions set forth in this
Agreement.
     When all such conditions have been fulfilled (or, in the Lenders’ sole
discretion, waived by Lenders), the Lenders shall confirm in writing to Borrower
that the initial Borrowing is then available to Borrower hereunder.
     5.2. Conditions Precedent to Subsequent Borrowings. Borrowings after the
initial Borrowing shall be made from time to time as requested by Borrower, and
the obligation of each Lender to make any Borrowing (including Swingline Loans
and Competitive Bid Loans) and the obligation of the Issuing Bank to issue a
Facility Letter of Credit is subject to the following terms and conditions:
     (a) prior to each such Borrowing no Default or Event of Default shall have
occurred and be continuing under this Agreement or any of the Loan Documents
and, if required by Administrative Agent, Borrower shall deliver a certificate
of Borrower to such effect; and
     (b) The representations and warranties contained in Article VI and VII are
true and correct as of such borrowing date, Issuance Date, or date of conversion
and/or continuation as and to the extent set forth therein, except to the extent
any such representation or warranty is stated to relate solely to an earlier
date, in which case such representation or warranty shall be true and correct on
and as of such earlier date.

59



--------------------------------------------------------------------------------



 



     Subject to the last grammatical paragraphs of Article VI and VII hereof,
each Borrowing Notice, Letter of Credit Request, and Conversion/Continuation
Notice shall constitute a representation and warranty by the Borrower that the
conditions contained in Sections 5.2(a) and (b) have been satisfied.
ARTICLE VI.
REPRESENTATIONS AND WARRANTIES
     Borrower hereby represents and warrants to the Lenders that:
     6.1. Existence. Borrower is a limited partnership duly organized and
existing under the laws of the State of Delaware, with its principal place of
business in the State of Illinois, and is duly qualified as a foreign limited
partnership, properly licensed (if required), in good standing and has all
requisite authority to conduct its business in each jurisdiction in which it
owns Properties and, except where the failure to be so qualified or to obtain
such authority would not have a Material Adverse Effect, in each other
jurisdiction in which its business is conducted. Each of its Subsidiaries is
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization and has all requisite authority to conduct its
business in each jurisdiction in which it owns Property, and except where the
failure to be so qualified or to obtain such authority would not have a Material
Adverse Effect, in each other jurisdiction in which it conducts business.
     6.2. Corporate/Partnership Powers. The execution, delivery and performance
of the Loan Documents required to be delivered by Borrower hereunder are within
the partnership authority of such entity and the corporate powers of the general
partners of such entity, have been duly authorized by all requisite action, and
are not in conflict with the terms of any organizational instruments of such
entity, or any instrument or agreement to which Borrower or General Partner is a
party or by which Borrower, General Partner or any of their respective assets
may be bound or affected.
     6.3. Power of Officers. The officers of the General Partner executing the
Loan Documents required to be delivered by such entities hereunder have been
duly elected or appointed and were fully authorized to execute the same at the
time each such agreement, certificate or instrument was executed.
     6.4. Government and Other Approvals. No approval, consent, exemption or
other action by, or notice to or filing with, any governmental authority is
necessary in connection with the execution, delivery or performance of the Loan
Documents required hereunder.
     6.5. Solvency.
     (i) Immediately after the Agreement Execution Date and immediately
following the making of each Loan and after giving effect to the application of
the proceeds of such Loans, (a) the fair value of the assets of the Borrower and
its Subsidiaries on a consolidated basis, at a fair valuation, will exceed the
debts and

60



--------------------------------------------------------------------------------



 



liabilities, subordinated, contingent or otherwise, of the Borrower and its
Subsidiaries on a consolidated basis; (b) the present fair saleable value of the
Properties of the Borrower and its Subsidiaries on a consolidated basis will be
greater than the amount that will be required to pay the probable liability of
the Borrower and its Subsidiaries on a consolidated basis on their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) the Borrower and its
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.
     (ii) Borrower does not intend to, or to permit any of its Subsidiaries to
incur debts beyond its ability to pay such debts as they mature, taking into
account the timing of and amounts of cash to be received by it or any such
Subsidiary and the timing of the amounts of cash to be payable on or in respect
of its Indebtedness or the Indebtedness of any such Subsidiary.
     6.6. Compliance With Laws. There is no judgment, decree or order or any
law, rule or regulation of any court or governmental authority binding on
Borrower or any of its Subsidiaries which would be contravened by the execution,
delivery or performance of the Loan Documents required hereunder.
     6.7. Enforceability of Agreement. This Agreement is the legal, valid and
binding agreement of the Borrower, and the Notes when executed and delivered
will be the legal, valid and binding obligations of the Borrower, enforceable
against the Borrower in accordance with their respective terms, and the Loan
Documents required hereunder, when executed and delivered, will be similarly
legal, valid, binding and enforceable except to the extent that such enforcement
may be limited by applicable bankruptcy, insolvency, reorganization or other
similar laws affecting the rights of creditors generally.
     6.8. Title to Property. To the best of Borrower’s knowledge after due
inquiry, Borrower or its Subsidiaries has good and marketable title to the
Properties and assets reflected in the financial statements as owned by it or
any such Subsidiary free and clear of Liens except for the Permitted Liens. The
execution, delivery or performance of the Loan Documents required to be
delivered by the Borrower hereunder will not result in the creation of any Lien
on the Properties. No consent to the transactions contemplated hereunder is
required from any ground lessor or mortgagee or beneficiary under a deed of
trust or any other party except as has been delivered to the Lenders.
     6.9. Litigation. There are no suits, arbitrations, claims, disputes or
other proceedings (including, without limitation, any civil, criminal,
administrative or environmental proceedings), pending or, to the best of
Borrower’s knowledge, threatened against or affecting the Borrower or any of the
Properties, the adverse determination of which individually or in the aggregate
would

61



--------------------------------------------------------------------------------



 



have a Material Adverse Effect on the Borrower and/or would cause a Material
Adverse Financial Change of Borrower or materially impair the Borrower’s ability
to perform its obligations hereunder or under any instrument or agreement
required hereunder, except as disclosed on Schedule 6.9 hereto, or otherwise
disclosed to Lenders in accordance with the terms hereof.
     6.10. Events of Default. No Default or Event of Default has occurred and is
continuing or would result from the incurring of obligations by the Borrower
under any of the Loan Documents or any other document to which Borrower is a
party.
     6.11. Investment Company Act of 1940. Borrower is not and will by such acts
as may be necessary continue not to be, an investment company within the meaning
of the Investment Company Act of 1940.
     6.12. Public Utility Holding Company Act. The Borrower is not a “holding
company” or a “subsidiary company” of a “holding company,” or an “affiliate” of
a “holding company,” or of a “subsidiary company” of a “holding company,” within
the definitions of the Public Utility Holding Company Act of 1935, as amended.
     6.13. Regulation U. The proceeds of the Borrowings will not be used,
directly or indirectly, in a manner which would cause the Facility to be treated
as a “Purpose Credit.”
     6.14. No Material Adverse Financial Change. To the best knowledge of
Borrower, there has been no Material Adverse Financial Change in the condition
of Borrower since the date of the financial and/or operating statements most
recently submitted to the Lenders.
     6.15. Financial Information. All financial statements furnished to the
Lenders by or at the direction of the Borrower and all other financial
information and data furnished by the Borrower to the Lenders are complete and
correct in all material respects as of the date thereof, and such financial
statements have been prepared in accordance with GAAP and fairly present the
consolidated financial condition and results of operations of the Borrower as of
such date. The Borrower has no contingent obligations, liabilities for taxes or
other outstanding financial obligations which are material in the aggregate,
except as disclosed in such statements, information and data.
     6.16. Factual Information. All factual information heretofore or
contemporaneously furnished by or on behalf of the Borrower to the Lenders for
purposes of or in connection with this Agreement and the other Loan Documents
and the transactions contemplated therein is, and all other such factual
information hereafter furnished by or on behalf of the Borrower to the Lenders
will be, true and accurate (taken as a whole) in all material respects on the
date as of which such information is dated or certified and not incomplete by
omitting to state any material fact necessary to make such information (taken as
a whole) not misleading at such time.
     6.17. ERISA. (i) Borrower is not an entity deemed to hold “plan assets”
within the meaning of ERISA or any regulations promulgated thereunder of an
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan within the

62



--------------------------------------------------------------------------------



 



meaning of Section 4975 of the Code, and (ii) the execution of this Agreement
and the transactions contemplated hereunder do not give rise to a prohibited
transaction within the meaning of Section 406 of ERISA or Section 4975 of the
Code.
     6.18. Taxes. All required tax returns have been filed by Borrower with the
appropriate authorities except to the extent that extensions of time to file
have been requested, granted and have not expired or except to the extent such
taxes are being contested in good faith and for which adequate reserves, in
accordance with GAAP, are being maintained.
     6.19. Environmental Matters. Except as disclosed in Schedule 6.19, each of
the following representations and warranties is true and correct except to the
extent that the facts and circumstances giving rise to any such failure to be so
true and correct, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect:
     (i) To the knowledge of the Borrower, the Properties of Borrower, its
Subsidiaries, and Investment Affiliates do not contain any Materials of
Environmental Concern in amounts or concentrations which constitute a violation
of, or could reasonably give rise to liability under, Environmental Laws.
     (ii) Borrower has not received any written notice alleging that any or all
of the Properties of Borrower and its Subsidiaries and Investment Affiliates and
all operations at the Properties are not currently in compliance with all
applicable Environmental Laws. Further, Borrower has not received any written
notice alleging the current existence of any contamination at or under such
Properties in amounts or concentrations which constitute a violation of any
Environmental Law, or any violation of any Environmental Law with respect to
such Properties for which Borrower, its Subsidiaries or Investment Affiliates is
or could be liable.
     (iii) Neither Borrower nor any of its Subsidiaries or Investment Affiliates
has received any written notice of current non-compliance, liability or
potential liability regarding Environmental Laws with regard to any of the
Properties, nor does it have knowledge that any such notice will be received or
is being threatened.
     (iv) To the knowledge of Borrower during the ownership of the Properties by
any or all of Borrower, its Subsidiaries and Investment Affiliates, Materials of
Environmental Concern have not been transported or disposed of from the
Properties of Borrower and its Subsidiaries and Investment Affiliates in
violation of, or in a manner or to a location which could reasonably give rise
to liability of Borrower, any Subsidiary, or any Investment Affiliate under,
Environmental Laws, nor during the ownership of the Properties by any or all of
Borrower, its Subsidiaries and Investment Affiliates have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of such Properties in violation of, or in a manner that could give
rise to

63



--------------------------------------------------------------------------------



 



liability of Borrower, any Subsidiary or any Investment Affiliate under, any
applicable Environmental Laws.
     (v) No judicial proceedings or governmental or administrative action is
pending, or, to the knowledge of Borrower, threatened, under any Environmental
Law to which Borrower, any of its Subsidiaries, or any Investment Affiliate, is
named as a party with respect to the Properties of such entity, nor are there
any consent decrees or other decrees, consent orders, administrative order or
other orders, or other administrative or judicial requirements outstanding under
any Environmental Law with respect to such Properties for which Borrower, its
Subsidiaries, or any Investment Affiliate is or could be liable.
     (vi) To the knowledge of Borrower during the ownership of the Properties by
any or all of Borrower, its Subsidiaries and Investment Affiliates, there has
been no release or threat of release of Materials of Environmental Concern at or
from the Properties of Borrower and its Subsidiaries and Investment Affiliates,
or arising from or related to the operations of such entity in connection with
the Properties in violation of or in amounts or in a manner that could give rise
to liability under Environmental Laws.
     6.20. Insurance. Borrower maintains insurance on its properties consistent
with the insurance maintained by other institutional owners of similar
properties.
     6.21. No Brokers. Borrower has dealt with no brokers in connection with
this Facility, and no brokerage fees or commissions are payable by or to any
Person in connection with this Agreement or the Borrowings. Lenders shall not be
responsible for the payment of any fees or commissions to any broker and
Borrower shall indemnify, defend and hold Lenders harmless from and against any
claims, liabilities, obligations, damages, costs and expenses (including
reasonable attorneys’ fees and disbursements) made against or incurred by
Lenders as a result of claims made or actions instituted by any broker or Person
claiming by, through or under Borrower in connection with the Facility.
     6.22. No Violation of Usury Laws. No aspect of any of the transactions
contemplated herein violate or will violate any usury laws or laws regarding the
validity of agreements to pay interest in effect on the date hereof.
     6.23. Not a Foreign Person. Borrower is not a “foreign person” within the
meaning of Section 1445 or 7701 of the Internal Revenue Code.
     6.24. No Trade Name. Except for the name “First Industrial,” and except as
otherwise set forth on Schedule 6.24 attached hereto, Borrower does not use any
trade name and has not and does not do business under any name other than their
actual names set forth herein. The principal place of business of Borrower is as
stated in the recitals hereto.
     6.25. Subsidiaries. Schedule 6.25 hereto contains an accurate list of all
of the presently existing Subsidiaries of Borrower, setting forth the percentage
of their respective Capital Stock

64



--------------------------------------------------------------------------------



 



owned by it or its Subsidiaries. All of the issued and outstanding shares of
Capital Stock of such Subsidiaries have been duly authorized and issued and are
fully paid and non-assessable.
     6.26. Unencumbered Assets. Schedule 6.26 hereto contains a complete and
accurate description of Unencumbered Assets as of June 30, 2007 and as
supplemented from time to time including the entity that owns each Unencumbered
Asset. With respect to each Project identified from time to time as an
Unencumbered Asset, Borrower hereby represents and warrants as follows except to
the extent disclosed in writing to the Lenders and approved by the Required
Lenders (which approval shall not be unreasonably withheld):
     (a) No portion of any improvement on the Unencumbered Asset is located in
an area identified by the Secretary of Housing and Urban Development or any
successor thereto as an area having special flood hazards pursuant to the
National Flood Insurance Act of 1968 or the Flood Disaster Protection Act of
1973, as amended, or any successor law, or, if located within any such area,
Borrower has obtained and will maintain the insurance prescribed in Section 6.20
hereof.
     (b) To the Borrower’s knowledge, the Unencumbered Asset and the present use
and occupancy thereof are in material compliance with all applicable zoning
ordinances (without reliance upon adjoining or other properties), building
codes, land use and Environmental Laws, and other similar laws (“Applicable
Laws”).
     (c) The Unencumbered Asset is served by all utilities required for the
current or contemplated use thereof. All utility service is provided by public
utilities and the Unencumbered Asset has accepted or is equipped to accept such
utility service.
     (d) All public roads and streets necessary for service of and access to the
Unencumbered Asset for the current or contemplated use thereof have been
completed, are serviceable and all-weather and are physically and legally open
for use by the public.
     (e) The Unencumbered Asset is served by public water and sewer systems or,
if the Unencumbered Asset is not serviced by a public water and sewer system,
such alternate systems are adequate and meet, in all material respects, all
requirements and regulations of, and otherwise complies in all material respects
with, all Applicable Laws with respect to such alternate systems.
     (f) Borrower is not aware of any latent or patent structural or other
significant deficiency of the Unencumbered Asset. The Unencumbered Asset is free
of damage and waste that would materially and adversely affect the value of the
Unencumbered Asset, is in good repair and there is no deferred maintenance other
than ordinary wear and tear. The Unencumbered Asset is free from damage caused
by fire or other casualty. There is no pending or, to the actual knowledge of
Borrower threatened condemnation proceedings affecting the Unencumbered Asset,
or any material part thereof.
     (g) To Borrower’s knowledge, all liquid and solid waste disposal, septic
and sewer systems located on the Unencumbered Asset are in a good and safe
condition and

65



--------------------------------------------------------------------------------



 



repair and to Borrower’s knowledge, in material compliance with all Applicable
Laws with respect to such systems.
     (h) All improvements on the Unencumbered Asset lie within the boundaries
and building restrictions of the legal description of record of the Unencumbered
Asset, no such improvements encroach upon easements benefiting the Unencumbered
Asset other than encroachments that do not materially adversely affect the use
or occupancy of the Unencumbered Asset and no improvements on adjoining
properties encroach upon the Unencumbered Asset or easements benefiting the
Unencumbered Asset other than encroachments that do not materially adversely
affect the use or occupancy of the Unencumbered Asset. All amenities, access
routes or other items that materially benefit the Unencumbered Asset are under
direct control of Borrower, constitute permanent easements that benefit all or
part of the Unencumbered Asset or are public property, and the Unencumbered
Asset, by virtue of such easements or otherwise, is contiguous to a physically
open, dedicated all weather public street, and has the necessary permits for
ingress and egress.
     (i) There are no delinquent taxes, ground rents, water charges, sewer
rents, assessments, insurance premiums, leasehold payments, or other outstanding
charges affecting the Unencumbered Asset except to the extent such items are
being contested in good faith and as to which adequate reserves have been
provided.
     (j) The Unencumbered Asset satisfies each of the requirements for an
Unencumbered Asset as set forth in the definition thereof.
     A breach of any of the representations and warranties contained in this
Section 6.26 with respect to a Project shall disqualify such Project from being
an Unencumbered Asset for so long as such breach continues (unless otherwise
approved by the Required Lenders) but shall not constitute a Default (unless the
elimination of such Property as an Unencumbered Asset results in a Default under
one of the other provisions of this Agreement).
     Borrower agrees that all of its representations and warranties set forth in
Article VI of this Agreement and elsewhere in this Agreement are true on the
Agreement Execution Date, and will be true on each Effective Date in all
material respects (except with respect to matters which have been disclosed in
writing to and approved by the Required Lenders), and will be true in all
material respects (except with respect to matters which have been disclosed in
writing to and approved by the Required Lenders) upon each request for
disbursement of a Borrowing, provided that the Borrower shall only be obligated
to update any Schedules referred to in this Article VI and the financial
statements required under Section 8.2(i) on a quarterly basis, unless any change
otherwise required to be disclosed could reasonably be expected to have a
Material Adverse Effect. Each request for disbursement hereunder shall
constitute a reaffirmation of such representations and warranties as deemed
modified in accordance with the disclosures made and approved, as aforesaid, as
of the date of such request and disbursement.

66



--------------------------------------------------------------------------------



 



ARTICLE VII.
ADDITIONAL REPRESENTATIONS AND WARRANTIES
     The General Partner hereby represents and warrants to the Lenders that:
     7.1. Existence. The General Partner is a corporation duly organized and
existing under the laws of the State of Maryland, with its principal place of
business in the State of Illinois, is duly qualified as a foreign corporation
and properly licensed (if required) and in good standing in each jurisdiction
where the failure to qualify or be licensed (if required) would constitute a
Material Adverse Financial Change with respect to the General Partner or have a
Material Adverse Effect on the business or properties of the General Partner.
     7.2. Corporate Powers. The execution, delivery and performance of the Loan
Documents required to be delivered by the General Partner hereunder are within
the corporate powers of the General Partner, have been duly authorized by all
requisite corporate action, and are not in conflict with the terms of any
organizational instruments of the General Partner, or any instrument or
agreement to which the General Partner is a party or by which General Partner or
any of its assets is bound or affected.
     7.3. Power of Officers. The officers of the General Partner executing the
Loan Documents required to be delivered by the General Partner hereunder have
been duly elected or appointed and were fully authorized to execute the same at
the time each such agreement, certificate or instrument was executed.
     7.4. Government and Other Approvals. No approval, consent, exemption or
other action by, or notice to or filing with, any governmental authority is
necessary in connection with the execution, delivery or performance of the Loan
Documents required hereunder.
     7.5. Compliance With Laws. There is no judgment, decree or order or any
law, rule or regulation of any court or governmental authority binding on the
General Partner which would be contravened by the execution, delivery or
performance of the Loan Documents required hereunder.
     7.6. Enforceability of Agreement. This Agreement is the legal, valid and
binding agreement of the General Partner, as the general partner of Borrower,
enforceable against the General Partner in accordance with its respective terms,
and the Loan Documents required hereunder, when executed and delivered, will be
similarly legal, valid, binding and enforceable except to the extent that such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws affecting the rights of creditors generally.
     7.7. Liens; Consents. The execution, delivery or performance of the Loan
Documents required to be delivered by the General Partner hereunder will not
result in the creation of any Lien on the Properties other than in favor of the
Lenders. No consent to the transactions hereunder is required from any ground
lessor or mortgagee or beneficiary under a deed of trust or any other party
except as has been delivered to the Lenders.

67



--------------------------------------------------------------------------------



 



     7.8. Litigation. There are no suits, arbitrations, claims, disputes or
other proceedings (including, without limitation, any civil, criminal,
administrative or environmental proceedings), pending or, to the best of General
Partner’s knowledge, threatened against or affecting the General Partner or any
of the Properties, the adverse determination of which individually or in the
aggregate would have a Material Adverse Effect on the General Partner and/or
would cause a Material Adverse Financial Change with respect to the General
Partner or materially impair the General Partner’s ability to perform its
obligations hereunder or under any instrument or agreement required hereunder,
except as disclosed on Schedule 7.8 hereto, or otherwise disclosed to Lenders in
accordance with the terms hereof.
     7.9. Events of Default. No Default or Event of Default has occurred and is
continuing or would result from the incurring of obligations by the General
Partner under any of the Loan Documents or any other document to which General
Partner is a party.
     7.10. Investment Company Act of 1940. The General Partner is not, and will
by such acts as may be necessary continue not to be, an investment company
within the meaning of the Investment Company Act of 1940.
     7.11. Public Utility Holding Company Act. The General Partner is not a
“holding company” or a “subsidiary company” of a “holding company,” or an
“affiliate” of a “holding company,” or of a “subsidiary company” of a “holding
company,” within the definitions of the Public Utility Holding Company Act of
1935, as amended.
     7.12. No Material Adverse Financial Change. There has been no Material
Adverse Financial Change in the condition of the General Partner since the last
date on which the financial and/or operating statements were submitted to the
Lenders.
     7.13. Financial Information. All financial statements furnished to the
Lenders by or on behalf of the General Partner and all other financial
information and data furnished by or on behalf of the General Partner to the
Lenders are complete and correct in all material respects as of the date
thereof, and such financial statements have been prepared in accordance with
GAAP and fairly present the consolidated financial condition and results of
operations of the General Partner as of such date. The General Partner has no
contingent obligations, liabilities for taxes or other outstanding financial
obligations which are material in the aggregate, except as disclosed in such
statements, information and data.
     7.14. Factual Information. All factual information heretofore or
contemporaneously furnished by or on behalf of the General Partner to the
Lenders for purposes of or in connection with this Agreement and the other Loan
Documents and the transactions contemplated therein is, and all other such
factual information hereafter furnished by or on behalf of the General Partner
to the Lenders will be, true and accurate in all material respects (taken as a
whole) on the date as of which such information is dated or certified and not
incomplete by omitting to state any material fact necessary to make such
information (taken as a whole) not misleading at such time.
     7.15. ERISA. (i) General Partner is not an entity deemed to hold “plan
assets” within the meaning of ERISA or any regulations promulgated thereunder of
an employee benefit plan

68



--------------------------------------------------------------------------------



 



(as defined in Section 3(3) of ERISA) which is subject to Title I of ERISA or
any plan within the meaning of Section 4975 of the Code, and (ii) the execution
of this Agreement and the transactions contemplated hereunder do not give rise
to a prohibited transaction within the meaning of Section 406 of ERISA or
Section 4975 of the Code.
     7.16. Taxes. All required tax returns have been filed by the General
Partner with the appropriate authorities except to the extent that extensions of
time to file have been requested, granted and have not expired or except to the
extent such taxes are being contested in good faith and for which adequate
reserves, in accordance with GAAP, are being maintained.
     7.17. No Brokers. General Partner has dealt with no brokers in connection
with this Facility, and no brokerage fees or commissions are payable by or to
any Person in connection with this Agreement or the Borrowings. Lenders shall
not be responsible for the payment of any fees or commissions to any broker and
General Partner shall indemnify, defend and hold Lender harmless from and
against any claims, liabilities, obligations, damages, costs and expenses
(including reasonable attorneys’ fees and disbursements) made against or
incurred by Lender as a result of claims made or actions instituted by any
broker or Person claiming by, through or under the General Partner in connection
with the Facility.
     7.18. Subsidiaries. Schedule 7.18 hereto contains an accurate list of all
of the presently existing Subsidiaries of General Partner, setting forth their
respective jurisdictions of formation, the percentage of their respective
Capital Stock owned by it or its Subsidiaries and the Properties owned by them.
All of the issued and outstanding shares of Capital Stock of such Subsidiaries
have been duly authorized and issued and are fully paid and non-assessable. No
Subsidiary appears on the list of Specially Designed Nationals and Blocked
Persons promulgated by The Office of Foreign Assets Control (“OFAC”) of the US
Department of the Treasury.
     7.19. Status. General Partner is a corporation listed and in good standing
on the New York Stock Exchange (“NYSE”) and is currently qualified as a real
estate investment trust under the Code.
     General Partner agrees that all of its representations and warranties set
forth in Article VII of this Agreement and elsewhere in this Agreement are true
on the Agreement Execution Date, and will be true on each Effective Date in all
material respects (except with respect to matters which have been disclosed in
writing to and approved by the Required Lenders), and will be true in all
material respects (except with respect to matters which have been disclosed in
writing to and approved by the Required Lenders) upon each request for
disbursement of a Borrowing, provided that the General Partner shall only be
obligated to update any Schedules referred to in this Article VII and the
financial statements required under Section 8.2(i) on a quarterly basis, unless
any change otherwise required to be disclosed could reasonably be expected to
have a Material Adverse Effect. Each request for disbursement hereunder shall
constitute a reaffirmation of such representations and warranties as deemed
modified in accordance with the disclosures made and approved, as aforesaid, as
of the date of such request and disbursement.

69



--------------------------------------------------------------------------------



 



ARTICLE VIII.
AFFIRMATIVE COVENANTS
     The Borrower (and the General Partner, if expressly included in Sections
contained in this Article) covenant and agree that so long as the Commitment of
any Lender shall remain available and until the full and final payment of all
Obligations incurred under the Loan Documents they will:
     8.1. Notices. Promptly give written notice to Administrative Agent (who
will promptly send such notice to Lenders) of:
     (a) all litigation or arbitration proceedings affecting the Borrower, the
General Partner or any Subsidiary where the amount claimed is $5,000,000 or
more;
     (b) any Default or Event of Default, specifying the nature and the period
of existence thereof and what action has been taken or been proposed to be taken
with respect thereto;
     (c) all claims filed against any property owned by the Borrower or the
General Partner which, if adversely determined, could have a Material Adverse
Effect on the ability of the Borrower or the General Partner to meet any of
their obligations under the Loan Documents;
     (d) the occurrence of any other event which might have a Material Adverse
Effect or cause a Material Adverse Financial Change on or with respect to the
Borrower or the General Partner;
     (e) any Reportable Event or any “prohibited transaction” (as such term is
defined in Section 4975 of the Code) in connection with any Plan or any trust
created thereunder, which may, singly or in the aggregate materially impair the
ability of the Borrower or the General Partner to repay any of its obligations
under the Loan Documents, describing the nature of each such event and the
action, if any, the Borrower or the General Partner, as the case may be,
proposes to take with respect thereto;
     (f) any notice from any federal, state, local or foreign authority
regarding any Hazardous Material, asbestos, or other environmental condition,
proceeding, order, claim or violation affecting any of the Properties.
     8.2. Financial Statements, Reports, Etc. The Borrower and the General
Partner each shall maintain, for itself and each Subsidiary, a system of
accounting established and administered in accordance with GAAP, and shall
furnish to the Lenders:
     (i) quarterly financial statements (including a balance sheet income
statement, and cash flow statement) and related reports in form and substance
satisfactory to the Lenders not later than forty-five (45) days after the end of
each

70



--------------------------------------------------------------------------------



 



of the first three fiscal quarters, and not later than ninety (90) days after
the end of each fiscal year, annual audited financial statements, audited by an
accounting firm as reasonably approved by Administrative Agent, provided,
however, Administrative Agent shall only have the right to approve such
accounting firm if the accounting firm is not a big 4 accounting firm, all
certified by Borrower’s chief financial officer or chief accounting officer,
calculation of the financial covenants described below, a description of
Unencumbered Assets, a listing of capital expenditures (in the level of detail
as currently disclosed in Borrower’s “Supplemental Information”), a report
listing and describing all newly acquired Properties, including their cash flow,
cost and secured or unsecured Indebtedness assumed in connection with such
acquisition, if any, summary Property information for all Properties, including,
without limitation, their Property Operating Income, occupancy rates, square
footage, property type and date acquired or built, and such other information as
may be requested to evaluate the quarterly compliance certificate delivered as
provided below;
     (ii) copies of all Form 10-Ks, 10-Qs, 8-Ks, and any other public
information filed with the Securities Exchange Commission by Borrower or the
General Partner once a quarter simultaneously with delivering the compliance
certificate described below, along with any other materials distributed to the
shareholders of the General Partner or the partners of the Borrower from time to
time, including a copy of the General Partner’s annual report. To the extent any
of such reports contains information required under the other subsections of
this Section 8.2, the information need not be furnished separately under the
other subsections;
     (iii) not later than forty-five (45) days after the end of the first three
fiscal quarters, and not later than ninety (90) days after the end of the fiscal
year, a report certified by the entity’s chief financial officer or chief
accounting officer, containing Property Operating Income from individual
properties owned by the Borrower or a Wholly-Owned Subsidiary and included as
Unencumbered Assets.
     (iv) Not later than forty-five (45) days after the end of each of the first
three fiscal quarters, and not later than ninety (90) days after the end of the
fiscal year, a compliance certificate in substantially the form of Exhibit H
hereto signed by the Borrower’s chief financial officer or chief accounting
officer confirming that Borrower is in compliance with all of the covenants of
the Loan Documents, showing the calculations and computations necessary to
determine compliance with the financial covenants contained in this Agreement
(including such schedules and backup information as may be necessary to
demonstrate such compliance) and stating that to such officer’s best knowledge,
there is no other Default or Event of Default exists, or if any Default or Event
of Default exists, stating the nature and status thereof;
     (v) As soon as possible and in any event within ten (10) Business Days
after the Borrower knows that any Reportable Event has occurred with respect to

71



--------------------------------------------------------------------------------



 



any Plan, a statement, signed by the chief financial officer of Borrower,
describing said Reportable Event and within twenty (20) days after such
Reportable Event, a statement signed by such chief financial officer describing
the action which Borrower proposes to take with respect thereto; and (b) within
ten (10) Business Days of receipt, any notice from the Internal Revenue Service,
PBGC or Department of Labor with respect to a Plan regarding any excise tax,
proposed termination of a Plan, prohibited transaction or fiduciary violation
under ERISA or the Code which could result in any liability to Borrower or any
member of the Controlled Group in excess of $100,000; and (c) within ten
(10) Business Days of filing, any Form 5500 filed by Borrower with respect to a
Plan, or any member of the Controlled Group which includes a qualified
accountant’s opinion.
     (vi) As soon as possible and in any event within thirty (30) days after
receipt by the Borrower, a copy of (a) any notice or claim to the effect that
the Borrower or any of its Subsidiaries is or may be liable to any Person as a
result of the release by such entity, or any of its Subsidiaries, or any other
Person of any toxic or hazardous waste or substance into the environment, and
(b) any notice alleging any violation of any federal, state or local
environmental, health or safety law or regulation by the Borrower or any of its
Subsidiaries or Investment Affiliates, which, in either case, could be
reasonably likely to have a Material Adverse Effect;
     (vii) Promptly upon the furnishing thereof to the shareholders of the
Borrower, copies of all financial statements, reports and proxy statements so
furnished;
     (viii) Promptly upon the distribution thereof to the press or the public,
copies of all press releases;
     (ix) Promptly upon receipt thereof, notices with respect to the ratings for
Borrower’s or General Partner’s long-term, senior unsecured debt.
     (x) As soon as possible, and in any event within ten (10) days after the
Borrower knows of any fire or other casualty or any pending or threatened
condemnation or eminent domain proceeding with respect to all or any material
portion of any Unencumbered Asset, a statement signed by the Chief Financial
Officer of Borrower, describing such fire, casualty or condemnation and the
action Borrower intends to take with respect thereto; and
     (xi) Such other information (including, without limitation, non-financial
information) as the Administrative Agent or any Lender may from time to time
reasonably request.
     8.3. Existence and Conduct of Operations. Except as permitted herein,
maintain and preserve its existence and all rights, privileges and franchises
now enjoyed and necessary for the operation of its business, including remaining
in good standing in each jurisdiction in which

72



--------------------------------------------------------------------------------



 



business is currently operated. The Borrower and the General Partner shall carry
on and conduct their respective businesses in substantially the same manner and
in substantially the same fields of enterprise as presently conducted. The
Borrower will do, and will cause each of its Subsidiaries to do, all things
necessary to remain duly incorporated and/or duly qualified, validly existing
and in good standing as a real estate investment trust, corporation, general
partnership, limited liability company or limited partnership, as the case may
be, in its jurisdiction of incorporation/formation. The Borrower will maintain
all requisite authority to conduct its business in each jurisdiction in which
the Properties are located and, except where the failure to be so qualified
would not have a Material Adverse Effect, in each jurisdiction required to carry
on and conduct its businesses in substantially the same manner as it is
presently conducted, and, specifically, neither the Borrower nor its
Subsidiaries will undertake any business other than the acquisition,
development, ownership, management, operation and leasing of industrial
properties and ancillary businesses specifically related thereto, except that
the Borrower and its Subsidiaries and Investment Affiliates may invest in other
assets subject to the certain limitations contained herein with respect to the
following specified categories of assets: (i) Unimproved Land; (ii) other
property holdings (excluding cash, Cash Equivalents, non-industrial Properties
and Indebtedness of any Subsidiary to the Borrower); (iii) stock holdings other
than in Subsidiaries; (iv) mortgages; (v) unconsolidated joint ventures and
partnerships, and (vi) Assets Under Development. The total investment in all the
foregoing investment categories in the aggregate shall be less than or equal to
thirty-five percent (35%) of Implied Capitalization Value. For the purposes of
this Section 8.3, all investments shall be valued in accordance with GAAP.
     8.4. Maintenance of Properties. Maintain, preserve, protect and keep the
Properties in good repair, working order and condition, and make all necessary
and proper repairs, renewals and replacements, normal wear and tear excepted.
     8.5. Insurance. Upon request of the Administrative Agent, provide a
certificate of insurance from all insurance carriers who maintain policies with
respect to the Properties within thirty (30) days after the end of each fiscal
year, evidencing that the insurance required to be furnished to Lenders pursuant
to Section 6.20 hereof is in full force and effect. Borrower shall timely pay,
or cause to be paid, all premiums on all insurance policies required under this
Agreement from time to time. Borrower shall promptly notify its insurance
carrier or agent therefor (with a copy of such notification being provided
simultaneously to Administrative Agent) if there is any occurrence which, under
the terms of any insurance policy then in effect with respect to the Properties,
requires such notification.
     8.6. Payment of Obligations. Pay all taxes, assessments, governmental
charges and other obligations when due, except such as may be contested in good
faith or as to which a bona fide dispute may exist, and for which adequate
reserves have been provided in accordance with sound accounting principles used
by Borrower on the date hereof.
     8.7. Compliance with Laws. Comply in all material respects with all
applicable laws, rules, regulations, orders and directions of any governmental
authority having jurisdiction over Borrower, General Partner, or any of their
respective businesses.

73



--------------------------------------------------------------------------------



 



     8.8. Adequate Books. Maintain adequate books, accounts and records in order
to provide financial statements in accordance with GAAP and, if requested by any
Lender, permit employees or representatives of such Lender at any reasonable
time and upon reasonable notice to inspect and audit the properties of Borrower
and of the Consolidated Operating Partnership, and to examine or audit the
inventory, books, accounts and records of each of them and make copies and
memoranda thereof.
     8.9. ERISA. Comply in all material respects with all requirements of ERISA
applicable to it with respect to each Plan.
     8.10. Maintenance of Status. General Partner shall at all times (i) remain
as a corporation listed and in good standing on the New York Stock Exchange
(NYSE), and (ii) take all steps maintain General Partner’s status as a real
estate investment trust in compliance with all applicable provisions of the Code
(unless otherwise consented to by the Required Lenders).
     8.11. Use of Proceeds. Use the proceeds of the Facility for the general
business purposes of the Borrower, including without limitation working capital
needs, closing costs, interim funding for property acquisitions and construction
of new industrial properties, and/or payment of other debts and obligations of
Borrower.
     8.12. Pre-Acquisition Environmental Investigations. Cause to be prepared
prior to the acquisition of each project that it intends to acquire an
environmental report pursuant to a standard scope of work consistent with that
used by other institutional buyers of similar properties.
     8.13. Distributions. Provided there is no Monetary Default then existing
and provided there is not an Event of Default relating to a breach of the
financial covenants contained in Section 9.9 below, the General Partner may make
distributions to its shareholders. Notwithstanding the foregoing, unless at the
time of distribution there is a Monetary Default, the General Partner shall be
permitted at all times to distribute whatever amount is necessary to maintain
its tax status as a real estate investment trust.
ARTICLE IX.
NEGATIVE COVENANTS
     The Borrower covenants and agrees that, so long as the Commitment shall
remain available and until full and final payment of all obligations incurred
under the Loan Documents, without the prior written consent of either all of the
Lenders pursuant to Section 14.13(b)(iii) or the consent of the Required Lenders
in all other cases, it will not, and the General Partner will not and, in the
case of Sections 9.9, Borrower’s Subsidiaries will not:
     9.1. Change in Business. Engage in any business activities or operations
other than (i) the ownership and operation of the Properties, or (ii) other
business functions and transactions related to the financing, ownership,
acquisition, development and/or management of bulk

74



--------------------------------------------------------------------------------



 



warehouse and light industrial properties, or without obtaining the prior
written consent of the Required Lenders materially change the nature of the use
of the Properties.
     9.2. Change of Management of Properties. Change the management of the
Properties, except that any Affiliate of Borrower or the General Partner shall
be permitted to manage any of the Properties.
     9.3. Change of Borrower Ownership. Without the consent of the Required
Lenders, allow (i) the General Partner to own less than fifty-one percent (51%)
of the partnership interests in Borrower, (ii) the Borrower to be controlled by
a Person other than the General Partner, (iii) a Change in Control to occur, or
(iv) any pledge of, other encumbrance on, or conversion to limited partnership
interests of, any of the general partnership interests in the Borrower. If any
of the foregoing occurs with the consent of the Required Lenders, each
non-consenting Lender shall have the option to terminate its Commitment and such
termination shall be effective upon notice to Administrative Agent and Borrower
of the termination. Upon the termination of a Lender’s Commitment in accordance
with the foregoing provision, the Lender’s obligation to fund Borrowings and to
issue Facility Letters of Credit shall be terminated and Borrower shall repay
any outstanding Obligations due to such Lender prior to or concurrently with the
occurrence of any of the foregoing events. Following the termination of any
Commitments pursuant to this provision, the Aggregate Commitment shall be
reduced by the amount of the Commitments terminated, and the pro rata shares of
each remaining Lender shall be adjusted to reflect the new Aggregate Commitment.
     9.4. Use of Proceeds. Apply or permit to be applied any proceeds of any
Borrowing directly or indirectly, to the funding of any purchase of, or offer
for, any share of capital stock of any publicly held corporation unless the
board of directors of such corporation has consented to such offer prior to any
public announcements relating thereto and the Lenders have consented to such use
of the proceeds of the Facility.
     9.5. Liens. Create, incur, or suffer to exist (or permit any of its
Subsidiaries to create, incur, or suffer to exist) any Lien in, of or on the
Property of any member of the Consolidated Operating Partnership other than:
     (i) Liens for taxes, assessments or governmental charges or levies on their
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves shall have been set aside on their
books;
     (ii) Liens which arise by operation of law, such as carriers’,
warehousemen’s, landlords’, materialmen and mechanics’ liens and other similar
liens arising in the ordinary course of business which secure payment of
obligations not more than thirty (30) days past due or which are being contested
in good faith by appropriate proceedings and for which adequate reserves shall
have been set aside on its books;

75



--------------------------------------------------------------------------------



 



     (iii) Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation;
     (iv) Utility easements, building restrictions, zoning restrictions,
easements and such other encumbrances or charges against real property as are of
a nature generally existing with respect to properties of a similar character
and which do not in any material way affect the marketability of the same or
interfere with the use thereof in the business of the Borrower or its
Subsidiaries;
     (v) Liens of any Subsidiary in favor of the Borrower or General Partner;
and
     (vi) Liens arising in connection with any Indebtedness permitted hereunder
to the extent such Liens will not result in a violation of any of the provisions
of this Agreement.
Liens permitted pursuant to this Section 9.5 shall be deemed to be “Permitted
Liens”.
     9.6. Regulation U. Use any of the proceeds of the Facility in a manner
which would cause the Facility to be treated as a “Purpose Credit.”
     9.7. Indebtedness and Cash Flow Covenants. Permit or suffer:
     (a) as of the last day of any fiscal quarter, the ratio of (A) the sum of
(1) EBITDA of the Consolidated Operating Partnership plus (2) interest income
(other than any interest income from assets being used to support Defeased Debt)
to (B) the sum of (1) Debt Service plus, without duplication, (2) all payments
on account of preferred stock or preferred partnership units of any member of
the Consolidated Operating Partnership for such quarter plus (3) all ground
lease payments due from any member of the Consolidated Operating Partnership to
the extent not deducted as an expense in calculating EBITDA of the Consolidated
Operating Partnership, to be less than 1.50 to 1.0, based on annualizing the
results of such fiscal quarter;
     (b) as of any day, Consolidated Total Indebtedness to exceed sixty percent
(60%) of Implied Capitalization Value of the Consolidated Operating Partnership,
which limit can increase to sixty-five percent (65%) for up to two quarters
during the term of the Facility;
     (c) as of any day, the ratio of Value of Unencumbered Assets to outstanding
Consolidated Senior Unsecured Debt to be less than 1.60;
     (d) as of any day, Consolidated Secured Debt to exceed 40% of Implied
Capitalization Value of the Consolidated Operating Partnership.

76



--------------------------------------------------------------------------------



 



To the extent the Consolidated Operating Partnership has Defeased Debt, both the
underlying debt and interest payable thereon and the financial assets used to
defease such debt and interest earned thereon shall be excluded from
calculations of the foregoing financial covenants.
     9.8. Change of Control; Mergers and Dispositions. Enter into any merger,
consolidation, reorganization or liquidation or transfer or otherwise dispose of
all or a substantial portion of its properties, except for: such transactions
that occur between wholly-owned Subsidiaries; transactions where Borrower and
the General Partner are the surviving entities and there is no change in
business conducted, loss of an investment grade credit rating or Change in
Control, and no Default or Event of Default under the Loan Documents results
from such transaction; or as otherwise approved in advance by the Lenders.
Borrower will notify the Administrative Agent (who will promptly notify Lenders)
of any acquisitions, dispositions, mergers or asset purchases involving assets
valued in excess of 10% of the Consolidated Operating Partnership’s then-current
Market Value Net Worth and certify compliance with covenants after giving effect
to such proposed acquisition, disposition, merger, or asset purchase regardless
of whether any consent is required.
     9.9. Negative Pledge. Borrower agrees that throughout the term of this
Facility, no “negative pledge” on any Project then included in Unencumbered
Assets restricting Borrower’s (or wholly-owned Subsidiary’s) right to sell or
encumber such Project shall be given to any other lender or creditor or, if such
a “negative pledge” is given, the Project affected shall be immediately excluded
from Unencumbered Assets.
ARTICLE X.
DEFAULTS
     The occurrence of any one or more of the following events shall constitute
an Event of Default:
     10.1. Nonpayment of Principal. The Borrower fails to pay any principal
portion of the Obligations when due, whether on the Maturity Date or otherwise.
     10.2. Certain Covenants. The Borrower, General Partner and/or Consolidated
Operating Partnership, as the case may be, is not in compliance with any one or
more of Sections 8.10, 8.13, 9.3, 9.4, 9.5, 9.7, 9.8, or 9.9 hereof.
     10.3. Nonpayment of Interest and Other Obligations. The Borrower fails to
pay any interest or other portion of the Obligations, other than payments of
principal, and such failure continues for a period of five (5) days after the
date such payment is due.
     10.4. Cross Default. Any monetary default occurs (after giving effect to
any applicable cure period) under any other Indebtedness (which includes
liability under Guaranties) of Borrower or the General Partner, singly or in the
aggregate, in excess of Ten Million Dollars ($10,000,000), other than
(i) Indebtedness arising from the purchase of personal property or the provision
of services, the amount of which is being contested by Borrower or
(ii) Indebtedness

77



--------------------------------------------------------------------------------



 



which is “non-recourse”, i.e., which is not recoverable by the creditor thereof
from the general assets of the Borrower, the General Partner or any of their
Affiliates, but is limited to the proceeds of certain real estate, improvements
and related personal property.
     10.5. Loan Documents. Any Loan Document is not in full force and effect or
a default has occurred and is continuing thereunder after giving effect to any
cure or grace period in any such document.
     10.6. Representation or Warranty. At any time or times hereafter any
representation or warranty set forth in Articles VI or VII of this Agreement or
in any other Loan Document or in any statement, report or certificate now or
hereafter made by the Borrower or the General Partner to the Lenders or the
Administrative Agent is not true and correct in any material respect.
     10.7. Covenants, Agreements and Other Conditions. The Borrower or the
General Partner fails to perform or observe any of the other covenants,
agreements and conditions contained in Articles VIII and IX (except for
Sections 8.10, 8.13, 9.3, 9.4, 9.5, 9.7, 9.8, or 9.9 hereof) and elsewhere in
this Agreement or any of the other Loan Documents in accordance with the terms
hereof or thereof, not specifically referred to herein, and such Default
continues unremedied for a period of thirty (30) days after written notice from
Administrative Agent, provided, however, that if such Default is susceptible of
cure but cannot by the use of reasonable efforts be cured within such thirty
(30) day period, such Default shall not constitute an Event of Default under
this Section 10.7 so long as (i) the Borrower or the General Partner, as the
case may be, has commenced a cure within such thirty-day period and (ii)
thereafter, Borrower or General Partner, as the case may be, is proceeding to
cure such default continuously and diligently and in a manner reasonably
satisfactory to Lenders and (iii) such default is cured not later than sixty
(60) days after the expiration of such thirty (30) day period.
     10.8. No Longer General Partner. The General Partner shall no longer be the
sole general partner of Borrower.
     10.9. Material Adverse Financial Change. The Borrower or General Partner
has suffered a Material Adverse Financial Change or is Insolvent.
     10.10. Bankruptcy.
     (a) The General Partner, the Borrower or any Subsidiary having more than
$10,000,000 of Equity Value (as defined below) shall (i) have an order for
relief entered with respect to it under the Federal bankruptcy laws as now or
hereafter in effect, (ii) make an assignment for the benefit of creditors,
(iii) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for it or
any substantial portion of its Property, (iv) institute any proceeding seeking
an order for relief under the Federal bankruptcy laws as now or hereafter in
effect or seeking to adjudicate it as a bankrupt or insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or fail to file an answer or other
pleading denying the

78



--------------------------------------------------------------------------------



 



material allegations of any such proceeding filed against it, (v) take any
corporate action to authorize or effect any of the foregoing actions set forth
in this Section 10.10(a), (vi) fail to contest in good faith any appointment or
proceeding described in Section 10.10(b) or (vii) not pay, or admit in writing
its inability to pay, its debts generally as they become due. As used herein,
the term “Equity Value” of a Subsidiary shall mean (1) Property Operating Income
of such Subsidiary’s Properties owned as of the Agreement Execution Date
capitalized at a 7.75% rate, plus (2) the purchase price of any of such
Subsidiary’s Properties acquired after the Agreement Execution Date less (3) any
Indebtedness of such Subsidiary;
     (b) A receiver, trustee, examiner, liquidator or similar official shall be
appointed for the General Partner, Borrower or any Subsidiary having more than
$10,000,000 of Equity Value or any substantial portion of any of their
Properties, or a proceeding described in Section 10.10(a)(iv) shall be
instituted against the General Partner, the Borrower or any such Subsidiary and
such appointment continues undischarged or such proceeding continues undismissed
or unstayed for a period of sixty (60) consecutive days.
     10.11. Legal Proceedings. Borrower or General Partner is enjoined,
restrained or in any way prevented by any court order or judgment or if a notice
of lien, levy, or assessment is filed of record with respect to all or any part
of the Properties by any governmental department, office or agency, which could
materially adversely affect the performance of the obligations of such parties
hereunder or under the Loan Documents, as the case may be, or if any proceeding
is filed or commenced seeking to enjoin, restrain or in any way prevent the
foregoing parties from conducting all or a substantial part of their respective
business affairs and failure to vacate, stay, dismiss, set aside or remedy the
same within ninety (90) days after the occurrence thereof.
     10.12. ERISA. Borrower or General Partner is deemed to hold “plan assets”
within the meaning of ERISA or any regulations promulgated thereunder of an
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan (within the meaning of Section 4975 of the Code).
     10.13. [Intentionally Omitted.]
     10.14. Failure to Satisfy Judgments. The General Partner, the Borrower or
any of its Subsidiaries shall fail within sixty (60) days to pay, bond or
otherwise discharge any judgments or orders for the payment of money in an
amount which, when added to all other judgments or orders outstanding against
the General Partner, the Borrower or any Subsidiary would exceed $10,000,000 in
the aggregate, which have not been stayed on appeal or otherwise appropriately
contested in good faith, unless the liability is insured against and the insurer
has not challenged coverage of such liability.
     10.15. Environmental Remediation. Failure to remediate within the time
period required by law or governmental order, (or within a reasonable time in
light of the nature of the problem if no specific time period is so
established), environmental problems in violation of applicable law related to
Properties of Borrower and/or its Subsidiaries where the estimated cost of

79



--------------------------------------------------------------------------------



 



remediation is in the aggregate in excess of $20,000,000, in each case after all
administrative hearings and appeals have been concluded.
ARTICLE XI.
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
     11.1. Acceleration. If any Event of Default described in Section 10.10
hereof occurs, the obligation of the Lenders to make Borrowings and of the
Issuing Bank to issue Facility Letters of Credit hereunder shall automatically
terminate and the Obligations shall immediately become due and payable. If any
other Event of Default described in Article X hereof occurs, such obligation to
make Borrowings and to issue Facility Letters of Credit shall be terminated and
at the election of the Required Lenders, the Obligations may be declared to be
due and payable.
     In addition to the foregoing, following the occurrence of an Event of
Default and so long as any Facility Letter of Credit has not been fully drawn
and has not been cancelled or expired by its terms, upon demand by the Required
Lenders the Borrower shall deposit in the Letter of Credit Collateral Account
cash in an amount equal to the LC Exposure as of such date plus any accrued and
unpaid interest thereon provided that (i) the portions of such amount
attributable to undrawn Alternative Currency Letters of Credit or LC
Disbursements in an Alternative Currency that the Borrowers are not late in
reimbursing shall be deposited in the applicable Alternative Currencies in the
actual amounts of such undrawn Letters of Credit and LC Disbursements and
(ii) the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Default with
respect to any Borrower described in Section 10.10. For the purposes of this
paragraph, the Alternative Currency LC Exposure shall be calculated using the
Exchange Rates on the date notice demanding cash collateralization is delivered
to a Borrower. Each Borrower also shall deposit cash collateral pursuant to this
paragraph as and to the extent required by Section 2.11. Each such deposit
pursuant to this paragraph or pursuant to Section 2.11 shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of each Borrower under this Agreement. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the applicable Issuing Bank for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the Reimbursement Obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Domestic Revolving Lenders
with LC Exposure representing at least 51% of the total LC Exposure), be applied
to satisfy other obligations of such Borrower under this Agreement. If a
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of a Default, such amount (to the extent not applied as
aforesaid) shall be returned to such Borrower

80



--------------------------------------------------------------------------------



 



within three Business Days after all Defaults have been cured or waived. If a
Borrower is required to provide an amount of cash collateral hereunder pursuant
to Section 2.11, such amount (to the extent not applied as aforesaid) shall be
returned to such Borrower as and to the extent that, after giving effect to such
return, such Borrower would remain in compliance with Section 2.11, and no
Default shall have occurred and be continuing. The Borrower shall have no
control over funds in the Letter of Credit Collateral Account, which funds shall
be invested by the Administrative Agent from time to time in its discretion in
certificates of deposit of JPMCB having a maturity not exceeding thirty
(30) days. Such funds shall be promptly applied by the Administrative Agent to
reimburse the Issuing Bank for drafts drawn from time to time under the Facility
Letters of Credit and to pay any fees or other amounts due with respect thereto.
Such funds, if any, remaining in the Letter of Credit Collateral Account
following the payment of all Obligations in full shall, unless the
Administrative Agent is otherwise directed by a court of competent jurisdiction,
be promptly paid over to the Borrower.
     11.2. Preservation of Rights; Amendments. No delay or omission of the
Lenders in exercising any right under the Loan Documents shall impair such right
or be construed to be a waiver of any Default or an acquiescence therein, and
the making of a Borrowing notwithstanding the existence of a Default or the
inability of the Borrower to satisfy the conditions precedent to such Borrowing
shall not constitute any waiver or acquiescence. Any single or partial exercise
of any such right shall not preclude other or further exercise thereof or the
exercise of any other right, and no waiver, amendment or other variation of the
terms, conditions or provisions of the Loan Documents whatsoever shall be valid
unless in writing signed by the Administrative Agent and the number of Lenders
required hereunder and then only to the extent in such writing specifically set
forth. All remedies contained in the Loan Documents or by law afforded shall be
cumulative and all shall be available to the Lenders until the Obligations have
been paid in full.
ARTICLE XII.
THE ADMINISTRATIVE AGENT
     12.1. Appointment. JPMorgan Chase Bank, N.A. is hereby appointed by each of
the Lenders as its contractual representative (herein referred to as the
“Administrative Agent”) hereunder and under each other Loan Document, and each
of the Lenders irrevocably authorizes the Administrative Agent to act as the
contractual representative of such Lender with the rights and duties expressly
set forth herein and in the other Loan Documents. The Administrative Agent
agrees to act as such contractual representative upon the express conditions
contained in this Article XII. Notwithstanding the use of the defined term
“Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
by reason of this Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in this Agreement and
the other Loan Documents. In its capacity as the Lenders’ contractual
representative, the Administrative Agent (i) does not hereby assume any
fiduciary duties to any of the Lenders, (ii) is a “representative” of the
Lenders within the meaning of the term “secured party” as defined in the
Illinois Uniform Commercial

81



--------------------------------------------------------------------------------



 



Code and (iii) is acting as an independent contractor, the rights and duties of
which are limited to those expressly set forth in this Agreement and the other
Loan Documents. Each of the Lenders hereby agrees to assert no claim against the
Administrative Agent on any agency theory or any other theory of liability for
breach of fiduciary duty, all of which claims each Lender hereby waives.
     12.2. Powers. The Administrative Agent shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto. The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.
     12.3. General Immunity. Neither the Administrative Agent (in its capacity
as Administrative Agent) nor any of its directors, officers, agents or employees
shall be liable to the Borrower, the Lenders or any Lender for any action taken
or omitted to be taken by it or them hereunder or under any other Loan Document
or in connection herewith or therewith, except for its or their own gross
negligence or willful misconduct. Subject to the express terms hereof, the
Administrative Agent will, unless otherwise instructed as described in
Section 12.5, endeavor to administer the Facility in substantially the same
manner as it administers similar credit facilities held for its own account.
     12.4. No Responsibility for Loans, Recitals, etc. Neither the
Administrative Agent (in its capacity as Administrative Agent) nor any of its
directors, officers, agents or employees shall be responsible for or have any
duty to ascertain, inquire into, or verify (i) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (ii) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document; (iii) the satisfaction of any
condition specified in Article V, except receipt of items required to be
delivered to the Administrative Agent; or (iv) the validity, effectiveness or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith. Except as expressly set forth herein, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.
     12.5. Action on Instructions of Lenders. The Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
and under any other Loan Document in accordance with written instructions signed
by the Required Lenders or all Lenders, as the case may be, and such
instructions and any action taken or failure to act pursuant thereto shall be
binding on all of the Lenders and on all holders of Notes. The Administrative
Agent shall be fully justified in failing or refusing to take any action
hereunder and under any other Loan Document unless it shall be indemnified to
its satisfaction by the Lenders pro rata against any and all liability, cost and
expense that it may incur by reason of taking or continuing to take any such
action.

82



--------------------------------------------------------------------------------



 



     12.6. Employment of Administrative Agents and Counsel. The Administrative
Agent may execute any of its duties as Administrative Agent hereunder and under
any other Loan Document by or through employees, agents, and attorneys-in-fact
and shall not be answerable to the Lenders, except as to money or securities
received by it or its authorized agents, for the default or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall be entitled to advice of counsel concerning all
matters pertaining to the agency hereby created and its duties hereunder and
under any other Loan Document.
     12.7. Reliance on Documents; Counsel. The Administrative Agent shall be
entitled to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of outside counsel selected by the
Administrative Agent.
     12.8. Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in accordance
with their respective Domestic Percentages (i) for any amounts not reimbursed by
the Borrower (and without limiting the obligation of the Borrower to do so) for
which the Administrative Agent is entitled to reimbursement by the Borrower
under the Loan Documents, (ii) for any other reasonable expenses incurred by the
Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents, if not paid by Borrower (and without limiting the obligation of the
Borrower to do so), and (iii) for any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against the Administrative Agent (in its capacity as Administrative Agent and
not as a Lender) in any way relating to or arising out of the Loan Documents or
any other document delivered in connection therewith or the transactions
contemplated thereby, or the enforcement of any of the terms thereof or of any
such other documents, provided that no Lender shall be liable for any of the
foregoing to the extent they arise from the gross negligence or willful
misconduct of the Administrative Agent.
     12.9. Rights as a Lender. With respect to the Commitment, Borrowings made
by it and the Note issued to it, the Administrative Agent shall have the same
rights and powers hereunder and under any other Loan Document as any Lender and
may exercise the same as though it were not the Administrative Agent, and the
term “Lender” or “Lenders” shall, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity. The Administrative
Agent, in its individual capacity, may accept deposits from, lend money to, and
generally engage in any kind of trust, debt, equity or other transaction, in
addition to those contemplated by this Agreement or any other Loan Document,
with the Borrower or any of its Subsidiaries in which the Borrower or such
Subsidiary is not restricted hereby from engaging with any other Person.
     12.10. [Intentionally Omitted.]
     12.11. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the

83



--------------------------------------------------------------------------------



 



financial statements prepared by the Borrower and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents.
     12.12. Successor Administrative Agent. The Administrative Agent may resign
at any time by giving written notice thereof to the Lenders and the Borrower,
such resignation to be effective upon the appointment of a successor
Administrative Agent or, if no successor Administrative Agent has been
appointed, forty-five days after the retiring Administrative Agent gives notice
of its intention to resign. The Administrative Agent may be removed at any time
with cause, which shall be defined as gross negligence or willful misconduct, by
written notice received by the Administrative Agent from the Required Lenders,
such removal to be effective on the date specified by the Required Lenders. Upon
any such resignation or removal, the Required Lenders shall have the right to
appoint, on behalf of the Borrower and the Lenders, a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Required Lenders within thirty days after the resigning Administrative Agent’s
giving notice of its intention to resign, then the resigning Administrative
Agent may appoint, on behalf of the Borrower and the Lenders, a successor
Administrative Agent. Notwithstanding the previous sentence, the Administrative
Agent may at any time without the consent of the Borrower or any Lender, appoint
any of its Affiliates which is a commercial bank as a successor Administrative
Agent hereunder. If the Administrative Agent has resigned or been removed and no
successor Administrative Agent has been appointed, the Lenders may perform all
the duties of the Administrative Agent hereunder and the Borrower shall make all
payments in respect of the Obligations to the applicable Lender and for all
other purposes shall deal directly with the Lenders. No successor Administrative
Agent shall be deemed to be appointed hereunder until such successor
Administrative Agent has accepted the appointment. Any such successor
Administrative Agent shall be a commercial bank having capital and retained
earnings of at least $100,000,000. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the resigning or removed
Administrative Agent. Upon the effectiveness of the resignation or removal of
the Administrative Agent, the resigning or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents. After the effectiveness of the resignation or removal of an
Administrative Agent, the provisions of this Article XII shall continue in
effect for the benefit of such Administrative Agent in respect of any actions
taken or omitted to be taken by it while it was acting as the Administrative
Agent hereunder and under the other Loan Documents. In the event that there is a
successor to the Administrative Agent by merger, or the Administrative Agent
assigns its duties and obligations to an Affiliate pursuant to this
Section 12.12, then the term “Prime Rate” as used in this Agreement shall mean
the prime rate, base rate or other analogous rate of the new Administrative
Agent.

84



--------------------------------------------------------------------------------



 



     12.13. Notice of Defaults. If a Lender becomes aware of a Default or Event
of Default, such Lender shall notify the Administrative Agent of such fact. Upon
receipt of such notice that a Default or Event of Default has occurred, the
Administrative Agent shall notify each of the Lenders of such fact.
     12.14. Requests for Approval. If the Administrative Agent requests in
writing the consent or approval of a Lender, such Lender shall respond and
either approve or disapprove definitively in writing to the Administrative Agent
within ten Business Days (or sooner if such notice specifies a shorter period,
but in no event less than five Business Days for responses based on
Administrative Agent’s good faith determination that circumstances exist
warranting its request for an earlier response) after such written request from
the Administrative Agent provided that the request for approval states the time
by which a response is needed before approval is deemed given. If the Lender
does not so respond, that Lender shall be deemed to have approved the request.
Upon request, the Administrative Agent shall notify the Lenders which Lenders,
if any, failed to respond to a request for approval.
     12.15. Copies of Documents. Administrative Agent shall promptly deliver to
each of the Lenders copies of all notices of default and other formal notices
sent or received and according to Section 15.1 of this Agreement. Administrative
Agent shall deliver to Lenders within 15 Business Days following receipt, copies
of all financial statements, certificates and notices received regarding the
General Partner’s ratings except to the extent such items are required to be
furnished directly to the Lenders by Borrower hereunder. Within fifteen Business
Days after a request by a Lender to the Administrative Agent for other documents
furnished to the Administrative Agent by the Borrower, the Administrative Agent
shall provide copies of such documents to such Lender except where this
Agreement obligates Administrative Agent to provide copies in a shorter period
of time.
     12.16. Defaulting Lenders. At such time as a Lender becomes a Defaulting
Lender, such Defaulting Lender’s right to vote on matters which are subject to
the consent or approval of the Required Lenders, such Defaulting Lender or all
Lenders shall be immediately suspended until such time as the Lender is no
longer a Defaulting Lender. If a Defaulting Lender has failed to fund its
Domestic Percentage of any Borrowing and until such time as such Defaulting
Lender subsequently funds its Domestic Percentage of such Borrowing, all
Obligations owing to such Defaulting Lender hereunder shall be subordinated in
right of payment, as provided in the following sentence, to the prior payment in
full of all principal of, interest on and fees relating to the Loans funded by
the other Lenders in connection with any such Borrowing in which the Defaulting
Lender has not funded its Domestic Percentage (such principal, interest and fees
being referred to as “Senior Loans” for the purposes of this section). All
amounts paid by the Borrower and otherwise due to be applied to the Obligations
owing to such Defaulting Lender pursuant to the terms hereof shall be
distributed by the Administrative Agent to the other Lenders in accordance with
their respective Domestic Percentages (recalculated for the purposes hereof to
exclude the Defaulting Lender) until all Senior Loans have been paid in full. At
that point, the “Defaulting Lender” shall no longer be deemed a Defaulting
Lender. After the Senior Loans have been paid in full equitable adjustments will
be made in connection with future payments by the Borrower to the extent a
portion of the Senior Loans had been repaid with

85



--------------------------------------------------------------------------------



 



amounts that otherwise would have been distributed to a Defaulting Lender but
for the operation of this Section 12.16. This provision governs only the
relationship among the Administrative Agent, each Defaulting Lender and the
other Lenders; nothing hereunder shall limit the obligation of the Borrower to
repay all Loans in accordance with the terms of this Agreement. The provisions
of this Section 12.16 shall apply and be effective regardless of whether a
Default occurs and is continuing, and notwithstanding (i) any other provision of
this Agreement to the contrary, (ii) any instruction of the Borrower as to its
desired application of payments or (iii) the suspension of such Defaulting
Lender’s right to vote on matters as provided above.
     12.17. Delegation to Affiliates. The Borrower and the Lenders agree that
the Administrative Agent may delegate any of its duties under this Agreement to
any of its Affiliates. Any such Affiliate (and such Affiliate’s directors,
officers, agents and employees) which performs duties in connection with this
Agreement shall be entitled to the same benefits of the indemnification, waiver
and other protective provisions to which the Administrative Agent is entitled
under Articles XII and XIV.
     12.18. Co-Agents, Managing Agents, Documentation Agent, Syndication Agent,
etc. Neither any of the Lenders identified in this Agreement as a “co-agent” or
“managing agent” nor the Documentation Agent or the Syndication Agent shall have
any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such. Without limiting
the foregoing, none of such Lenders shall have or be deemed to have a fiduciary
relationship with any Lender. Each Lender hereby makes the same acknowledgments
with respect to such Lenders as it makes with respect to the Administrative
Agent in Section 12.11.
ARTICLE XIII.
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
     13.1. Successors and Assigns. The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrower and the
Lenders and their respective successors and assigns permitted hereby, except
that (i) the Borrower shall not have the right to assign its rights or
obligations under the Loan Documents without the prior written consent of each
Lender, (ii) any assignment by any Lender must be made in compliance with
Section 13.3, and (iii) any transfer by Participation must be made in compliance
with Section 13.2. Any attempted assignment or transfer by any party not made in
compliance with this Section 13.1 shall be null and void, unless such attempted
assignment or transfer is treated as a participation in accordance with
Section 13.3.3. The parties to this Agreement acknowledge that clause (ii) of
this Section 13.1 relates only to absolute assignments and this Section 13.1
does not prohibit assignments creating security interests, including, without
limitation, (x) any pledge or assignment by any Lender of all or any portion of
its rights under this Agreement and any Note to a Federal Reserve Bank or (y) in
the case of a Lender which is a Fund, any pledge or assignment of all or any
portion of its rights under this Agreement and any Note to its trustee in
support of its obligations to its trustee; provided, however, that no such
pledge or assignment creating a security interest shall release the transferor
Lender from its obligations hereunder unless and until the parties thereto have
complied with the provisions of Section 13.3. The

86



--------------------------------------------------------------------------------



 



Administrative Agent may treat the Person which made any Loan or which holds any
Note as the owner thereof for all purposes hereof unless and until such Person
complies with Section 13.3; provided, however, that the Administrative Agent may
in its discretion (but shall not be required to) follow instructions from the
Person which made any Loan or which holds any Note to direct payments relating
to such Loan or Note to another Person. Any assignee of the rights to any Loan
or any Note agrees by acceptance of such assignment to be bound by all the terms
and provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.
     13.2. Participations.
     13.2.1 Permitted Participants; Effect. Any Lender may at any time sell to
one or more banks or other entities (“Participants”) participating interests in
any Loan owing to such Lender, any Note held by such Lender, any Commitment of
such Lender or any other interest of such Lender under the Loan Documents. In
the event of any such sale by a Lender of participating interests to a
Participant, such Lender’s obligations under the Loan Documents shall remain
unchanged, such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, such Lender shall remain the
owner of its Loans and the holder of any Note issued to it in evidence thereof
for all purposes under the Loan Documents, all amounts payable by the Borrower
under this Agreement shall be determined as if such Lender had not sold such
participating interests, and the Borrower and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under the Loan Documents.
     13.2.2 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Loan or Commitment in which such Participant has an
interest which would require consent of all of the Lenders pursuant to the terms
of Section 14.13 or of any other Loan Document.
     13.2.3 Benefit of Certain Provisions. The Borrower agrees that each
Participant shall be deemed to have the right of setoff provided in
Section 14.15(a) in respect of its participating interest in amounts owing under
the Loan Documents to the same extent as if the amount of its participating
interest were owing directly to it as a Lender under the Loan Documents,
provided that each Lender shall retain the right of setoff provided in
Section 14.15(a) with respect to the amount of participating interests sold to
each Participant. The Lenders agree to share with each Participant, and each
Participant, by exercising the right of setoff provided in Section 14.15(a),
agrees to share with each Lender, any amount received pursuant to the exercise
of its right of setoff, such amounts to be shared in accordance with
Section 14.15(b) as if each Participant were a Lender. The Borrower further
agrees that each Participant shall be entitled to the benefits of Sections 4.1,
4.2, 4.4 and 4.5 to the same extent as if it were a Lender and had acquired

87



--------------------------------------------------------------------------------



 



its interest by assignment pursuant to Section 13.3, provided that (i) a
Participant shall not be entitled to receive any greater payment under
Section 4.1, 4.2, 4.4 or 4.5 than the Lender who sold the participating interest
to such Participant would have received had it retained such interest for its
own account, unless the sale of such interest to such Participant is made with
the prior written consent of the Borrower, and (ii) any Participant not
incorporated under the laws of the United States of America or any State thereof
agrees to comply with the provisions of Section 4.5 to the same extent as if it
were a Lender.
     13.3. Assignments.
     13.3.1 Permitted Assignments. Any Lender may at any time assign to one or
more banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents. Such assignment shall be substantially in
the form of Exhibit I or in such other form as may be agreed to by the parties
thereto. Each such assignment with respect to a Purchaser which is not a Lender
or an Affiliate of a Lender or an Approved Fund shall either be in an amount
equal to the entire applicable Commitment and Loans of the assigning Lender or
(unless each of the Borrower and the Administrative Agent otherwise consents) be
in an aggregate amount not less than $5,000,000. The amount of the assignment
shall be based on the Commitment or outstanding Loans (if the Commitment has
been terminated) subject to the assignment, determined as of the date of such
assignment or as of the “Trade Date,” if the “Trade Date” is specified in the
assignment.
     13.3.2 Consents. The consent of the Borrower shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund, provided that the consent of the Borrower shall
not be required if a Default has occurred and is continuing. The consent of the
Administrative Agent shall be required prior to an assignment becoming effective
unless the Purchaser is a Lender, an Affiliate of a Lender or an Approved Fund.
The consent of the Issuing Bank shall be required prior to an assignment
becoming effective. Any consent required under this Section 13.3.2 shall not be
unreasonably withheld or delayed.
     13.3.3 Effect; Effective Date of Assignment. Upon (i) delivery to the
Administrative Agent of an assignment, together with any consents required by
Sections 13.3.1 and 13.3.2, and (ii) payment of a $3,500 fee to the
Administrative Agent for processing such assignment (unless such fee is waived
by the Administrative Agent), such assignment shall become effective on the
effective date specified in such assignment. The assignment shall contain a
representation by the Purchaser to the effect that none of the consideration
used to make the purchase of the Commitment and Loans under the applicable
assignment agreement constitutes “plan assets” as defined under ERISA and that
the rights and interests of the Purchaser in and under the Loan Documents will
not be “plan assets” under ERISA. On and after the effective date of such
assignment, such Purchaser shall for all purposes be a Lender party to this
Agreement and any other Loan Document executed by or on behalf of the Lenders
and shall have all the rights and obligations of a Lender under the Loan
Documents, to the

88



--------------------------------------------------------------------------------



 



same extent as if it were an original party thereto, and the transferor Lender
shall be released with respect to the Commitment and Loans assigned to such
Purchaser without any further consent or action by the Borrower, the Lenders or
the Administrative Agent. In the case of an assignment covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a Lender hereunder but shall continue to be entitled to the
benefits of, and subject to, those provisions of this Agreement and the other
Loan Documents which survive payment of the Obligations and termination of the
applicable agreement. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 13.3
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 13.2.
Upon the consummation of any assignment to a Purchaser pursuant to this
Section 13.3.3, the transferor Lender, the Administrative Agent and the Borrower
shall, if the transferor Lender or the Purchaser desires that its Loans be
evidenced by Notes, make appropriate arrangements so that new Notes or, as
appropriate, replacement Notes are issued to such transferor Lender and new
Notes or, as appropriate, replacement Notes, are issued to such Purchaser, in
each case in principal amounts reflecting their respective Commitments, as
adjusted pursuant to such assignment.
     13.3.4 Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at one of its offices in Chicago,
Illinois or New York, New York a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, and the Borrower, the Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
     13.4. Dissemination of Information. Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of Borrower and General Partner. Each Transferee
shall agree in writing to keep confidential any such information which is not
publicly available.
     13.5. Tax Treatment. If any interest in any Loan Document is transferred to
any Transferee which is not incorporated under the laws of the United States or
any State thereof, the transferor Lender shall cause such Transferee,
concurrently with the effectiveness of such transfer, to comply with the
provisions of Section 4.5(ii).

89



--------------------------------------------------------------------------------



 



ARTICLE XIV.
GENERAL PROVISIONS
     14.1. Survival of Representations. All representations and warranties
contained in this Agreement shall survive delivery of the Notes and the making
of the Borrowings herein contemplated.
     14.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
     14.3. Taxes. Any recording and other taxes (excluding franchise, income or
similar taxes) or other similar assessments or charges payable or ruled payable
by any governmental authority incurred in connection with the consummation of
the transactions contemplated by this Agreement shall be paid by the Borrower,
together with interest and penalties, if any.
     14.4. Headings. Section headings in the Loan Documents are for convenience
of reference only, and shall not govern the interpretation of any of the
provisions of the Loan Documents.
     14.5. No Third Party Beneficiaries. This Agreement shall not be construed
so as to confer any right or benefit upon any Person other than the parties to
this Agreement and their respective successors and assigns.
     14.6. Expenses; Indemnification. Subject to the provisions of this
Agreement, Borrower will pay (a) all out-of-pocket costs and expenses incurred
by the Administrative Agent and the Arranger (including the reasonable fees,
out-of-pocket expenses and other reasonable expenses of counsel, which counsel
may be employees of Administrative Agent) in connection with the preparation,
execution and delivery of this Agreement, the Notes, the Loan Documents and any
other agreements or documents referred to herein or therein and any amendments
thereto, (b) all out-of-pocket costs and expenses incurred by the Administrative
Agent and the Lenders (including the reasonable fees, out-of-pocket expenses and
other reasonable expenses of counsel to the Administrative Agent and the
Lenders, which counsel may be employees of Administrative Agent or the Lenders)
in connection with the enforcement and protection of the rights of the Lenders
under this Agreement, the Notes, the Loan Documents or any other agreement or
document referred to herein or therein, and (c) all reasonable and customary
costs and expenses of periodic audits by the Administrative Agent’s personnel of
the Borrower’s books and records provided that prior to an Event of Default,
Borrower shall be required to pay for only one such audit during any year. The
Borrower further agrees to indemnify the Lenders, their directors, officers and
employees against all losses, claims, damages, penalties, judgments, liabilities
and reasonable expenses (including, without limitation, all expenses of
litigation or preparation therefor whether or not the Lenders is a party
thereto) which any of them may pay or incur arising out of or relating to this
Agreement, the other Loan Documents, the transactions contemplated hereby or the
direct or indirect application or proposed application of the proceeds of any
Borrowing hereunder, except that the foregoing indemnity shall not apply to a
Lender to

90



--------------------------------------------------------------------------------



 



the extent that any losses, claims, etc. are the result of such Lender’s gross
negligence or willful misconduct. The obligations of the Borrower under this
Section shall survive the termination of this Agreement.
     14.7. Severability of Provisions. Any provision in any Loan Document that
is held to be inoperative, unenforceable, or invalid in any jurisdiction shall,
as to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
     14.8. Nonliability of the Lenders. The relationship between the Borrower
and the Lenders shall be solely that of borrower and lender. The Lenders shall
not have any fiduciary responsibilities to the Borrower. The Lenders undertake
no responsibility to the Borrower to review or inform the Borrower of any matter
in connection with any phase of the Borrower’s business or operations.
     14.9. Choice of Law. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
     14.10. Consent to Jurisdiction. THE BORROWER HEREBY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR ILLINOIS STATE
COURT SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE LENDERS TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS
OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE
LENDERS OR ANY AFFILIATE OF THE LENDERS INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN CHICAGO, ILLINOIS.
     14.11. Waiver of Jury Trial. THE BORROWER, THE GENERAL PARTNER, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

91



--------------------------------------------------------------------------------



 



     14.12. Successors and Assigns. The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrower and the
Lenders and their respective successors and assigns, except that the Borrower
shall not have the right to assign its rights or obligations under the Loan
Documents. Any assignee or transferee of the Notes agrees by acceptance thereof
to be bound by all the terms and provisions of the Loan Documents. Any request,
authority or consent of any Person, who at the time of making such request or
giving such authority or consent is the holder of the Notes, shall be conclusive
and binding on any subsequent holder, transferee or assignee of such Notes or of
any note or notes issued in exchange therefor.
     14.13. Entire Agreement; Modification of Agreement. The Loan Documents
embody the entire agreement among the Borrower, General Partner, Administrative
Agent, and Lenders and supersede all prior conversations, agreements,
understandings, commitments and term sheets among any or all of such parties
with respect to the subject matter hereof. Any provisions of this Agreement may
be amended or waived if, but only if, such amendment or waiver is in writing and
is signed by the Borrower, and Administrative Agent if the rights or duties of
Administrative Agent are affected thereby, and
     (a) each of the Lenders adversely affected thereby if such amendment or
waiver
     (i) reduces or forgives any payment of principal or interest on the
Obligations or any fees payable by Borrower to such Lender hereunder; or
     (ii) postpones the date fixed for any payment of principal of or interest
on the Obligations or any fees payable by Borrower to such Lender hereunder; or
     (iii) changes the amount of such Lender’s Commitment (other than pursuant
to an assignment permitted under Section 13.3 or a reduction in the Aggregate
Commitment pursuant to Section 2.18 hereof) or the unpaid principal amount of
such Lender’s Note; or
     (iv) extends the Maturity Date;
     (b) all of the Lenders if such amendment or waiver
     (i) releases or limits the liability of the General Partner under the Loan
Documents; or
     (ii) changes the definition of Required Lenders or modifies any requirement
for consent by each of the Lenders; or
     (iii) modifies or waives any covenant contained in Sections 8.13, 9.3, 9.5,
9.7 or 9.9 hereof; or
     (c) the Required Lenders, to the extent expressly provided for herein and
in the case of all other waivers or amendments if no percentage of Lenders is
specified

92



--------------------------------------------------------------------------------



 



herein, except that no amendments affecting the application of payments among
the Facilities shall be effective without the consent of the Required Facility
Lenders in respect of the Facilities adversely affected thereby.
     14.14. Dealings with the Borrower. The Lenders and their affiliates may
accept deposits from, extend credit to and generally engage in any kind of
banking, trust or other business with the Borrower or the General Partner or any
of their Affiliates regardless of the capacity of the Lenders hereunder.
     14.15. Set-Off.
     (a) If an Event of Default shall have occurred, each Lender shall have the
right, at any time and from time to time without notice to the Borrower, any
such notice being hereby expressly waived, to set-off and to appropriate or
apply any and all deposits of money or property or any other indebtedness at any
time held or owing by such Lender to or for the credit or the account of the
Borrower against and on account of all outstanding Obligations and all
Obligations which from time to time may become due hereunder and all other
obligations and liabilities of the Borrower under this Agreement, irrespective
of whether or not such Lender shall have made any demand hereunder and whether
or not said obligations and liabilities shall have matured.
     (b) Each Lender agrees that if it shall, by exercising any right of set-off
or counterclaim or otherwise, receive payment of a proportion of the aggregate
amount of principal, interest or fees due with respect to any Note held by it
(other than payments received pursuant to Sections 4.1, 4.2, 4.3 and 4.5) which
is greater than the proportion received by any other Lender in respect of the
aggregate amount of principal, interest or fees due with respect to any Note
held by such other Lender, the Lender receiving such proportionately greater
payment shall purchase such participations in the Notes held by the other
Lenders and such other adjustments shall be made as may be required so that all
such payments of principal, interest or Fees with respect to the Notes held by
the Lenders shall be shared by the Lenders pro rata according to their
respective Commitments.
     14.16. Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Agreement by signing any such
counterpart. This Agreement shall be effective when it has been executed by the
Borrower and each of the Lenders shown on the signature pages hereof.
     14.17. Patriot Act CIP Notice. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.
     14.18. Judgment Currency.

93



--------------------------------------------------------------------------------



 



     (a) The Borrowers’ obligations hereunder and under the other Loan Documents
to make payments in a specified currency (the “Obligation Currency”) shall not
be discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than the Obligation Currency,
except to the extent that such tender or recovery results in the effective
receipt by the Administrative Agent or a Lender of the full amount of the
Obligation Currency expressed to be payable to the Administrative Agent or such
Lender under this Agreement or the other Loan Documents. If, for the purpose of
obtaining or enforcing judgment against any Loan Party in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than the Obligation Currency (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in the Obligation Currency, the
conversion shall be made, at the rate of exchange (as quoted by the
Administrative Agent or if the Administrative Agent does not quote a rate of
exchange on such currency, by a known dealer in such currency designated by the
Administrative Agent) determined, in each case, as of the Business Day
immediately preceding the date on which the judgment is given (such Business Day
being hereinafter referred to as the “Judgment Currency Conversion Date”).
     (b) If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, the Borrowers covenant and agree to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount), as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.
     (c) For purposes of determining any rate of exchange or currency equivalent
for this Section, such amounts shall include any premium and costs payable in
connection with the purchase of the Obligation Currency.
ARTICLE XV.
NOTICES
     15.1. Giving Notice. All notices and other communications provided to any
party hereto under this Agreement or any other Loan Document shall be in writing
or by telex or by facsimile and addressed or delivered to such party at its
address set forth below or at such other address as may be designated by such
party in a notice to the other parties. Any notice, if mailed and properly
addressed with postage prepaid, shall be deemed given when received; any notice,
if transmitted by telex or facsimile, shall be deemed given when transmitted
(answerback confirmed in the case of telexes). Notice may be given as follows:
          To the Borrower:

94



--------------------------------------------------------------------------------



 



First Industrial, L.P.
c/o First Industrial Realty Trust, Inc.
311 South Wacker Drive
Suite 4000
Chicago, Illinois 60606
Attention: Mr. Scott Musil
Telecopy: (312) 895-9380
          To General Partner:
First Industrial Realty Trust, Inc.
311 South Wacker Drive
Suite 4000
Chicago, Illinois 60606
Attention: Mr. Michael Havala
Telecopy: (312) 922-9851
          Each of the above with a copy to:
Barack Ferrazzano Kirschbaum & Nagelberg LLP
200 West Madison
39th Floor
Chicago, Illinois 60606
Attention: Suzanne Bessette-Smith and Douglas W. Anderson
Telecopy: (312) 984-3150
          To each Lender:
At such address as set forth in its Administrative Questionnaire
          To the Administrative Agent:
JPMorgan Chase Bank, N.A., as agent
277 Park Avenue, 2nd Floor
New York, New York 10172
Attention: Vanessa Chiu
Telecopy: (646) 534-0574
          For Borrowings in Qualified Foreign Global Currencies:
J.P.Morgan Europe Limited
125 London Wall
London EC2Y 5AJ
Attention: The Manager
Telecopy: 44 207 777 2360
          With a copy to:

95



--------------------------------------------------------------------------------



 



Sonnenschein Nath & Rosenthal LLP
7800 Sears Tower
Chicago, Illinois 60606
Attention: Steven R. Davidson, Esq.
Telecopy: (312) 876-7934
     15.2. Change of Address. Each party may change the address for service of
notice upon it by a notice in writing to the other parties hereto.
[Remainder of page intentionally left blank]

96



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first above written.

            BORROWER:   FIRST INDUSTRIAL, L.P.
      By:   FIRST INDUSTRIAL REALTY TRUST, INC.,
its General Partner               By:   /s/ Scott A. Musil           Name:  
Scott A. Musil          Title:   Chief Accounting Officer
(Principal Accounting Officer)   

            GENERAL PARTNER:   FIRST INDUSTRIAL REALTY TRUST, INC.
      By:   /s/ Scott A. Musil         Name:   Scott A. Musil        Title:  
Chief Accounting Officer
(Principal Accounting Officer)     

S-1



--------------------------------------------------------------------------------



 



          LENDERS:  JPMORGAN CHASE BANK, N.A., Individually and as
Administrative Agent
      By:   /s/ Vanessa Chiu        Name:   Vanessa Chiu        Title:   Vice
President   

S-2



--------------------------------------------------------------------------------



 



         

            WACHOVIA BANK, NATIONAL ASSOCIATION,
Individually and as Syndication Agent:
      By:   /s/ Cathy A. Casey       Name:   Cathy A. Casey        Title:  
Managing Director   

S-3



--------------------------------------------------------------------------------



 



         

            REGIONS BANK, Individually and as Documentation Agent
      By:   /s/ Lori Chambers        Name:   Lori Chambers        Title:   Vice
President   

S-4



--------------------------------------------------------------------------------



 



         

            U.S. BANK, NATIONAL ASSOCIATION, Individually
and as Documentation Agent:
      By:   /s/ Dennis J. Redpath        Name:   Dennis J. Redpath       
Title:   Senior Vice President   

S-5



--------------------------------------------------------------------------------



 



         

            COMERICA BANK, Individually and as Co-Agent:
      By:   /s/ Leslie A. Vogel        Name:   Leslie A. Vogel        Title:  
Vice President   

S-6



--------------------------------------------------------------------------------



 



         

            PNC BANK, NATIONAL ASSOCIATION, Individually
and as Co-Agent:
      By:   /s/ Dennis David Gallagher        Name:   Dennis David Gallagher   
    Title:   Senior Vice President   

S-7



--------------------------------------------------------------------------------



 



         

            WELLS FARGO BANK NATIONAL ASSOCIATION, Individually and as Co-Agent:
      By:   /s/ Scott S. Solis        Name:   Scott S. Solis        Title:  
Senior Vice President   

S-8



--------------------------------------------------------------------------------



 



         

            BANK OF TOKYO-MITSUBISHI UJF, LTD.
      By:   /s/ James T. Taylor        Name:   James T. Taylor        Title:  
Vice President   

S-9



--------------------------------------------------------------------------------



 



         

            SUNTRUST BANK
      By:   /s/ Nancy B. Richards        Name:   Nancy B. Richards       
Title:   Senior Vice President   

S-10



--------------------------------------------------------------------------------



 



         

            THE NORTHERN TRUST COMPANY
      By:   /s/ Robert W. Wiarda        Name:   Robert W. Wiarda        Title:  
Vice President   

S-11



--------------------------------------------------------------------------------



 



         

            CHEVY CHASE BANK, F.S.B.
      By:   /s/ Carlos L. Heard        Name:   Carlos L. Heard        Title:  
Vice President   

S-12



--------------------------------------------------------------------------------



 



         

            FIRST COMMERCIAL BANK NEW YORK AGENCY
      By:   /s/ M.D. Shine        Name:   M.D. Shine        Title:   VP &
General Manager     

S-13



--------------------------------------------------------------------------------



 



EXHIBIT A
COMMITMENT AMOUNTS

                                      Domestic     Global   Bank   Title    
Allocation     Allocation  
JPMorgan Chase Bank, N.A.
  Administrative Agent   $ 48,260,000     $ 21,740,000  
Wachovia Bank, National Association
  Syndication Agent     48,260,000       21,740,000  
Regions Bank
  Co-Documentation Agent     60,000,000       0  
US Bank, N.A.
  Co-Documentation Agent     41,370,000       18,630,000  
Comerica Bank
  Co-Agent     40,000,000       0  
PNC Bank, National Association
  Co-Agent     27,580,000       12,420,000  
Wells Fargo Bank
  Co-Agent     38,000,000       0  
Bank of Tokyo-Mitsubishi UFJ, Ltd.
            20,680,000       9,320,000  
SunTrust Bank
            18,610,000       8,390,000  
The Northern Trust Company
            17,240,000       7,760,000  
Chevy Chase Bank, F.S.B.
            20,000,000       0  
First Commercial Bank
            20,000,000       0    
 
                   
Total
          $ 400,000,000     $ 100,000,000  
 
                   

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1
FORM OF NOTE
                                        , 2007
     On or before the Maturity Date, as defined in that certain Fifth Amended
and Restated Unsecured Revolving Credit Agreement dated as of
                                        , 2007 (the “Agreement”) between FIRST
INDUSTRIAL, L.P., a Delaware limited partnership (“Borrower”), First Industrial
Realty Trust, Inc., a Maryland corporation,
                                        , individually and as Syndication Agent,
                                        , individually and as Documentation
Agent, JPMorgan Chase Bank, N.A., individually and as Administrative Agent for
the Lenders (as such terms are defined in the Agreement), and the other Lenders
listed on the signature pages of the Agreement, Borrower promises to pay to the
order of                                          (the “Lender”), or its
successors and assigns, the aggregate unpaid principal amount of all Loans
(other than Competitive Bid Loans) made by the Lender to the Borrower pursuant
to Section 2.1 of the Agreement, in immediately available funds at the office of
the Administrative Agent in New York, New York, together with interest on the
unpaid principal amount hereof at the rates and on the dates set forth in the
Agreement. The Borrower shall pay this Promissory Note (“Note”) in full on or
before the Maturity Date in accordance with the terms of the Agreement.
     The Lender shall, and is hereby authorized to, record on the schedule
attached hereto, or to otherwise record in accordance with its usual practice,
the date and amount of each Borrowing and the date and amount of each principal
payment hereunder; provided, however, that the failure of the Lender to so
record shall not affect the obligations of the Borrower hereunder or under the
other Loan Documents.
     This Note is issued pursuant to, and is entitled to the security under and
benefits of, the Agreement and the other Loan Documents, to which Agreement and
Loan Documents, as they may be amended from time to time, reference is hereby
made for, inter alia, a statement of the terms and conditions under which this
Note may be prepaid or its maturity date accelerated. Capitalized terms used
herein and not otherwise defined herein are used with the meanings attributed to
them in the Agreement.
     If there is an Event of Default or Default under the Agreement or any other
Loan Document and Lender exercises its remedies provided under the Agreement
and/or any of the Loan Documents, then in addition to all amounts recoverable by
the Lender under such documents, Lender shall be entitled to receive reasonable
attorneys fees and expenses incurred by Lender in exercising such remedies.
     Borrower and all endorsers severally waive presentment, protest and demand,
notice of protest, demand and of dishonor and nonpayment of this Note (except as
otherwise expressly provided for in the Agreement), and any and all lack of
diligence or delays in collection or enforcement of this Note, and expressly
agree that this Note, or any payment hereunder, may be extended from time to
time, and expressly consent to the release of any party liable for the
obligation secured by this Note, the release of any of the security of this
Note, the acceptance of

 



--------------------------------------------------------------------------------



 



any other security therefor, or any other indulgence or forbearance whatsoever,
all without notice to any party and without affecting the liability of the
Borrower and any endorsers hereof.
     This Note shall be governed and construed under the internal laws of the
State of Illinois.
     BORROWER AND LENDER, BY ITS ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT
TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT
UNDER THIS PROMISSORY NOTE OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR
ARISING FROM THE LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS NOTE AND
AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.

            FIRST INDUSTRIAL, L.P.

By: First Industrial Realty Trust, Inc., its general
        partner
      By:           Its:             

 



--------------------------------------------------------------------------------



 



         

PAYMENTS OF PRINCIPAL

         
 
  Unpaid    
 
  Principal   Notation
Date
  Balance   Made by

 



--------------------------------------------------------------------------------



 



EXHIBIT B-2
FORM OF COMPETITIVE BID NOTE
                                        , 2007
     On or before the last day of each “Interest Period” applicable to a
“Competitive Bid Loan”, as defined in that certain Fifth Amended and Restated
Unsecured Revolving Credit Agreement dated as of
                                        , 2007 (the “Agreement”) between FIRST
INDUSTRIAL, L.P., a Delaware limited partnership (“Borrower”), First Industrial
Realty Trust, Inc., a Maryland corporation, JPMorgan Chase Bank, N.A.,
individually and as Administrative Agent for the Lenders (as such terms are
defined in the Agreement), Borrower promises to pay to the order of
                                         (the “Lender”), or its successors and
assigns, the unpaid principal amount of such Competitive Bid Loan made by the
Lender to the Borrower pursuant to Section 2.17 of the Agreement, in immediately
available funds at the office of the Administrative Agent in New York, New York,
together with interest on the unpaid principal amount hereof at the rates and on
the dates set forth in the Agreement. The Borrower shall pay any remaining
unpaid principal amount of such Competitive Bid Loans under this Competitive Bid
Note (“Note”) in full on or before the Maturity Date in accordance with the
terms of the Agreement.
     The Lender shall, and is hereby authorized to, record on the schedule
attached hereto, or to otherwise record in accordance with its usual practice,
the date, amount and due date of each Competitive Bid Loan and the date and
amount of each principal payment hereunder; provided, however, that the failure
of the Lender to so record shall not affect the obligations of the Borrower
hereunder or under the other Loan Documents.
     This Note is issued pursuant to, and is entitled to the security under and
benefits of, the Agreement and the other Loan Documents, to which Agreement and
Loan Documents, as they may be amended from time to time, reference is hereby
made for, inter alia, a statement of the terms and conditions under which this
Note may be prepaid or its maturity date accelerated. Capitalized terms used
herein and not otherwise defined herein are used with the meanings attributed to
them in the Agreement.
     If there is an Event of Default or Default under the Agreement or any other
Loan Document and Lender exercises its remedies provided under the Agreement
and/or any of the Loan Documents, then in addition to all amounts recoverable by
the Lender under such documents, Lender shall be entitled to receive reasonable
attorneys fees and expenses incurred by Lender in exercising such remedies.
     Borrower and all endorsers severally waive presentment, protest and demand,
notice of protest, demand and of dishonor and nonpayment of this Note (except as
otherwise expressly provided for in the Agreement), and any and all lack of
diligence or delays in collection or enforcement of this Note, and expressly
agree that this Note, or any payment hereunder, may be extended from time to
time, and expressly consent to the release of any party liable for the
obligation secured by this Note, the release of any of the security of this
Note, the acceptance of

 



--------------------------------------------------------------------------------



 



any other security therefor, or any other indulgence or forbearance whatsoever,
all without notice to any party and without affecting the liability of the
Borrower and any endorsers hereof.
     This Note shall be governed and construed under the internal laws of the
State of Illinois.
     BORROWER AND LENDER, BY ITS ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT
TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT
UNDER THIS PROMISSORY NOTE OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR
ARISING FROM THE LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS NOTE AND
AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.

            FIRST INDUSTRIAL, L.P.

By: First Industrial Realty Trust, Inc.,
       its general partner
      By:           Its:             

 



--------------------------------------------------------------------------------



 



         

PAYMENTS OF PRINCIPAL

         
 
  Unpaid    
 
  Principal   Notation
Date
  Balance   Made by

 



--------------------------------------------------------------------------------



 



EXHIBIT C-1
FORM OF COMPETITIVE BID QUOTE REQUEST
(Section 2.17(b))

To:    JPMorgan Chase Bank, N.A. as administrative agent (the “Agent”)   From: 
  First Industrial, L.P. (the “Borrower”)   Re:    FIfth Amended and Restated
Unsecured Revolving Credit Agreement dated as of                     , 2007
among the Borrower, First Industrial Realty Trust, Inc., the lenders from time
to time party thereto, and JPMorgan Chase Bank, N.A., as Agent for such lenders
(as amended, supplemented or otherwise modified from time to time through the
date hereof, the “Agreement”)

     1. Capitalized terms used herein have the meanings assigned to them in the
Agreement.
     2. We hereby give notice pursuant to Section 2.17(b) of the Agreement that
we request Competitive Bid Quotes for the following proposed Competitive Bid
Loan(s):
     Borrowing Date:                     , 20___
     Principal Amount1                             Interest Period2
     3. Such Competitive Bid Quotes should offer [a Competitive LIBOR Margin]
[an Absolute Rate].
     4. Upon acceptance by the undersigned of any or all of the Competitive Bid
Loans offered by Lenders in response to this request, the undersigned shall be
deemed to affirm as of the Borrowing Date thereof the representations and
warranties made in Article VI of the Agreement.

            FIRST INDUSTRIAL, L.P.
By: First Industrial Realty Trust, Inc., its general partner                  
By:         Its:             

 

1   Amount must be at least $10,000,000 and an integral multiple of $1,000,000.
  2   One, two, three or six months (Competitive LIBOR Margin) or up to 180 days
(Absolute Rate), subject to the provisions of the definitions of LIBOR Interest
Period and Absolute Interest Period.





--------------------------------------------------------------------------------



 



EXHIBIT C-2
INVITATION FOR COMPETITIVE BID QUOTES
(Section 2.17(c))

To:    Each of the Lenders party to the Agreement referred to below   From:   
Invitation for Competitive Bid Quotes to First Industrial, L.P. (the “Borrower”)

     Pursuant to Section 2.17(c) of the Fifth Amended and Restated Unsecured
Revolving Credit Agreement dated as of                     , 2007 among the
Borrower, First Industrial Realty Trust, Inc., the lenders from time to time
party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent for such
lenders (as amended, supplemented or otherwise modified from time to time
through the date hereof, the “Agreement”), we are pleased on behalf of the
Borrower to invite you to submit Competitive Bid Quotes to the Borrower for the
following proposed Competitive Bid Loan(s):
Borrowing Date:                     , 20___
          Principal Amount                Interest Period
     Such Competitive Bid Quotes should offer [a Competitive LIBOR Margin] [an
Absolute Rate]. Your Competitive Bid Quote must comply with Section 2.17(d) of
the Agreement and the foregoing. Capitalized terms used herein have the meanings
assigned to them in the Agreement.
     Please respond to this invitation by no later than 10:00 a.m. (New York
time) on                     , 20___.

            JPMorgan Chase, N.A., as administrative Agent                  
By:         Its:             





--------------------------------------------------------------------------------



 



         

EXHIBIT C-3
COMPETITIVE BID QUOTE
(Section 2.17(d))
                    , 20___

To:    JPMorgan Chase Bank, N.A., as Administrative Agent   Re:    Competitive
Bid Quote to First Industrial, L.P. (the “Borrower”)

     In response to your invitation on behalf of the Borrower dated             
        , 20___, we hereby make the following Competitive Bid Quote pursuant to
Section 2.17(d) of the Agreement hereinafter referred to and on the following
terms:
1. Quoting Lender:
2. Person to contact at Quoting Lender:
3. Borrowing Date:                                                
                                    3
4. We hereby offer to make Competitive Bid Loan(s) in the following principal
amounts, for the following Interest Periods and at the following rates:

                                          Interest     [Competitive LIBOR    
[Absolute         Principal Amount4     Period5     Margin6]     Rate7]    
Minimum Amount8  

 

3   As specified in the related Invitation For Competitive Bid Quotes.   4  
Principal amount bid for each Interest Period may not exceed the principal
amount requested. Buds must be made for at least $10,000,000 and integral
multiples of $1,000,000.   5   One, two, three or six months or up to 180 days,
as specified in the related Invitation For Competitive Bid Quotes.   6  
Competitive LIBOR Margin for the applicable LIBOR Interest Period. Specify
percentage (rounded to the nearest 1/100 of 1%) and specify whether “PLUS” or
“MINUS”.   7   Specify rate of interest per annum (rounded to the nearest 1/100
of 1%).   8   Specify minimum amount, if any, which the Borrower may accept (see
Section 2.17(d)(ii)(4)).





--------------------------------------------------------------------------------



 



     We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Fifth Amended and
Restated Unsecured Revolving Credit Agreement dated as of                     ,
2007, among the Borrower, First Industrial Realty Trust, Inc., the lenders from
time to time party thereto, and JPMorgan Chase Bank, N.A., as Administrative
Agent for such lenders (as amended, supplemented or otherwise modified from time
to time through the date hereof, the “Agreement”), irrevocably obligates us to
make the Competitive Bid Loan(s) for which any offer(s) are accepted, in whole
or in part. Capitalized terms used herein and not otherwise defined herein shall
have their meanings as defined in the Agreement.

            Very truly yours,

[NAME OF LENDER]

      By:           Its:             





--------------------------------------------------------------------------------



 



         

EXHIBIT D
FORM OF GUARANTY
     This Guaranty is made as of                     , 2007, by First Industrial
Realty Trust, Inc., a Maryland corporation (“Guarantor”), to and for the benefit
of JPMorgan Chase Bank, N.A., a national banking association, individually
(“JPMCB”), and as administrative agent for itself and the lenders listed on the
signature pages of the Revolving Credit Agreement (as defined below) and their
respective successors and assigns (collectively, “Lender”).
RECITALS
     A. First Industrial, L.P., a Delaware limited partnership (“Borrower”), and
Guarantor have requested that Lender make an unsecured revolving credit facility
available to Borrower in the aggregate principal amount of up to $500,000,000,
subject to future increase up to $700,000,000 (“Facility”).
     B. Lender has agreed to make available the Facility to Borrower pursuant to
the terms and conditions set forth in a Fifth Amended and Restated Unsecured
Revolving Credit Agreement bearing even date herewith between Borrower, the
Lenders and Guarantor (“Revolving Credit Agreement”). All capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in the Revolving Credit Agreement.
     C. Borrower has executed and delivered to Lender one or more Promissory
Notes as evidence of its indebtedness to Lender with respect to the Facility
(the promissory notes described above, together with any amendments or allonges
thereto, or restatements, replacements or renewals thereof, and/or new
promissory notes to new Lenders under the Revolving Credit Agreement, are
collectively referred to herein as the “Note”). Borrower has also executed and
delivered to each Lender a note (“Competitive Loan Note”) which evidences any
Competitive Bid Loans which may be made by such Lender under the Revolving
Credit Agreement.
     D. Guarantor is the sole general partner of Borrower and, therefore,
Guarantor will derive financial benefit from the Facility evidenced by the Note,
Revolving Credit Agreement and the other Loan Documents. The execution and
delivery of this Guaranty by Guarantor is a condition precedent to the
performance by Lender of its obligations under the Revolving Credit Agreement.
AGREEMENTS
     NOW, THEREFORE, Guarantor, in consideration of the matters described in the
foregoing Recitals, which Recitals are incorporated herein and made a part
hereof, and for other good and valuable consideration, hereby agrees as follows:
     1. Guarantor absolutely, unconditionally, and irrevocably guarantees to
Lender:
     (a) the full and prompt payment of the principal of and interest on the
Note and/or any Competitive Bid Loan Note when due, whether at stated maturity,
upon acceleration or





--------------------------------------------------------------------------------



 



otherwise, and at all times thereafter, and the prompt payment of all sums which
may now be or may hereafter become due and owing under the Note, any Competitive
Bid Loan Note, the Revolving Credit Agreement, and the other Loan Documents;
     (b) the payment of all Enforcement Costs (as hereinafter defined in
Paragraph 7 hereof); and
     (c) the full, complete, and punctual observance, performance, and
satisfaction of all of the obligations, duties, covenants, and agreements of
Borrower under the Revolving Credit Agreement and the Loan Documents.
     (d) All amounts due, debts, liabilities, and payment obligations described
in subparagraphs (a) and (b) of this Paragraph 1 are referred to herein as the
“Facility Indebtedness.” All obligations described in subparagraph (c) of this
Paragraph 1 are referred to herein as the “Obligations.”
     2. In the event of any default by Borrower in making payment of the
Facility Indebtedness, or in performance of the Obligations, as aforesaid, in
each case beyond the expiration of any applicable grace period, Guarantor
agrees, on demand by Lender or the holder of the Note, to pay all the Facility
Indebtedness and to perform all the Obligations as are or then or thereafter
become due and owing or are to be performed under the terms of the Note, any
Competitive Bid Loan Note, the Revolving Credit Agreement and the other Loan
Documents, and to pay any reasonable expenses incurred by Lender in protecting,
preserving, or defending its interest in the Property or in connection with the
Facility or under any of the Loan Documents, including, without limitation, all
reasonable attorneys’ fees and costs. Lender shall have the right, at its
option, either before, during or after pursuing any other right or remedy
against Borrower or Guarantor, to perform any and all of the Obligations by or
through any agent, contractor or subcontractor, or any of their agents, of its
selection, all as Lender in its sole discretion deems proper, and Guarantor
shall indemnify and hold Lender free and harmless from and against any and all
loss, damage, cost, expense, injury, or liability Lender may suffer or incur in
connection with the exercise of its rights under this Guaranty or the
performance of the Obligations, except to the extent the same arises as a result
of the gross negligence or willful misconduct of Lender.
     All of the remedies set forth herein and/or provided by any of the Loan
Documents or law or equity shall be equally available to Lender, and the choice
by Lender of one such alternative over another shall not be subject to question
or challenge by Guarantor or any other person, nor shall any such choice be
asserted as a defense, set-off, or failure to mitigate damages in any action,
proceeding, or counteraction by Lender to recover or seeking any other remedy
under this Guaranty, nor shall such choice preclude Lender from subsequently
electing to exercise a different remedy. The parties have agreed to the
alternative remedies hereinabove specified in part because they recognize that
the choice of remedies in the event of a failure hereunder will necessarily be
and should properly be a matter of business judgment, which the passage of time
and events may or may not prove to have been the best choice to maximize
recovery by Lender at the lowest cost to Borrower and/or Guarantor. It is the
intention of the parties that such choice by Lender be given conclusive effect
regardless of such subsequent developments.





--------------------------------------------------------------------------------



 



     3. Guarantor does hereby waive (i) notice of acceptance of this Guaranty by
Lender and any and all notices and demands of every kind which may be required
to be given by any statute, rule or law, (ii) any defense, right of set-off or
other claim which Guarantor may have against the Borrower or which Guarantor or
Borrower may have against Lender or the holder of the Note or the holder of any
Competitive Bid Loan Note (other than defenses relating to payment of the
Facility Indebtedness or the correctness of any allegation by Lender that
Borrower was in default in the performance of the Obligations),
(iii) presentment for payment, demand for payment (other than as provided for in
Paragraph 2 above), notice of nonpayment (other than as provided for in
Paragraph 2 above) or dishonor, protest and notice of protest, diligence in
collection and any and all formalities which otherwise might be legally required
to charge Guarantor with liability, (iv) any failure by Lender to inform
Guarantor of any facts Lender may now or hereafter know about Borrower, the
Facility, or the transactions contemplated by the Revolving Credit Agreement, it
being understood and agreed that Lender has no duty so to inform and that the
Guarantor is fully responsible for being and remaining informed by the Borrower
of all circumstances bearing on the existence or creation, or the risk of
nonpayment of the Facility Indebtedness or the risk of nonperformance of the
Obligations, and (v) any and all right to cause a marshalling of assets of the
Borrower or any other action by any court or governmental body with respect
thereto, or to cause Lender to proceed against any other security given to
Lender in connection with the Facility Indebtedness or the Obligations. Credit
may be granted or continued from time to time by Lender to Borrower without
notice to or authorization from Guarantor, regardless of the financial or other
condition of the Borrower at the time of any such grant or continuation. Lender
shall have no obligation to disclose or discuss with Guarantor its assessment of
the financial condition of Borrower. Guarantor acknowledges that no
representations of any kind whatsoever have been made by Lender to Guarantor. No
modification or waiver of any of the provisions of this Guaranty shall be
binding upon Lender except as expressly set forth in a writing duly signed and
delivered on behalf of Lender. Guarantor further agrees that any exculpatory
language contained in the Revolving Credit Agreement, the Note and any
Competitive Bid Loan Note shall in no event apply to this Guaranty, and will not
prevent Lender from proceeding against Guarantor to enforce this Guaranty.
     4. Guarantor further agrees that Guarantor’s liability as guarantor shall
in nowise be impaired by any renewals or extensions which may be made from time
to time, with or without the knowledge or consent of Guarantor of the time for
payment of interest or principal under the Note or any Competitive Bid Loan Note
or by any forbearance or delay in collecting interest or principal under the
Note or any Competitive Bid Loan Note, or by any waiver by Lender under the
Revolving Credit Agreement or any other Loan Documents, or by Lender’s failure
or election not to pursue any other remedies it may have against Borrower, or by
any change or modification in the Note, Revolving Credit Agreement, any
Competitive Bid Loan Note or any other Loan Documents, or by the acceptance by
Lender of any additional security or any increase, substitution or change
therein, or by the release by Lender of any security or any withdrawal thereof
or decrease therein, or by the application of payments received from any source
to the payment of any obligation other than the Facility Indebtedness, even
though Lender might lawfully have elected to apply such payments to any part or
all of the Facility Indebtedness, it being the intent hereof that Guarantor
shall remain liable as principal for payment of the Facility Indebtedness and
performance of the Obligations until all indebtedness





--------------------------------------------------------------------------------



 



has been paid in full and the other terms, covenants and conditions of the
Revolving Credit Agreement and other Loan Documents and this Guaranty have been
performed, notwithstanding any act or thing which might otherwise operate as a
legal or equitable discharge of a surety. Guarantor further understands and
agrees that Lender may at any time enter into agreements with Borrower to amend
and modify the Note, Revolving Credit Agreement, any Competitive Bid Loan Note
or other Loan Documents, or any thereof, and may waive or release any provision
or provisions of the Note, the Revolving Credit Agreement, any Competitive Bid
Loan Note and other Loan Documents or any thereof, and, with reference to such
instruments, may make and enter into any such agreement or agreements as Lender
and Borrower may deem proper and desirable, without in any manner impairing this
Guaranty or any of Lender’s rights hereunder or any of the Guarantor’s
obligations hereunder.
     5. This is an absolute, unconditional, complete, present and continuing
guaranty of payment and performance and not of collection. Guarantor agrees that
this Guaranty may be enforced by Lender without the necessity at any time of
resorting to or exhausting any other security or collateral given in connection
herewith or with the Note, any Competitive Bid Loan Note, the Revolving Credit
Agreement, or any of the other Loan Documents, or resorting to any other
guaranties, and Guarantor hereby waives the right to require Lender to join
Borrower in any action brought hereunder or to commence any action against or
obtain any judgment against Borrower or to pursue any other remedy or enforce
any other right. Guarantor further agrees that nothing contained herein or
otherwise shall prevent Lender from pursuing concurrently or successively all
rights and remedies available to it at law and/or in equity or under the Note,
Revolving Credit Agreement, any Competitive Bid Loan Note or any other Loan
Documents, and the exercise of any of its rights or the completion of any of its
remedies shall not constitute a discharge of any of Guarantor’s obligations
hereunder, it being the purpose and intent of the Guarantor that the obligations
of such Guarantor hereunder shall be primary, absolute, independent and
unconditional under any and all circumstances whatsoever. Neither Guarantor’s
obligations under this Guaranty nor any remedy for the enforcement thereof shall
be impaired, modified, changed or released in any manner whatsoever by any
impairment, modification, change, release or limitation of the liability of
Borrower under the Note, Revolving Credit Agreement, any Competitive Bid Loan
Note or other Loan Documents or by reason of Borrower’s bankruptcy or by reason
of any creditor or bankruptcy proceeding instituted by or against Borrower. This
Guaranty shall continue to be effective and be deemed to have continued in
existence or be reinstated (as the case may be) if at any time payment of all or
any part of any sum payable pursuant to the Note, Revolving Credit Agreement,
any Competitive Bid Loan Note or any other Loan Document is rescinded or
otherwise required to be returned by the payee upon the insolvency, bankruptcy,
or reorganization of the payor, all as though such payment to Lender had not
been made, regardless of whether Lender contested the order requiring the return
of such payment. The obligations of Guarantor pursuant to the preceding sentence
shall survive any termination, cancellation, or release of this Guaranty.
     6. This Guaranty shall be assignable by Lender to any assignee of all or a
portion of Lender’s rights under the Loan Documents.
     7. If: (i) this Guaranty, the Note, any Competitive Bid Loan Note, or any
other Loan Document is placed in the hands of an attorney for collection or is
collected through any legal





--------------------------------------------------------------------------------



 



proceeding; (ii) an attorney is retained to represent Lender in any bankruptcy,
reorganization, receivership, or other proceedings affecting creditors’ rights
and involving a claim under this Guaranty, the Note, any Competitive Bid Loan
Note, the Revolving Credit Agreement, or any Loan Document; (iii) an attorney is
retained to provide advice or other representation with respect to the Loan
Documents in connection with an enforcement action or potential enforcement
action; or (iv) an attorney is retained to represent Lender in any other legal
proceedings whatsoever in connection with this Guaranty, the Note, any
Competitive Bid Loan Note, the Revolving Credit Agreement, any of the Loan
Documents, or any property subject thereto (other than any action or proceeding
brought by any Lender or participant against the Administrative Agent (as
defined in the Revolving Credit Agreement) alleging a breach by the
Administrative Agent of its duties under the Loan Documents), then Guarantor
shall pay to Lender upon demand all reasonable attorney’s fees, costs and
expenses, including, without limitation, court costs, filing fees, recording
costs, expenses of foreclosure, title insurance premiums, survey costs, minutes
of foreclosure, and all other costs and expenses incurred in connection
therewith (all of which are referred to herein as “Enforcement Costs”), in
addition to all other amounts due hereunder.
     8. The parties hereto intend that each provision in this Guaranty comports
with all applicable local, state and federal laws and judicial decisions.
However, if any provision or provisions, or if any portion of any provision or
provisions, in this Guaranty is found by a court of law to be in violation of
any applicable local, state or federal ordinance, statute, law, administrative
or judicial decision, or public policy, and if such court should declare such
portion, provision or provisions of this Guaranty to be illegal, invalid,
unlawful, void or unenforceable as written, then it is the intent of all parties
hereto that such portion, provision or provisions shall be given force to the
fullest possible extent that they are legal, valid and enforceable, that the
remainder of this Guaranty shall be construed as if such illegal, invalid,
unlawful, void or unenforceable portion, provision or provisions were not
contained therein, and that the rights, obligations and interest of Lender or
the holder of the Note or any Competitive Bid Loan Note under the remainder of
this Guaranty shall continue in full force and effect.
     9. Any indebtedness of Borrower to Guarantor now or hereafter existing is
hereby subordinated to the Facility Indebtedness. Guarantor agrees that until
the entire Facility Indebtedness has been paid in full, (i) Guarantor will not
seek, accept, or retain for Guarantor’s own account, any payment from Borrower
on account of such subordinated debt, and (ii) any such payments to Guarantor on
account of such subordinated debt shall be collected and received by Guarantor
in trust for Lender and shall be paid over to Lender on account of the Facility
Indebtedness without impairing or releasing the obligations of Guarantor
hereunder.
     10. Guarantor waives and releases any claim (within the meaning of 11
U.S.C. § 101) which Guarantor may have against Borrower arising from a payment
made by Guarantor under this Guaranty and agrees not to assert or take advantage
of any subrogation rights of Guarantor or Lender or any right of Guarantor or
Lender to proceed against (i) Borrower for reimbursement, or (ii) any other
guarantor or any collateral security or guaranty or right of offset held by
Lender for the payment of the Facility Indebtedness and performance of the
Obligations, nor shall Guarantor seek or be entitled to seek any contribution or
reimbursement from Borrower or any other guarantor in respect of payments made
by Guarantor hereunder. It is expressly





--------------------------------------------------------------------------------



 



understood that the waivers and agreements of Guarantor set forth above
constitute additional and cumulative benefits given to Lender for its security
and as an inducement for its extension of credit to Borrower. Nothing contained
in this Paragraph 10 is intended to prohibit Guarantor from making all
distributions to its constituent shareholders which are required by law from
time to time in order for Guarantor to maintain its status as a real estate
investment trust in compliance with all applicable provisions of the Code (as
defined in the Revolving Credit Agreement).
     11. Any amounts received by Lender from any source on account of any
indebtedness may be applied by Lender toward the payment of such indebtedness,
and in such order of application, as Lender may from time to time elect.
     12. The Guarantor hereby submits to personal jurisdiction in the State of
Illinois for the enforcement of this Guaranty and waives any and all personal
rights to object to such jurisdiction for the purposes of litigation to enforce
this Guaranty. Guarantor hereby consents to the jurisdiction of either the
Circuit Court of Cook County, Illinois, or the United States District Court for
the Northern District of Illinois, in any action, suit, or proceeding which
Lender may at any time wish to file in connection with this Guaranty or any
related matter. Guarantor hereby agrees that an action, suit, or proceeding to
enforce this Guaranty may be brought in any state or federal court in the State
of Illinois and hereby waives any objection which Guarantor may have to the
laying of the venue of any such action, suit, or proceeding in any such court;
provided, however, that the provisions of this Paragraph shall not be deemed to
preclude Lender from filing any such action, suit, or proceeding in any other
appropriate forum.
     13. All notices and other communications provided to any party hereto under
this Agreement or any other Loan Document shall be in writing or by telex or by
facsimile and addressed or delivered to such party at its address set forth
below or at such other address as may be designated by such party in a notice to
the other parties. Any notice, if mailed and properly addressed with postage
prepaid, shall be deemed given when received; any notice, if transmitted by
telex or facsimile, shall be deemed given when transmitted (answerback confirmed
in the case of telexes). Notice may be given as follows:
To the Guarantor:
First Industrial Realty Trust, Inc.
311 South Wacker Drive, Suite 4000
Chicago, Illinois 60606
Attention: Mr. Michael Havala
Telecopy: (312) 922-9851
With a copy to:
Barack Ferrazzano Kirschbaum & Nagelberg LLP
200 West Madison
39th Floor
Chicago, Illinois 60606
Attention: Suzanne Bessette-Smith and Douglas W. Anderson





--------------------------------------------------------------------------------



 



Telecopy: (312) 984-3150
To the Lender:
c/o JPMorgan Chase Bank, N.A., as agent
277 Park Avenue, 2nd Floor
New York, New York 10172
Attention: Vanessa Chiu
Telecopy: (646) 534-0574
With a copy to:
Sonnenschein Nath & Rosenthal LLP
7800 Sears Tower
Chicago, Illinois 60606
Attention: Steven R. Davidson, Esq.
Telecopy: (312) 876-7934
or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice.
     14. This Guaranty shall be binding upon the heirs, executors, legal and
personal representatives, successors and assigns of Guarantor and shall inure to
the benefit of Lender’s successors and assigns.
     15. This Guaranty shall be construed and enforced under the internal laws
of the State of Illinois.
     16. GUARANTOR AND LENDER, BY ITS ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHT UNDER THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR
ARISING FROM THE LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS GUARANTY AND
AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.
     IN WITNESS WHEREOF, Guarantor has delivered this Guaranty in the State of
Illinois as of the date first written above.

            FIRST INDUSTRIAL REALTY TRUST, INC., a
Maryland corporation
            By:           Its:             





--------------------------------------------------------------------------------



 



                 
STATE OF ILLINOIS
    )          
 
    )     SS.    
COUNTY OF COOK
    )          

     I, the undersigned, a Notary Public, in and for said County, in the State
aforesaid, DO HEREBY CERTIFY, that                                
               ,                                                 of First
Industrial Realty Trust, Inc., personally known to me to be the same person
whose name is subscribed to the foregoing instrument, appeared before me this
day in person and acknowledged that he signed and delivered the said instrument
as his own free and voluntary act and as the free and voluntary act of said
corporation, for the uses and purposes therein set forth.
     GIVEN under my hand and Notarial Seal, this                day of
                                 , 2007.
Notary Public

 



--------------------------------------------------------------------------------



 



EXHIBIT G
WIRING INSTRUCTIONS

              To:   JPMorgan Chase Bank, N.A.,     as Administrative Agent (the
“Agent”)     under the Credit Agreement Described Below
 
           
 
  Re:   Fifth Amended and Restated Unsecured Revolving Credit Agreement, dated
as of                              , 2007 (as amended, modified, renewed or
extended from time to time, the “Agreement”), among First Industrial, L.P. (the
“Borrower”), First Industrial Realty Trust, Inc. (“General Partner”), JPMorgan
Chase Bank, N.A., individually and as Administrative Agent, and the Lenders
named therein. Terms used herein and not otherwise defined shall have the
meanings assigned thereto in the Credit Agreement.    

     The Administrative Agent is specifically authorized and directed to act
upon the following standing money transfer instructions with respect to the
proceeds of Borrowings or other extensions of credit from time to time until
receipt by the Administrative Agent of a specific written revocation of such
instructions by the Borrower, provided, however, that the Administrative Agent
may otherwise transfer funds as hereafter directed in writing by the Borrower in
accordance with Section 15.1 of the Agreement or based on any telephonic notice
made in accordance with the Agreement.

     
Facility Identification Number(s)
   
 
   
Customer/Account Name
  First Industrial, L.P.
 
   
Transfer Funds To
  First Industrial, L.P.
 
   
For Account No.
  5266610 (JPMorgan Chase Bank, N.A.)
 
   
Reference/Attention To
  Dawn Buchko
 
    Authorized Officer (Customer Representative) Date

               
 
(Please Print)
     
 
Signature    
 
           
Bank Officer Name
           
 
             
 
(Please Print)
     
 
Signature    

(Deliver Completed Form to Credit Support Staff For Immediate Processing)

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF COMPLIANCE CERTIFICATE
FOR THE PERIOD ENDING
To: The Administrative Agent and the Lenders
       who are parties to the Agreement described below
     This Compliance Certificate is furnished pursuant to that certain Fifth
Amended and Restated Unsecured Revolving Credit Agreement, dated as of
                                 , 2007 (as amended, modified, renewed or
extended from time to time, the “Agreement”) among First Industrial, L.P. (the
“Borrower”), First Industrial Realty Trust, Inc. (the “General Partner”),
JPMorgan Chase Bank, N.A., individually and as Administrative Agent, and the
Lenders named therein. Unless otherwise defined herein, capitalized terms used
in this Compliance Certificate have the meanings ascribed thereto in the
Agreement.
     THE UNDERSIGNED HEREBY CERTIFIES THAT:
     1. I am the duly elected [Chief Financial Officer] [Chief Accounting
Officer] [Controller] of the [Borrower] [General Partner].
     2. I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the General Partner, the Borrower and their respective
Subsidiaries and Investment Affiliates during the accounting period covered by
the financial statements attached (or most recently delivered to the
Administrative Agent if none are attached).
     3. The examinations described in paragraph 2 did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes a
Material Adverse Financial Change, Event of Default or Default during or at the
end of the accounting period covered by the attached financial statements or as
of the date of this Compliance Certificate, except as set forth below.
     4. Schedule I (if attached) attached hereto sets forth financial data and
computations and other information evidencing the General Partner’s and the
Borrower’s compliance with certain covenants of the Agreement, all of which
data, computations and information (or if no Schedule I is attached, the data,
computations and information contained in the most recent Schedule I attached to
a prior Compliance Certificate) are true, complete and correct in all material
respects.
     5. The financial statements and reports referred to in Section 8.2(i),
8.2(iii) or 8.2(vii), as the case may be, of the Agreement which are delivered
concurrently with the delivery of this Compliance Certificate, if any, fairly
present in all material respects the consolidated financial condition and
operations of the General Partner, the Borrower and their respective
Subsidiaries at such date and the consolidated results of their operations for
the period then-ended, in accordance with GAAP applied consistently throughout
such period and with prior periods and correctly state the amounts of
Consolidated Total Indebtedness, Consolidated

 



--------------------------------------------------------------------------------



 



Secured Debt, Consolidated Senior Unsecured Debt and the Values of all
Unencumbered Assets as determined pursuant to the Agreement.
     Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:
     The foregoing certifications, together with the computations and
information set forth in Schedule I hereto and the financial statements
delivered with this Compliance Certificate in support hereof, are made and
delivered this               day of                                         ,
20       .

                      FIRST INDUSTRIAL, L.P.    
 
                    By:   FIRST INDUSTRIAL REALTY TRUST, INC.,
General Partner    
 
               
 
  By:                          
 
      Print Name:        
 
               
 
      Title:        
 
               

 

o



--------------------------------------------------------------------------------



 



SCHEDULE I
CALCULATION OF COVENANTS
[quarter]
1. Permitted Investments (Section 8.3)

                          Maximum         Percent of   Percent of     Investment
  Implied   Implied     (i.e. Book   Capitalization   Capitalization Category  
Value)   Value   Value
(a) Unimproved Land
          N/A
(b) other property holdings (excluding cash, Cash Equivalents, non-industrial
Properties and Indebtedness of any Subsidiary to the Borrower)
          N/A
(c) stock holdings other than in Subsidiaries
          N/A
(d) mortgages
          N/A
(e) joint ventures and partnerships
          N/A
(f) Assets Under Development
          N/A
(g) total investments in (a)-(f)
          35% of Market
Value Net
Worth

          2. EBITDA To Fixed Charges (Section 9.7(a))    
 
       
 
  (a) EBITDA for the quarter most recently ended    
 
     
 
 
       
 
       (i) Borrower and its Subsidiaries (without deduction of any losses
related to initial offering costs of preferred stock which are written off due
to the redemption of such preferred stock)    
 
     
 
 
       
 
       (ii) less GAAP income from Investment Affiliate    
 
     
 
 
       
 
       (iii) Allocable EBITDA of Investment Affiliates    
 
     
 
 
       
 
            (See Schedule)    
 
     
 
 
       
 
       (iv) EBITDA [(i) minus (ii) plus (iii)]    
 
     
 

 



--------------------------------------------------------------------------------



 



         
 
  (b) Interest income deducted from (a) (other than as to Defeased Debt)    
 
     
 
 
       
 
  (c) Debt Service for the quarter most recently ended    
 
       
 
       (i) GAAP interest expense (Borrower and Subsidiaries)    
 
     
 
 
       
 
       (ii) Capitalized interest not covered by interest reserve    
 
     
 
 
       
 
       (iii) Interest on Guaranteed Obligations    
 
     
 
 
       
 
       (iv) Allocable Interest (Investment Affiliates)    
 
     
 
 
       
 
       (v) Scheduled principal payments (including Investment Affiliates)    
 
     
 
 
       
 
       (vi) Interest Expense [sum of (i)-(v)]    
 
     
 
 
       
 
  (d) Preferred stock and partnership payments    
 
     
 
 
       
 
  (e) Ground lease payments (to the extent not deducted as an expense in
calculating EBITDA)    
 
     
 
 
       
 
  (f) Total Fixed Charges    
 
             [c (vi) plus (d) plus (e)]    
 
     
 
 
        RATIO    
 
        [(a)(iv) plus (b) divided by (f)]:    
 
        Must be greater than or equal to:   1.50
 
        4. Consolidated Total Indebtedness Ratio (Section 9.7(b))
 
       
 
  (a) Consolidated Total Indebtedness (See Schedule)    
 
     
 
 
       
 
  (b) Implied Capitalization Value    
 
     
 
 
       
 
       (i) Adjusted EBITDA for the most recent four quarters    
 
     
 
 
       
 
       (ii) less Adjusted EBITDA from all Assets under Development, Rollover
Projects, Projects that were formerly Rollover Projects and from Projects
acquired or completed during such four quarter period    
 
     
 
 
       

 



--------------------------------------------------------------------------------



 



         
 
       (iii) plus full four quarter pro forma adjustment for Projects acquired
or completed during such four quarter period    
 
     
 
 
       
 
       (iv) Adjusted EBITDA attributable to each Project that was formerly a
Rollover Project    
 
     
 
 
       
 
       (v) $0    
 
     
 
 
       
 
       (vi) greater of item (iv) and item (v)    
 
     
 
 
       
 
       (vii) item (i) plus item (ii) plus item (iii) plus item (vi)    
 
     
 
 
       
 
       (viii) 7.75%    
 
     
 
 
       
 
       (ix) (item (vii) divided by item (viii))    
 
     
 
 
       
 
       (x) then-current book value of each Asset Under Development    
 
     
 
 
       
 
       (xi) Intentionally Deleted    
 
     
 
 
       
 
       (xii) then-current book value of Unimproved Land    
 
     
 
 
       
 
       (xiii) Intentionally Deleted    
 
     
 
 
       
 
       (xiv) 10% of Implied Capitalization Value    
 
     
 
 
       
 
       (xv) Intentionally Deleted    
 
     
 
 
       
 
       (xvi) then-current book value of each Rollover Project    
 
     
 
 
       
 
       (xvii) the lesser of 50% of item (xvi) or (xiv)    
 
     
 
 
       
 
       (xviii) Unrestricted Cash and Unrestricted Cash Equivalents (including
any cash on deposit with a qualified intermediary and excluding any cash or cash
equivalents used to support Defeased Debt)    
 
     
 
 
       
 
       (xix) first mortgage receivables    
 
     
 
 
       
 
       (xx) sum of (ix), (x), (xii), (xvii), (xviii) and (xix) is “Implied
Capitalization Value”    
 
     
 
 
        CONSOLIDATED TOTAL INDEBTEDNESS RATIO    
 
        [(a) divided by (b) expressed as a percentage]:    

 



--------------------------------------------------------------------------------



 



          Must be less than or equal to:   60% (which limit can increase to 65%
for up to two quarters during term of the Facility)
 
        6. Value of Unencumbered Assets Ratio (Section 9.7(c))    
 
       
 
  (a) Value of Unencumbered Assets    
 
       
 
       (i) Property Operating Income attributable to Unencumbered Assets that
are not Assets under Development owned by Borrower and wholly-owned Subsidiaries
as of end of quarter as appropriately annualized (including pro forma Property
Operating Income for entire quarter for Unencumbered Assets acquired during the
quarter) (attach schedule noting Property Operating Income for each Unencumbered
Asset as appropriately annualized)    
 
     
 
 
       
 
       (ii) less Property Operating Income attributable to each such
Unencumbered Asset that was formerly a Rollover Project    
 
     
 
 
       
 
       (iii) Property Operating Income attributable to each such Unencumbered
Asset that was formerly a Rollover Project    
 
     
 
 
       
 
       (iv) $0    
 
     
 
 
       
 
       (v) greater of item (iii) and item (iv)    
 
     
 
 
       
 
       (vi) sum of items (i), (ii) and (v)    
 
     
 
 
       
 
       (vii) 7.75%    
 
     
 
 
       
 
       (viii) item (vi) divided by item (vii)    
 
     
 
 
       
 
       (ix) Unrestricted cash, including cash on deposit with qualified
intermediary    
 
     
 
 
       
 
       (x) GAAP value of each first mortgage receivable secured by an income
producing commercial property, provided that no such first mortgage receivable
is subject to any Lien    
 
     
 

 



--------------------------------------------------------------------------------



 



         
 
       (xi) GAAP value of Assets Under Development that are Unencumbered Assets
   
 
     
 
 
       
 
        (xii) Intentionally Deleted    
 
     
 
 
       
 
       (xiii) Intentionally Deleted    
 
     
 
 
       
 
       (xiv) Deduction if amounts in (ix), (x), and (xi), exceed 20% of value of
Unencumbered Assets    
 
     
 
 
       
 
       (xv) then-current book value of each Rollover Project    
 
     
 
 
       
 
       (xvi) 50% of item (xv)    
 
     
 
 
       
 
       (xvii) Intentionally Deleted    
 
     
 
 
       
 
       (xviii) Intentionally Deleted    
 
     
 
 
       
 
       (xix) Intentionally Deleted.    
 
     
 
 
       
 
       (xx) Intentionally Deleted.    
 
     
 
 
       
 
       (xxi) 10% of the Value of Unencumbered Assets    
 
     
 
 
       
 
       (xxii) lesser of (xvi) and (xxi)    
 
     
 
 
       
 
       (xxiii) Sum of (viii) plus (ix) plus (x) plus (xiii) minus (xiv) plus
(xxii) is Value of Unencumbered Assets    
 
     
 
 
       
 
  (b) Consolidated Senior Unsecured Debt (provide schedule of such Debt)    
 
        VALUE OF UNENCUMBERED ASSETS RATIO [(a) divided by (b)]:    
 
        Must be greater than or equal to:   1.60
 
        7. Consolidated Secured Debt to Implied Capitalization Value
(Section 9.7(d))
 
       
 
  (a) Consolidated Secured Debt    
 
       
 
       (i) Secured Indebtedness of Consolidated Operating Partnership    
 
     
 
 
       
 
       (ii) Unsecured Indebtedness of Subsidiaries in excess of $5,000,000    
 
     
 
 
       
 
       (iii) Consolidated Secured Debt [sum of (i) plus (ii)]    
 
     
 

 



--------------------------------------------------------------------------------



 



         
 
  (b) Implied Capitalization Value [line (xxv) in Item 4(b) above]    
 
     
 
 
       
 
  (c) (a) divided by (b)    
 
     
 
 
        Must be less than or equal to:   40%

NOTE: To the extent of any inconsistency between the form of this Compliance
Certificate and the terms of the Agreement, the terms of the Agreement shall
prevail.

 



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
     This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below, the interest in and to all of
the Assignor’s rights and obligations in its capacity as a Lender under the
Credit Agreement and any other documents or instruments delivered pursuant
thereto that represents the amount and percentage interest identified below of
all of the Assignor’s outstanding rights and obligations under the respective
facilities identified below (including without limitation any letters of credit,
guaranties and swingline loans included in such facilities and, to the extent
permitted to be assigned under applicable law, all claims (including without
limitation contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity), suits, causes of action and any other
right of the Assignor against any Person whether known or unknown arising under
or in connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby) (the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
1. Assignor:
2. Assignee:                                                                    
                                         [and is an Affiliate/Approved Fund of
[identify Lender]9
3. Borrower(s):
4. Administrative Agent:                                                       
                                                     , as the agent under the
Credit Agreement.
5. Credit Agreement: The Fifth Amended and Restated Unsecured Revolving Credit
Agreement dated as of                                            among
 

9   Select as applicable.

 



--------------------------------------------------------------------------------



 



[name of Borrower(s)], the Lenders party thereto, [name of Administrative
Agent], as Administrative Agent, and the other agents party thereto.
6. Assigned Interest:

                          Aggregate Amount of   Amount of   Domestic Percentage
    Commitment/Loans   Commitment/Loans   Assigned of Facility Assigned   for
all Lenders*   Assigned*   Commitment/Loans2
                                                            3
  $       $                            %
 
                   
                                                                
  $       $                            %
 
                   
                                                                
  $       $                            %

7. Trade Date:                                                               
   4
Effective Date:                                           , 20___ [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER BY THE ADMINISTRATIVE AGENT.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR

[NAME OF ASSIGNOR]

      By:           Title:               ASSIGNEE

[NAME OF ASSIGNEE]

      By:           Title:          

[Consented to and] Accepted:

          [NAME OF ADMINISTRATIVE AGENT], as Administrative Agent
    By:         Title:          

[Consented to:]6
 

*   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

 



--------------------------------------------------------------------------------



 



2   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.   3   Fill in the appropriate terminology for the
types of facilities under the Credit Agreement that are being assigned under
this Assignment (e.g. “Revolving Credit Commitment,” “Term Loan Commitment,”,
etc.)   4   Insert if satisfaction of minimum amounts is to be determined as of
the Trade Date.   5   To be added only if the consent of the Administrative
Agent is required by the terms of the Credit Agreement.   6   To be added only
if the consent of the Borrower and/or other parties (e.g. Swingline Lender, L/C
Issuer) is required by the terms of the Credit Agreement.

          [NAME OF RELEVANT PARTY]         By:         Title:          

 



--------------------------------------------------------------------------------



 



         

ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1 Assignor. The Assignor represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby. Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys shall be responsible for (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency, perfection, priority, collectibility,
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document,
(v) inspecting any of the property, books or records of the Borrower, or any
guarantor, or (vi) any mistake, error of judgment, or action taken or omitted to
be taken in connection with the Loans or the Loan Documents.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (iv) confirms that none of the funds, monies, assets
or other consideration being used to make the purchase and assumption hereunder
are “plan assets” as defined under ERISA and that its rights, benefits and
interests in and under the Loan Documents will not be “plan assets” under ERISA,
(v) agrees to indemnify and hold the Assignor harmless against all losses, costs
and expenses (including, without limitation, reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non-performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (vii) attached as Schedule 1 to this Assignment and Assumption is
any documentation required to be delivered by the Assignee with respect to its
tax status pursuant to the terms of the Credit Agreement, duly completed and
executed by the Assignee and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in

 



--------------------------------------------------------------------------------



 



taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
     2. Payments. The Assignee shall pay the Assignor, on the Effective Date,
the amount agreed to by the Assignor and the Assignee. From and after the
Effective Date, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Illinois.

 



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF DESIGNATION AGREEMENT
Dated                     , 20___
     Reference is made to the Fifth Amended and Restated Unsecured Revolving
Credit Agreement dated as of                     , 2007 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among First Industrial, L.P., a Delaware limited partnership (the “Borrower”),
First Industrial Realty Trust, Inc., the Lenders parties
thereto,                      as Syndication Agent,                       as
Documentation Agent and JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”) for the Lenders. Terms defined in the Credit Agreement
are used herein with the same meaning.
     [NAME OF DESIGNOR] (the “Designor”), [NAME OF DESIGNATED LENDER] (the
“Designee”), the Administrative Agent and the Borrower agree as follows:
     1. The Designor hereby designates the Designee, and the Designee hereby
accepts such designation, to have a right to make Competitive Bid Loans pursuant
to Section 2.17 of the Credit Agreement. Any assignment by Designor to Designee
of its rights to make a Competitive Bid Loan pursuant to such Section 2.17 shall
be effective at the time of the funding for such Competitive Bid Loan and not
before such time.
     2. Except as set forth in Section 7 below, the Designor makes no
representation or warranty and assumes no responsibility pursuant to this
Designation Agreement with respect to (a) any statements, warranties or
representations made in or in connection with any Loan Document or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of any Loan Document or any other instrument and document furnished pursuant
thereto and (b) the financial condition of the Borrower or General Partner or
the performance or observance by the Borrower or General Partner of any of their
respective obligations under any Loan Document or any other instrument or
document furnished pursuant thereto. (It is acknowledged that the Designor may
make representations and warranties of the type described above in other
agreements to which the Designor is a party).
     3. The Designee (a) confirms that it has received a copy of each Loan
Document, together with copies of the financial statements referred to in
Section 8.2 of the Credit Agreement and such other documents and information as
it has deemed appropriate to make its own independent credit analysis and
decision to enter into this Designation Agreement, (b) agrees that it will,
independently and without reliance upon the Administrative Agent, the Designor
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under any Loan Document; (c) confirms that it is a Designated
Lender; (d) appoints and authorizes the Administrative Agent to take such action
as agent on its behalf and to exercise such powers and discretion under any Loan
Document as are delegated to the Administrative Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto,
and (e) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of any Loan Document are required to be performed
by it as a Lender.

 



--------------------------------------------------------------------------------



 



     4. The Designee hereby appoints the Designor as the Designee’s agent and
attorney in fact, and grants to the Designor an irrevocable power of attorney,
to deliver and receive all communications and notices under the Credit Agreement
and other Loan Documents and to exercise on the Designee’s behalf all rights to
vote and to grant and make approvals, waivers, consents or amendment to or under
the Credit Agreement or other Loan Documents. Any document executed by the
Designor on the Designee’s behalf in connection with the Credit Agreement or
other Loan Documents shall be binding on the Designee. The Borrower, the
Administrative Agent and each of the Lenders may rely on and are beneficiaries
of the preceding provisions.
     5. Following the execution of this Designation Agreement by the Designor
and its Designee, it will be delivered to the Administrative Agent for
acceptance and recording by the Administrative Agent and the Borrower. The
effective date for this Designation Agreement (the “Effective Date”) shall be
the date of acceptance hereof by the Administrative Agent and the Borrower,
unless otherwise specified on the signature page thereto.
     6. The Administrative Agent shall not institute or join any other person in
instituting against the Designee any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding, or other proceeding under any federal or
state bankruptcy or similar law, for one year and a day after the Maturity Date.
     7. The Borrower shall not institute or join any other person in instituting
against the Designee any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding, or other proceeding under any federal or state
bankruptcy or similar law, for one year and a day after the Maturity Date.
     8. The Designor unconditionally agrees to pay or reimburse the Designee and
save the Designee harmless against all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed or asserted by any of the
parties to the Loan Documents against the Designee, in its capacity as such, in
any way relating to or arising out of this Designation Agreement or any other
Loan Documents or any action taken or omitted by the Designee hereunder or
thereunder, provided that the Designor shall not be liable for any portion of
such liabilities, obligations, losses, damage, penalties, actions, judgments,
suits, costs, expenses or disbursements if the same results from the Designee’s
gross negligence or willful misconduct.
     9. Upon such acceptance and recording of this Designation Agreement by the
Borrower and the Administrative Agent, as of the Effective Date, the Designee
shall be entitled to the benefits of the Credit Agreement with a right to fund
and receive payment of the principal and interest on Competitive Bid Loans
pursuant to Section 2.17 of the Credit Agreement and otherwise with the rights
and obligations of a Participant of Designor thereunder.
     10. This Designation Agreement shall be governed by, and construed in
accordance with, the laws of the State of Illinois, without reference to the
provisions thereof regarding conflicts of law.

 



--------------------------------------------------------------------------------



 



     11. This Designation Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Designation Agreement by facsimile
transmission shall be effective as of delivery of a manually executed
counterpart of this Designation Agreement.
     IN WITNESS WHEREOF, the Designor and the Designee, intending to be legally
bound, have caused this Designation Agreement to be executed by their officers
thereunto duly authorized as of the date first above written.
Effective Date10                               ,           , 20___

            [NAME OF DESIGNOR], as Designor             By:           Title:    
          [NAME OF DESIGNATED LENDER],
as Designee             By:           Title:                   Applicable
Lending Office (and address for notices):             [ADDRESS]    

Accepted this ____ day of _______________, 20__

                              [AGENT], as Administrative Agent       [FIRST
INDUSTRIAL, L.P.]    
 
                                            By: FIRST INDUSTRIAL REALTY TRUST,  
                  INC., its general partner    
 
                           
By:
              By:                                  
 
  Title:               Title:        
 
                           

 

10   This date should be no earlier than five Business Days after the delivery
of this Designation Agreement to the Administrative Agent.

 



--------------------------------------------------------------------------------



 



EXHIBIT K
AMENDMENT TO FIFTH AMENDED AND RESTATED
UNSECURED REVOLVING CREDIT AGREEMENT
     This Amendment to the Fifth Amended and Restated Unsecured Revolving Credit
Agreement (the “Agreement”) is made as of                       
                   , 20    , by and among First Industrial, L.P., a Delaware
limited partnership (“Borrower”) First Industrial Realty Trust, Inc., JPMorgan
Chase Bank, N.A., individually and as “Administrative Agent,” and one or more
new or existing “Lenders” shown on the signature pages hereof.
R E C I T A L S
     A. Borrower, Administrative Agent and certain other Lenders have entered
into an Fifth Amended and Restated Unsecured Revolving Credit Agreement dated as
of                                         , 2007 (as amended, the “Credit
Agreement”). All capitalized terms used herein and not otherwise defined shall
have the meanings given to them in the Credit Agreement.
     B. Pursuant to the terms of the Credit Agreement, the Lenders initially
agreed to provide Borrower with a Domestic Revolving Facility in an aggregate
principal amount of up to $400,000,000 and a Global Revolving Facility in an
aggregate principal amount of $100,000,000. The Borrower, the Administrative
Agent and the Lenders now desire to amend the Credit Agreement in order to,
among other things (i) increase the Domestic Revolving Facility to
$                                        ; (ii) increase the Global Revolving
Facility to $                                        , and (iii) admit [name of
new banks] as “Lenders” under the Domestic Revolving Facility pursuant to the
Credit Agreement.
     NOW, THEREFORE, in consideration of the foregoing Recitals and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
AGREEMENTS
     1. The foregoing Recitals to this Amendment hereby are incorporated into
and made part of this Amendment.
     2. From and after                                           ,          
(the “Effective Date”) (i) [name of new banks] shall be considered as “Lenders”
under the Credit Agreement and the Loan Documents, with a Domestic Revolving
Commitment, and (ii) [name of existing lenders] shall each be deemed to have
increased its Domestic Revolving Commitment to the amount shown next to their
respective signatures on the signature pages of this Amendment, each having a
Domestic Revolving Commitment in the amount shown next to their respective
signatures on the signature pages of this Amendment. The Borrower shall, on or
before the Effective Date, execute and deliver to each of such new or existing
Lenders a new or amended and restated Note in the amount of such Commitment (and
in the case of a new Lender, a Competitive Bid Note as well).

 



--------------------------------------------------------------------------------



 



     3. From and after the Effective Date, the Aggregate Commitment shall equal
                     Million Dollars ($         ,000,000), consisting of a
Domestic Revolving Commitment equal to                                
           Million Dollars ($         ,000,000) and a Global Revolving
Commitment equal to                                            Million Dollars
($         ,000,000).
     4. For purposes of Section 15.1 of the Credit Agreement (Giving Notice),
the address(es) and facsimile number(s) for [name of new banks] shall be as
specified below their respective signature(s) on the signature pages of this
Amendment.
     5. The Borrower hereby represents and warrants that, as of the Effective
Date, there is no Default or Event of Default, the representations and
warranties contained in Articles VI and VII of the Credit Agreement are true and
correct as of such and the Borrower has no offsets or claims against any of the
Lenders.
     6. As expressly modified as provided herein, the Credit Agreement shall
continue in full force and effect.
     7. This Amendment may be executed in any number of counterparts, all of
which taken together shall constitute one agreement, and any of the parties
hereto may execute this Amendment by signing any such counterpart.
     IN WITNESS WHEREOF, the parties have executed and delivered this Amendment
as of the date first written above.

          FIRST INDUSTRIAL, L.P.
      By:   FIRST INDUSTRIAL REALTY TRUST, INC., its general partner            
  By:         Print Name:         Title:         First Industrial, L.P.

c/o First Industrial Realty Trust, Inc.
311 South Wacker Drive, Suite 400
Chicago, Illinois 60606
Attention: Mr. Scott Musil
Facsimile: (312) 895-9380
        FIRST INDUSTRIAL REALTY TRUST, INC.
      By:         Print Name:       Title:    

 



--------------------------------------------------------------------------------



 



          JPMORGAN CHASE BANK, N.A., Individually and as Administrative Agent  
      By:         Print Name:         Title:         JPMorgan Chase Bank, N.A.,
as agent
277 Park Avenue, 2nd Floor
New York, New York 10172
Attention: Vanessa Chiu
Telecopy: (646) 534-0574


Amount of Commitment: $                                        


[NAME OF NEW LENDER]
      By:             Print Name:           Title:          

          [Address of New Lender]     Phone:         Facsimile:        
Attention:        

 